ACCEPTED
                                                                     01-15-00567-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                              12/14/2015 12:39:08 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK




                  No. 01-15-00567-CV
                                                     FILED IN
                                              1st COURT OF APPEALS
  IN THE COURT OF APPEALS FOR THE FIRST      DISTRICT
                                                  HOUSTON, TEXAS
                 HOUSTON, TEXAS              12/14/2015 12:39:08 PM
                                              CHRISTOPHER A. PRINE
                                                      Clerk

MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE
   PETERSON AND LONNY PETERSON, APPELLANTS

                          v.

SILVERADO SENIOR LIVING, INC., D/B/A SILVERADO SENIOR
           LIVING SUGAR LAND, APPELLEE



              Appendix Tab 69 - 73


                        P. Alan Sanders
                        Tx. State Bar No: 17602100
                        Joshua Davis
                        Tx. State Bar No. 24031993
                        Lewis Brisbois Bisgaard & Smith, LLP
                        Weslayan Tower, Suite 1400
                        24 Greenway Plaza
                        Houston, Texas, 77046
                        (713) 659-6767
                        (713) 759-6830 – Fax
                        Alan.Sanders@LewisBrisbois.com
                        Josh.Davis@LewisBrisbois.com
TAB 69
              ¤vCounty
              DV
                                                                                                                        FILED
                                                                                                         2/6/2015 5:00:15 PM
                                                                                                                 Stan Stanart
                                                                                                                 CountyClerk
                                                                                                                        Clerk
                                                                                                              Harris County
                                                                                                                Harris County

                                           PickData Entry                                                        1
                                           Pick Up
                                                                                                PROBATE COURT 1
                                                UpThis
                                                    This Date
         N                                            NO. 427.208-401
                                                      NO.427.208  -401

                    IN RE: GUARDIANSHIP OF
                    INRE:GUARDIANSHIP   OF                        §     IN THEPROBATE
                                                                       INTHE   PROBATECOURT
                                                                                      COURT

                    RUBY
                    RUBY PETERSON
                         PETERSON                                 §    NO.O
                                                                       NO.  NE
                                                                           ONE

                    AN ALLEGEDIINCAPACITATED
                    ANALLEGED   NCAPACITATED §
                    PERSON
                    PERSON                                             HARRISCOUNTY,
                                                                       HARRISCOUNTY,TEXAS
                                                                                    TEXAS
                                                 fromthe                  District
                                  Transferred from the 129th Judicial District
        N
        17)                                  CAUSE NO. 2014-40980
                                             CAUSE N0. 2014-40980
        0
        0          RUBY   PETERSON,MACKEY
                   RUBY PETERSON,                    ("MACK") §§
                                          MACKEY("MACK")               IN THE DISTRICTCCOURT
                                                                      INTHEDISTRICT     OURT
                   GLEN PETERSON, DONNIE ("DON") §§
                   GLEN  PETERSON,       DONNIE    ("DON")
                   LESLIE  PETERSON, Individually
                   LESLIEPETERSON,          Individually and  §§
                   As Attorney iin
                   AsAttomcy            for RUBYPETERSON,
                                n fact forRUBY     PETERSON,§§
                   LONNIE
                   LONNIE PETERSON
                          PETERSON
                                                              §§
                          PLAINTIFFS
                          PLAINTIFFS
                                                              §
                                                              §
                   VS.
                   VS.
                                                              §       HARRISCOUNTY,TEXAS
                                                                      HARRIS COUNTY, TEXAS
                                                              §§
                   SILVERADOSENIOR LIVING,CAROL§
                   SILVERADO SENIOR LIVING, CAROL
                   ANNMANLEY,  DAVID PETERSON, §
                   ANN MANLEY, DAVID PETERSON,
                   TANA MCMILLAN, DR.REBECCA      §
                   TANA MCMILLAN, DR. REBECCA
                   CLEARMAN, DR.CHRISTOPHER §
                   CLEARMAN, DR. CHRISTOPHER
                   MERKL,ANDLINDALAVINSON, §
                   MERKL, AND LINDA LAVINSON,
                                                              §
                          DEFENDANTS                          §                      DISTRICT
                          DEFENDANTS                                  129TH JUDICIAL DISTRICT

                                          &SCHWAGER‘S
                                 PLA1NTIFFS'                    ORDERS
                                                   MOTIONTOMODIFY
                                  PLAINTIFFS' & SCHWAGER'S MOTION TO MODIFY ORDERS
                                                         DISMISSALS,      T0THE
                                      CONCERNINGRULE 91A            PLEA
                                      CONCERNING RULE 91A DISMISSALS, PLEA TO THE
                                                            ANDSANCTIONS
                                                 JURISDICTION
                                                 JURISDICTION AND SANCTIONS
                            RUBY PETERSON, INDIVIDUALLY,MACKEY ("MACK") GLEN
                             RUBY PETERSON, INDIVIDUALLY, MACKEY ("MACK") GLEN
                                                               AND AS NEXT
                     PETERSONAND DON LESLIEPETERSON,INDIVIDUALLY
                      PETERSON AND DON LESLIE PETERSON, INDIVIDUALLY AND AS NEXT
                            ATTORNEY-IN
                     FRIENDS/                            ANDLONNYPETERSON,
                                      FACTOF RUBYPETERSON,
                      FRIENDS/ ATTORNEY-IN FACT OF RUBY PETERSON, AND LONNY PETERSON,
                                ANDAS NEXTFRIENDOF RUBYPETERSON("PLAINTIFFS"),
                     INDIVIDUALLY
                      INDIVIDUALLY AND AS NEXT FRIEND OF RUBY PETERSON ("PLAINTIFFS"),
                     ANDCANDICE SCHWAGER      thisMOTION  TOMODIFY  ORDERS  RELATING
                     AND CANDICE SCHWAGER file this MOTION TO MODIFY ORDERS RELATING




Silverado Appx. 0528
                                                                                     No. 1-15-567-CV 1617
                   TO
                   TO THE
                      THE D ISMISAL
                          DISMISAL OF
                                   OF PLAINTIFFS’
                                      PLAINTIFFS' CLAIMS
                                                  CLAIMS AGAINST
                                                         AGAINST DEFENDANTS
                                                                 DEFENDANTSunder
                                                                           under

                   Rule
                   Rule 91a, Pleatotothe
                        91a, Plea     theJurisdiction,    well
                                                       aswell
                                         Jurisdiction, as         ORDERS
                                                               asORDERS
                                                              as         issued
                                                                        issued granting
                   SANCTIONS
                   SANCTIONS against CANDICE
                                     CANDICE SCHWAGER.
                                             SCHWAGER.THIS
                                                      THISM OTION
                                                          MOTIONTOMODIFY
                                                                 TO MODIFYis
                                                                           is

                   filed by
                   filed    PLAINTIFFSand
                         by PLAINTIFFS andSCHWAGER
                                           SCHWAGER (collectively
                                                   (collectively "MOVANTS")
                                                                 "MOVANTS") based
                                                                            baseduponnew
                                                                                  upon new
                   evidence
                   evidencein
                            in addition to  othergrounds. In
                                        to other           Insupport
                                                              support          PLAINTIFFS
                                                                     thereof, PLAINTIFFS AND
                                                                                         AND
                   SCHWAGER
                   SCHWAGER ("MOVANTS")allege  asfollows:
                                        allegeas  follows:
                                                 I.I. STATEMENT
                                                      STATEMENT OF ISSUES
                                                                OF ISSUES
                 1.PLAINTIFFS,
                 1. PLAINTIFFS,byand
                                by and through
                                       through CANDICE
                                               CANDICESCHWAGER,         tortllawsuit
                                                      SCHWAGER, filedaatort  awsuit inHarris
                                                                                     in Harris
                   CountyDistrictCourt nor
                   County District Court oon
                                               about uly18,2014,
                                             or about JJuly 18, 2014, sseeking
                                                                        eekingaa Temporary
                                                                                 TemporaryRestraining
                                                                                          RestrainingOrder
                                                                                                     Order
                   and                     againstSilverado
                   and Temporary Injunction against S ilverado
                                                             SSenior
                                                               eniorLLiving,
                                                                      iving,CCarol
                                                                              arolAnnManley,
                                                                                   Ann Manley,David
                                                                                              David
                   Peterson,
                   Peterson, et,
                                 al.See
                             et, al. See OriginalPetition,         by5 sworn affidavits. PLAINTIFF
                                                 Petition, verified by 5sworn                     S non-
                                                                                          PLAINTIFFS non-
                   suitedthe GUARDIANSHIP APPLICATION byMICHAELHIRSCHimmediately.
                   suited the GUARDIANSHIP APPLICATION filed by MICHAEL HIRSCH immediately.
                2. DEFENDANTSamended theirpleadings
                2. DEFENDANTS amended their pleadingstocreate
                                                               jurisdiction
                                                      to create jurisdictiontosupport
                                                                                      their equest  forthis
                                                                             to support theirrrequest for this
                   Courtto transferPLAINTIFF’S  tort caseto probatecourt,whichoccurred   aftertheJuly25,
                   Court to transfer PLAINTIFF'S tortcase to probatecourt, which occurred after the July 25,
                   2014hearingon DEFENDANTS’  MOTION TOTRANSFER.    At thishearing,SARAH
                   2014 hearing on DEFENDANTS' MOTION TO TRANSFER. At this hearing, SARAH
                   PACHECO    ANDJILL YOUNG           on the recordthat theywouldnot hold
                    PACHECO AND JILL YOUNG represented on the record that they would not hold
                   PLAINTIFFS to representationsof MICHAEL  HIRSCH—but violatedthispromise
                   PLAINTIFFS to representations of MICHAEL HIRSCH—but violated this promise
                                         inbadfaithandformalicious
                                                                purposes.
                    repeatedly thereafter in bad faith and for malicious purposes.
                3. The         grantedthetransfer July25,2014andPLAINTIFFS’
                                                                        APPLICATION
                                                                                 FOR
                 3. The Court granted the transfer on
                                                   on July 25, 2014 and PLAINTIFFS' APPLICATION FOR
                   TEMPORARY      hearingbeganon JULY28,2014.OnJuly28,2014,the
                          INJUNCTION
                    TEMPORARY INJUNCTION hearing began on JULY 28, 2014. On July 28, 2014, the
                         hadextensive
                   Parties         discussions
                                            regarding
                                                   socialmediapostsandvideos
                                                                           pertaining
                                                                                   toRUBY
                    Parties had extensive discussions regarding social media posts and videos pertaining to RUBY
                   PETERSON,
                          whichhadpreviously
                                           beendisseminated
                                                          andrevealedthatRUBYPETERSON
                    PETERSON, which had previously been disseminated and revealed that RUBY PETERSON
                   wantedtoleaveSILVERADO
                                       SENIOR    butwasheldagainst
                                            LIVING              herwill.Seevideosof
                    wanted to leave SILVERADO SENIOR LIVING but was held against her will. See videos of
                   RubyPeterson,
                              entered
                                    intoevidence
                                              and                      ofJULY
                                                                            28,2014hearing.
                    Ruby Peterson, entered into evidence and transcript of JULY 28, 2014 hearing.




Silverado Appx. 0529
                                                                                     No. 1-15-567-CV 1618
                 4. DEFENDANTS
                 4. DEFENDANTS askedtheJudge   to enter
                               asked the Judge to enteran ORDER,prohibiting
                                                        anORDER, prohibitingPLAINTIFFS
                                                                            PLAINTIFFS AND/OR
                                                                                       AND/OR

                    THEIR
                    THEIR ATTORNEYS
                          ATTORNEYS from
                                    from posting
                                         posting tthe
                                                   hethree
                                                      three videos att issue,
                                                            videos a          anyother
                                                                       issue, any      videos,or
                                                                                  othervideos,   publicly
                                                                                               orpublicly
                    disseminating information
                                  information in socialmedia
                                              in social      concerning
                                                        mediaconcerning RUBYPETERSON
                                                                        RUBY PETERSONwithfeigned
                                                                                     with feigned

                    concerns
                    concerns ofRUBY’S
                             of RUBY'S privacy rights(and
                                       privacyrights (andthose
                                                          thoseof
                                                               ofothers  theyroutinely
                                                                  others they           violateby
                                                                              routinely violate byreleases
                                                                                                  releases

                    designed
                    designed to        SILVERADO
                             to permit SILVERADO to exploit
                                                 to exploit residents
                                                            residents intheir
                                                                      in their advertising).
                                                                               advertising).

                 5. TheCourt
                 5.           refusedttoodo
                    The Court refused    doso, acknowledging
                                            so,acknowledging thatthis       couldbe
                                                                       casecould
                                                             that this case           FirstAmendment
                                                                                 beaa First Amendmentcase
                                                                                                     case

                    whichgenerated
                    which generatedpublic concern
                                   public concern aand
                                                    ndfurther  questioning
                                                       further questioning hisauthority       doso.
                                                                           his authority ttoo do    TheCourt
                                                                                                 so.The Court

        0           clearly   thatitwould
                         stated        notORDER
                                             SCHWAGER
                                                  totakethevideos
                                                               down
                                                                  orcease
                    clearly stated that it would not ORDER SCHWAGER to take the videos down or cease
         tai
                    bloggingaboutthe
                    blogging           case andthatthe
                             about the case              partieshad
                                            and that the parties     to agree
                                                                 had to          the"Rule
                                                                              to the
                                                                        agreeto      "Rulell Agreement"or
                                                                                          11 Agreement" or
                    presentan
                    present   appropriate
                            anappropriate MOTION
                                          MOTION FORPROTECTIVE
                                                 FOR PROTECTIVEAND/OR
                                                               AND/OR G AGORDER
                                                                      GAG ORDER forhim  to
                                                                                for him to
                    haveauthority
                    have authority tto
                                     o rule. In deference
                                             Indeference andout
                                                         and outofofrespect
                                                                     respect forthe
                                                                            for   theJudge,
                                                                                      Judge,SCHWAGER
                                                                                            SCHWAGER

                    voluntarily
                    voluntarily agreed
                                agreed to takethe
                                       to take     objectionable
                                               the objectionable videos downduring
                                                                 videos down during the pendencyooff the
                                                                                    the pendency     the
                    TEMPORARY
                    TEMPORARY INJUNCTION
                              INJUNCTIONhearing.
                                        hearing.TheAgreement  isreflected
                                                The Agreementis              n theJuly30,2014
                                                                 reflected oon the July 30, 2014

                    transcript.
                    transcript.

                 6. DEFENDANTS
                 6. DEFENDANTS presented no MOTION
                               presented no MOTION F ORGAG
                                                   FOR     ORDER d
                                                       GAG ORDER   espitetthe
                                                                 despite   heCourt’s  invitation
                                                                              Court's invitation to
                                                                                                 to

                    dothe
                    do          untilOCTOBER
                           sameuntil
                       the same      OCTOBER 9,2014—the same
                                             9,              datethe
                                                        samedate thehearing     theirsanctions
                                                                             ontheir
                                                                     hearing on                motions
                                                                                     sanctions motions

                    occurred.
                    occurred. Significantly, JILL YOUNG,
                                             JILL YOUNG, RUSSJONES
                                                         RUSS JONESANDDEFENDANTS
                                                                   AND DEFENDANTSparticipated inaa
                                                                                 participated in

                    fourday
                    four      temporary
                         day temporary injunction
                                       injunction hhearing
                                                    earingin  whichthe
                                                           in which      PLAlNTIFFS’
                                                                    the PLAINTIFFS' claimsfor
                                                                                    claims      false
                                                                                           for false

                    imprisonment,
                    imprisonment, assault andbattery,
                                  assault and battery, conspiracy,
                                                       conspiracy, breach
                                                                   breach of trust, a
                                                                          of trust,   ndbreach
                                                                                    and        offiduciary duty
                                                                                        breach of          duty
                    wereproven
                    were provenw ithcredible
                               with credible evidence,
                                             evidence, if
                                                       if not
                                                          not asa  matter oflaw.Ifthey
                                                              as a matter                 believed
                                                                          of law. If they believed PLAINTIFFS’
                                                                                                   PLAINTIFFS'
                    ORIGINAL,
                    ORIGINAL, FIRSTORSECOND   AMENDED
                              FIRST OR SECOND AMENDED PETITIONS
                                                      PETITIONS were frivolousor
                                                                were frivolous    groundless
                                                                               or groundless in
                                                                                             in
                    violation
                    violation ofRule
                              of      I0,13,
                                 Rule 10,     or91a—or
                                          13, or       thatPLAIN
                                                 9la—orthat      TIFFShad
                                                            PLAINTIFFS        standing
                                                                           nostanding
                                                                       had no         toassert
                                                                                      to        them,any
                                                                                         assert them, anyone
                                                                                                         one
                    offive
                    of fiveattorneys
                            attomeys  couldhave
                                     could  haveasserted  appropriate
                                                asserted appropriate MOTIONS
                                                                     MOTIONS TODISMISS
                                                                             TO         PLAINTIFFS’
                                                                                DISMISS PLAINTIFFS'
                    lawsuit.
                    lawsuit. Notably, none ofthem
                             Notably, none         filedany
                                           of them filed     suchMOTION.
                                                         any such MOTION.




Silverado Appx. 0530
                                                                                   No. 1-15-567-CV 1619
                7. DEFENDANTS' counsel,
                7. DEFENDANTS’          JILL YOUNG
                               counsel, JILL           RUSS J
                                                   AND RUSS
                                             YOUNG AND        ONES
                                                            JONES aalllljoined together
                                                                        joined together inmost
                                                                                        in most
                   pleadings filedby              regardless
                                      oneanother regardless
                             filed by one                   ofwhether
                                                            of whether SARAH
                                                                      SARAH  PACHECO
                                                                            PACHECO ANDHER
                                                                                    AND HER

                   CLIENTS
                   CLIENTS were taking
                           were taking a 180 degree d
                                         180degree    iversion
                                                    diversion from prior p
                                                              from prior   ositions
                                                                         positions or not.
                                                                                   or      Themost
                                                                                      not. The     egregious
                                                                                               mostegregious
                    example
                    example    thefact
                            isthe
                            is         thatJILL
                                  fact that      YOUNG,
                                            JILL YOUNG, RUSS JONES,
                                                        RUSSJONES, ANDTHE
                                                                   AND    COURT
                                                                       THECOURT INVESTIGATOR
                                                                                INVESTIGATOR

                       concludedpprior
                   all concluded
                   all            riorto        2014thatthe
                                          MARCH2014
                                       to MARCH              Guardianship
                                                    that the Guardianship Application
                                                                          Application hhad
                                                                                        ad no meritand
                                                                                           no merit and

                    shouldbedismissed
                    should              dueto
                           be dismissed due to less            alternatives,
                                               lessrestrictive alternatives, suchas
                                                                             such      DurablePower
                                                                                  asaa Durable      ofAttorney-
                                                                                               Powerof Attorney—

                   butchanged
                   but         theiropinions
                       changed their          basedsolely
                                     opinions based solelyon  unambiguous
                                                           onunambiguous  loyalty
                                                                         loyalty     SARAH
                                                                                  toSARAH
                                                                                 to        PACHECO.
                                                                                          PACHECO.

                   Nothing
                   Nothing inthis
                           in             changed
                                   matterchanged
                              this matter        to justifythe
                                                 tojustify theabout  facedecision
                                                               about face          ofJILL
                                                                          decision of      YOUNG
                                                                                      JILL YOUNG    RUSS
                                                                                                 orRUSS
                                                                                                 or

                    JONES’
                    JONES' support ofDEFENDANTS,
                           supportof DEFENDANTS, except for"who"
                                                 exceptfor           theapplicant.
                                                                 wasthe
                                                           "who" was    applicant.

                 8. Bias
                 8. Bias was repeatedly
                         was repeatedly demonstrated
                                        demonstrated byJONES
                                                     by JONES A
                                                              AND YOUNG p
                                                                NDYOUNG   riorttooSCHWAGER'S
                                                                        prior     SCHWAGER’S lawsuit
                                                                                             lawsuit

                         beingfiled and
                    everbeing
                    ever             andseemingly  immediately
                                        seemingly immediately upon theGuardianship
                                                              uponthe              Application’s
                                                                      Guardianship Application's filing

                    December
                    December l0,2013.Shortly
                             10, 2013. Shortly after appointment,
                                               afterappointment, both JONES
                                                                 bothJONES andYOUNG
                                                                           and YOUNG spent lessthan
                                                                                     spentless      one
                                                                                               than one

                    hourwith
                    hour     PLAINTIFFS
                         withPLAINTIFFS and           that the existence of
                                        anddetermined thattheexistence   of aapower ofattorney
                                                                              power of attorneyalonemeant
                                                                                               alone meant
                    thatno
                    that   guardianship
                         noguardianship should
                                        should b
                                               beegranted-——with
                                                  granted--with both knowing
                                                                bothknowing    thetime
                                                                            atthe
                                                                            at         oftheir
                                                                                  time of       objection
                                                                                          their objection that
                                                                                                          that

                - NOMEDICAL
                  NO MEDICAL POWERPOWER O  OFFATTORNEY     EXISTED d
                                              ATTORNEY EXISTED        ueto
                                                                    due     Section
                                                                         to Section 166.155
                                                                                    166.155 oftheTexas
                                                                                            of the Texas

                  Health a
                  Health   ndSafety
                         and              theNovember
                                    Code,the
                             Safety Code,    November 15,     revocation
                                                          2013revocation
                                                      15,2013            executed
                                                                         executed byRUBY
                                                                                  by        PETERSON
                                                                                     RUBY PETERSON

                    (withsaidrevocation
                    (with                       disputed),andthefactthatRUBY
                                          neverdisputed),
                          said revocation never                                  PETERSON
                                                          and the fact that RUBY PETERSON didnot
                                                                                          did notexecute
                                                                                                 execute aa

                    MEDICAL
                    MEDICAL POWER
                            POWER OFATTORNEY
                                  OF ATTORNEY after revoking
                                              afterrevoking the1993
                                                            the 1993 POA granted
                                                                     POAgranted    CAROL
                                                                                toCAROL
                                                                                to      ANN
                                                                                        ANN

                    MANLEY ANDDAVID
                    MANLEY           PETERSON.
                           AND DAVID PETERSON.

                 9. Afterunanimously
                 9. After             agreeing tthat
                          unanimously agreeing   hatA  POWER
                                                     A POWER OFATTORNEY
                                                             OF          wasthe
                                                                ATTORNEY was     leastrestrictive
                                                                             theleast restrictive
                    alternative
                    alternative to RUBYPETERSON
                                to RUBY PETERSONand with knowledge that
                                                andwithknowledge   that no validMEDICAL
                                                                        no valid               of
                                                                                         powerof
                                                                                 MEDICAL power

                    attomey
                    attorney existed,
                             existed, JONES,
                                      JONES, YOUNG
                                             YOUNG AND PACHECO
                                                   ANDPACHECO fraudulently concealed
                                                              fraudulently concealed thisfact
                                                                                     this fact to the
                                                                                               to the

                    Courtand/or
                    Court       openlydeceived
                          and/oropenly          the Court w
                                       deceived theCourt  when PACHECO stated
                                                            henPACHECO stated at the closing d
                                                                              at theclosing    ayofthe
                                                                                             day of the

                    Injunction
                    Injunction Hearing
                               Hearing thather
                                       that herclients hadaa "DURABLE
                                               clients had   "DURABLE MEDICAL
                                                                      MEDICAL POWER
                                                                              POWER OF
                                                                                    OF




Silverado Appx. 0531
                                                                                     No. 1-15-567-CV 1620
                 10.ATTORNEY,"
                 10. ATTORNEY,"knowing
                               knowing thisclaim
                                       this claim to befalse.
                                                  to be        SCHWAGER
                                                        false. SCHWAGER provided
                                                                        provided    articlewritten
                                                                                 anarticle
                                                                                 an        written by
                                                                                                   by

                    PACHECO
                    PACHECO citing
                            citing Tex.        andSafety
                                   Tex. Health and             166.155
                                                          Code166.155
                                                   Safety Code           demonstrate
                                                                      todemonstrate
                                                                      to            thatDEFENDANTS'
                                                                                    that DEFENDANTS’
                    had    MEDICAL
                         noMEDICAL
                    had no                   ofattorney
                                       powerof
                                       power   attorney    DURABLE
                                                        orDURABLE
                                                        or             POWER
                                                                       POWER    OF  ATTORNEY byvirtue
                                                                                OFATTORNEY                   of
                                                                                                   by virtue of

                    therevocation      PACHECO
                                   andPACHECO was      intentionallydefrauding
                    the revocation and            was intentionally defrauding thetribunal
                                                                               the tribunal inviolation
                                                                                            in violation ofthe
                                                                                                         of the

                    ethicalstandards
                    ethical standards governing
                                      governing attorneys. RUSSJONESlater
                                                attorneys. RUSS              admittedthat
                                                                JONES later admitted  thatno MEDICAL
                                                                                          noMEDICAL
         Il         POWER
                        OFATTORNEY
                                existed
                                      afterNovember
                                                15,2013,threatening
                                                                to recommend
                    POWER OF ATTORNEY existed after November 15, 2013, threatening to recommend

                    guardianship, whichwas   in
                                              reality, theonly  optionavailable
                                                                       availableatthat  pointto eitherparty.
                                                                                              toeither
                    guardianship, which wasin reality, the only option          at that point          party.

                 11.B
                 11.   iaswas
                     Bias     evident
                          was evident    thehearing
                                      asthe
                                      as    hearing began
                                                    began inRUSS
                                                          in RUSS JONES’ questioning
                                                                  JONES' questioning ofDR.
                                                                                     of     MERKL,
                                                                                        DR. MERKL, wherein
                                                                                                   wherein
        0
                    JONES emphasizes
                          emphasizes hhow
                                       ow important
                                          importantiit
                                                    t is  for family
                                                       is for familymembers
                                                                     members to bepresent
                                                                             to be        duringexpert
                                                                                   presentduring expert
                    medical
                    medical evaluations
                            evaluations forRUBY’S  competency
                                        for RUBY'S competency (asCAROL
                                                              (as       ANNwas
                                                                  CAROL ANN    present
                                                                            waspresent withRUBY)
                                                                                       with RUBY)to
                                                                                                 to

                    help
                    help them acceptthediagnosis
                         them accept the diagnosis and not beindenial
                                                   and not              ofher"dementia."
                                                           be in denial of                 Seetranscript
                                                                           her "dementia." See            ofChris
                                                                                               transcript of Chris

                    Merkl’s
                    Merkl's  testimony,
                            testimony, attached
                                       attached heretoand
                                                hereto andincorporated hereinby
                                                          incorporated herein byreference.
                                                                                reference.

                 12.Yet,
                 12. Yet,when
                         whenititcame timefor
                                 cametime forMOVANTS’   experts
                                              MOVANTS' experts    examine
                                                                toexamine
                                                               to         RUBY
                                                                          RUBY PETERSON,
                                                                               PETERSON, despite
                                                                                         despite the
                                                                                                 the

                    fact thatone
                    fact that    suchexpert
                              onesuch expert     probate
                                            wasaaprobate
                                            was           regular,
                                                         regular, DR. MARC
                                                                  DR.MARC KUNIK,
                                                                          KLTNIK, RUSS
                                                                                  RUSS JJONES
                                                                                         ONES aadvocated
                                                                                                dvocated
                    againstMOVANTS
                    against MOVANTSbeing evenon
                                   being even     thepremises
                                              on the premises ofofSILVERADO
                                                                   SILVERADO SENIOR
                                                                            SENIOR  LIVING-
                                                                                   LIVING—

                    suddenly
                    suddenly nnot
                               ot moved byPLAINTIFFS'
                                  movedby PLAINTIFFS’ "denial"of
                                                      "denial" of her condition,
                                                                  hercondition, whichJONES
                                                                                which       AND
                                                                                      JONES AND

                    DEFENDANTS
                    DEFENDANTS repeatedly
                               repeatedly accused.
                                          accused. Why wouldan
                                                   Why would   impartial
                                                             animpartial appointee
                                                                         appointee whoisislooking
                                                                                   who    looking out for
                                                                                                  outfor
                    RUBY’S bestinterests
                    RUBY'S best           beopposed
                                interests be            PLA1NT1FFS’
                                                     toPLAINTIFFS'
                                             opposed to            having
                                                                   having theopportunity
                                                                          the                observe
                                                                                          toobserve
                                                                              opportunity to        and
                                                                                                    and

                    accepttheir
                    accept their m other’s
                                 mother's testing
                                          testing and condition,
                                                  andcondition, but not DEFENDANTS’.
                                                                but not DEFENDANTS'.

                 13.IInnfact,
                 13.    fact,this  wasone
                              this was      ofthe
                                       one of  thefew           statements
                                                  few truthful statements DRMERKL
                                                                          DR       made
                                                                             MERKL made  oonceming
                                                                                        concerning RUBY
                                                                                                   RUBY

                    PETERSON
                    PETERSON while testifying.
                             while testifying. After
                                               After 99 months ofattempting
                                                        months of attempting to simply
                                                                             to simply hhave
                                                                                         aveRUBY
                                                                                             RUBYseenby
                                                                                                 seen    one
                                                                                                      by one

                    ofPLAINTIFFS’
                    of             EXPERTS
                       PLAINTIFFS' EXPERTS // DOCTORS
                                              DOCTORS forthesole
                                                      for          purpose
                                                          the sole purpose ofdetermining
                                                                           of             whether
                                                                              determining whether RUBY
                                                                                                  RUBY
                    haddementia
                    had dementiabyaacredible
                                by    crediblemedical
                                             medical   professional
                                                     professional       couldbelieve,
                                                                   theycould
                                                                  they                 PLAINTIFFS
                                                                             believe, PLAINTIFFS
                    immediately amended
                    immediately amended theirppleadings
                                        their   leadingsto reflect the
                                                        to                   SinceD
                                                                       same.Since
                                                                   the same.        ecember
                                                                                  December of2013,
                                                                                           of 2013,




Silverado Appx. 0532
                                                                                      No. 1-15-567-CV 1621
                 14.PLAINTIFFS
                 14. PLAINTIFFSsoughtto
                               sought        theirown
                                        havetheir
                                      tohave          physician
                                                  ownphysician examine
                                                               examine RUBY
                                                                       RUBY andease
                                                                            and     theirworries
                                                                                easetheir worriesthat
                                                                                                 that

                     shewas
                     she        beinginappropriately
                            notbeing
                         wasnot      inappropriately drugged
                                                     drugged inways
                                                             in     thatmight
                                                                waysthat mightmake
                                                                              makeher
                                                                                   herappear
                                                                                      appear demented
                                                                                             demented or
                                                                                                      or

                     exacerbate
                     exacerbate any  existing
                                any existing dementia.
                                             dementia. Thisbelief
                                                       This belief was     unreasonable
                                                                       notunreasonable
                                                                   wasnot                  giventhe
                                                                                           given  thewidespread
                                                                                                     widespread

                     pandemic
                     pandemic of
                               of inappropriate psychotropic
                                                psychotropic drugging
                                                             drugging oftheelderly
                                                                      of the elderly iinnlong termcare
                                                                                         long term      facilities
                                                                                                    carefacilities
                     andPLAINTIFFS’
                     and             observations
                         PLAINTIFFS' observations ofRUBY
                                                  of RUBY excessively
                                                         excessively drugged,
                                                                     drugged,              giventhat
                                                                              particularly given that

                     CAROLANN
                     CAROL ANNMANLEY andDAVID
                              MANLEY and       PETERSON
                                         DAVID PETERSON admittedRUBY
                                                        admitted RUBYwas over-drugged
                                                                     wasover-drugged at
                                                                                     at

                     REMINGTON
                     REMINGTON andstated    preference
                               and stated a preference forSILVERADO
                                                       for SILVERADO because
                                                                     because theyhadcreative   ways ttooE
                                                                             they had creative ways

                     forcibly
                     forcibly drug RUBY
                              drug RUBY ifsheresisted.
                                        if               SeeTranscript of Temporary Injunction
                                           she resisted. See                        Injunction Hearing.

                 15.Despitethe
                 15. Despite the fact
                                  fact that
                                        that MOVANTS
                                             MOVANTSamended thetherelief
                                                      amended               sought repeatedly
                                                                    relief sought  repeatedly to

                     streamline the
                     streamline     expedited trial
                                the expedited trial set  forNovember
                                                     setfor           17,2014,
                                                             November17,  2014,MOVANTS
                                                                                MOVANTS
                     appropriatelypled
                     appropriately pledthat
                                         thatDEFENDANTS
                                              DEFENDANTS  violated
                                                        violated   STATE
                                                                 STATE  ANDFEDERAL
                                                                       AND         LAWs
                                                                           FEDERAL LAW

                     AND  CONSTITUTIONAL
                     AND CONSTITUTIONAL          mandatesexpressedin
                                                   mandates expressed inthe                        and 14th
                                                                            the 1", 5th ,, 7th , ,and
       ·EAmendments,
                     Amendments, ArticleI  andV,
                                 Article I and    theAnti-Retaliatory
                                               V, the Anti-Retaliatory           ofTitles
                                                                      provisionsof
                                                                      provisions               andIII3 of
                                                                                    Titles112 and


                  See,e.g.,
                  See,      CityofMesquite
                       e.g.,City                Aladdin's
                                             v. Aladdin's
                                 of Mesquite v.           Castle,Inc.,
                                                          Castle, Inc.,455U.S.283,293,71L.Ed.2d152,102
                                                                       455 U.S. 283, 293, 71 L. Ed. 2d 152, 102
                 S.Ct.1070
                 S.          (1982)
                    Ct. 1070 (1982) (acknowledging
                                    (acknowledging thatthe
                                                   that theTexas Constitution
                                                           Texas Constitution couldpprovide
                                                                              could  rovide broader
                                                                                            broader protections
                                                                                                    protections
                 thanfederal
                 than             Constitution);Freedman
                       federal Constitution);Freedman           v.NewJerseyStatePolice,135N.J.Super.
                                                                v.New Jersey State Police, 135 N.J. Super. 297,343             A.2d
                                                                                                                      297,343A.2d
                                                                                                                                        _
                 148,150(N.J.Super.
                 148,  150 (N.J. Super. Ct.       Law Div.1975); William
                                              Ct.LawDiv.1975);        William J. J. Brennan,     Jr., TheBillof
                                                                                     Brennan, Jr.,                   Rightsandthe
                                                                                                      The Bill of Rights     and the
                          TheRevival
                 States:The
                 States:        Revival of  ofState
                                               StateConstitutions,
                                                    Constitutions, as     Guardians
                                                                      asGuardians      ofIndividual
                                                                                      of  Individual     Rights,61
                                                                                                        Rights,    61N.Y.U.L.Rev.
                                                                                                                     N.Y.U.L.Rev.
                 535(1986)       (hereinafter   Brennan,   Revival   o f StateConstitutions);      A
                 535 (1986) (hereinafter Brennan, Revival of State Constitutions); A century-long line century—long   lineof  Texas
                                                                                                                           of Texas
                 cases              applying
                        supportapplying
                 casessupport                  our  state'scconstitution,
                                                our state's    onstitution,  24 particularly inthe
                                                                            24particularly               areaof
                                                                                                in the area    offree
                                                                                                                   freespeech.  Our
                                                                                                                        speech. Our
                 decision
                 decision   iinn 1920
                                 1920to     relyon
                                         to rely     theplain
                                                 onthe           language
                                                         plain language      of             section
                                                                             ofarticle I,I, section   88 in           downaa prior
                                                                                                         instriking down       prior
                 restraint inExParte
                 restraint in               Tucker,
                                Ex Parte Tucker,    220S.W.
                                                    220 S.W. at  at76    predated
                                                                    76,, predated  theapplication
                                                                                   the application of  oftheFirst    Amendment
                                                                                                          the First Amendment     to
                                                                                                                                  to
                 thestates.
                 the states.SeeSeeExPartePrice,        741S.W.2d
                                     Ex Parte Price, 741              366,369(Tex.1987)
                                                            S.W.2d 366,                          (Gonzalez,
                                                                            369 (Tex. 1987) (Gonzalez,         J.,concurring).
                                                                                                               J.,               See
                                                                                                                   concurring). See
                 alsoDavenport
                 also Davenport v.       Garcia,834
                                      v. Garcia,  834S.W.2d
                                                       S.W.2d 4  4 (Tex.  1992)( Court records
                                                                   (Tex.l992)(                       "arepresumed
                                                                                          records ''are    presumed to to be
                                                                                                                          be open to
                                                                                                                             opento
                 the general public."
                 thegeneral       public." T   ex.R
                                             Tex.  R.. Civ.P.
                                                       Civ. P. 7676..The
                                                                       Thesealing
                                                                            sealing ofofaarecord
                                                                                             record    mustmeet
                                                                                                      must   meet thetheprocedural
                                                                                                                         procedural
                 prerequisites
                 prerequisites     set forthin
                                   set  forth in Rule76aof
                                                  Rule 76a of the theTexas     Rulesof
                                                                      Texas Rules      ofCivil     Procedure
                                                                                          Civil Procedure          SeeChandler
                                                                                                                .. See            v.
                                                                                                                        Chandler v.
                 HyundaiM
                 Hyundai         otorCo.,829
                             Motor                S.W.2d774
                                       Co., 829 S.W.2d      774(1992)
                                                                  (1992) ((per
                                                                            percuriam).A
                                                                                 curiam).A court
                                                                                               court may     not escape
                                                                                                        may not            thestrict
                                                                                                                   escapethe   strict
                 obligations
                 obligations    ofthose
                                of         rulesby
                                    those rules  bytacitly   closing
                                                    tacitly closing   therecord
                                                                      the          through
                                                                           record through        unwritten
                                                                                             anunwritten
                                                                                             an               orderand
                                                                                                              order  andoverruling
                 the gag  order
                 the gag order upon        Guardian   AdLitem      forseveral   hundred    children    involved
                                   uponGuardian Ad Litem for several hundred children involved in the Brio Toxic  intheBrio    Toxic
                 Waste   litigation
                 Waste litigation         thegrounds
                                      onthe
                                      on                thatititviolated
                                              grounds that                Article
                                                                violated Article  I,Section
                                                                                  I, Section 88ofoftheTexas      Constitution..
                                                                                                    the Texas Constitution..
                                                                                                                                  2




Silverado Appx. 0533
                                                                                                 No. 1-15-567-CV 1622
                  theAmericans
                  the           withDisabilities
                      Americans with              Actof
                                     Disabilities Act    1990("ADA"),
                                                      of 1990          implementing
                                                              ("ADA"), implementing             under28
                                                                                    regulations under 28

                  C.F.R.35.001
                  C.F.R.        et seq,
                         35.001 et      Section504of
                                   seq,Section        theRehabilitation
                                               504 of the RehabilitationAct of 1973
                                                                        Act of 1973("Section504"),the
                                                                                    ("Section 504"), the

                  NursingHomeReformActof
                  Nursing                           theElder
                          Home Reform Act of 19874, the ElderJusticeActof          Title20
                                                             Justice Act of 20095, Title       theSocial
                                                                                            of the
                                                                                         20 of     Social


                  TitleIII,which
                  Title               thisruleaddresses,
                        III, which this     rule addresses, prohibits      discrimination
                                                               prohibits discrimination     (orretaliation)
                                                                                            (or retaliation) onon thebasisof
                                                                                                                  the basis of
                  disability
                       intheQ
                  disability in the
                  activities
                  activities  ofplaces
                              of places of  ofpublic    accommodation
                                               public accommodation           (businesses
                                                                              (businesses that
                                                                                             that are  generally
                                                                                                  are generally     open to
                                                                                                                    open     thepublic
                                                                                                                          to the  public
                  andthatfallinto
                  and  that fall into one oneof of1212categories     listedinintheADA,
                                                      categories listed         the ADA, such suchasasrestaurants,
                                                                                                         restaurants,  movietheaters,
                                                                                                                       movie    theaters,
                  schools,day
                  schools,                   facilities,recreation
                                     carefacilities,
                              day care                   recreationfacilities,
                                                                       facilities,aand nd doctors'
                                                                                           doctors’offices) and  andrequires
                                                                                                                       requiresnewly
                                                                                                                                  newly
                  constructed
                  constructed or       alteredplaces
                                   or altered     placesof      publicaccommodation———as
                                                          of public     accommodation—as well      wellasascommercial
                                                                                                                corrnnercial    facilities
                                                                                                                              facilities
                  (privately
                  (privately   owned,nonresidential
                               owned,     nonresidential    facilitiessuch
                                                            facilities  suchas    factories,
                                                                               asfactories,   warehouses,
                                                                                              warehouses,               buildings)—to
                                                                                                             oroffice buildings)—to
                                                                                                             or
                  comply
                  comply with
                            with theADA         Standards.
                                   the ADA Standards.        42 U.S.C. 12181-89.
                                                             42U.S.C.      12181-89.
                  OnJuly26,1991,
                  On  July 26, 1991, the     theDepartment       issuedrules
                                                 Department issued         rulesimplementing
                                                                                  implementing titleII
                                                                                                    title II andtitleIII,which
                                                                                                             and title III, which are  are
                  codifiedat
                  codified    at 28   CFRpart
                                 28 CFR                (titlell)
                                                   35 (title
                                              part 35              andpart
                                                               II) and    part36    (titleIII).Appendix
                                                                                36(title  III). Appendix A       of the
                                                                                                              A of   the1991
                                                                                                                          1991titleIII
                                                                                                                                 title III
                  regulation,
                  regulation, which
                                which is  isrepublished
                                             republished as asAppendix
                                                                Appendix D         28CFR
                                                                                to28
                                                                             D to                 36,contains
                                                                                             part36,
                                                                                        CFR part                  theADA
                                                                                                        contains the          Standards
                                                                                                                       ADA Standards
                  forAccessible       D  esign  (1991Standards),       which    were    based  upon   theversion
                  for Accessible Design (1991 Standards), which were based upon the version of the Americans         of theAmericans
                  withDisabilities      ActAccessibility       Guidelines    (1991ADAAG)
                                                                                     ADAAG)      published   bbyytheAccess
                                                                                                                 the Access B     oardon
                  the
                  with
                      date.
                   same Disabilities Act
                  the same date.
                    TheNursing      HomeReform
                                              Accessibility Guidelines

                                              Reform   Actgguarantees
                                                               uarantees
                                                                             (1991

                                                                           residents:
                                                                                                 published                     Board   on

                    The  Nursing Home                  Act                 residents:
                           Theright
                           The right to to freedom
                                            freedom from     abuse, m
                                                      fromabuse,         istreatment,
                                                                     mistreatment,      andneglect;
                                                                                        and neglect;
                           Theright
                           The right to to freedom    fromphysical
                                            freedom from     physical restraints;
                                                                         restraints;
                           The
                           The right
                                 right ttooprivacy;
                                            privacy;
                           The right
                           The   right ttooaccommodation        of medical, physical,
                                            accommodation ofmedical,           physical, psychological,
                                                                                          psychological, andsocial
                                                                                                            and social needs;
                                                                                                                         needs;
                           The
                           The right
                                 right ttooparticipate inresident
                                                         in resident andfamily
                                                                       and family g     roups;
                                                                                      groups;
                           The
                           The right
                                 right ttoobetreated
                                            be treated w
                                                       withithdignity;
                                                               dignity;
                           The   right  t oexercise   self-determination;
                           The right to exercise self-determination;
                           The
                           The right
                                 right ttoocommunicate
                                            communicate freely;
                                                             freely;
                           The
                           The right
                                 right ttooparticipate   inthereview
                                            participate in  the review of  ofone's   careplan,
                                                                              one's care        andto
                                                                                          plan, and      be fully informed
                                                                                                      to befully   informed inin
                                               any             in care,  treatment,   or change   of status i nthefacility;
                           advance about any changes in care, treatment, or change of status in the facility; and
                           advance     about        changes                                                                   and
                           The
                           The right
                                 right ttoovoice
                                            voice g  rievances
                                                   grievances    without
                                                                 without discrimination or   orreprisal.
                                                                                                reprisal.
                           Ifthenursing
                           If the nursing h     omeor
                                              home      longterm
                                                     orlong    termcare     facility
                                                                     carefacility    isdetermined
                                                                                     is determined toto be  outofcompliance
                                                                                                         be out  of compliance as  as
                           Silverado     isinthis   matter,  thefollowing      penalties
                           Silverado is in this matter, the following penalties are            imposed:
                                                                                          are imposed:
                           Civilmonetary penalties;
                           Civil                penalties;
                           Denialooffpayment
                           Denial       payment for forall        Medicare
                                                            newMedicare
                                                       all new                    Medicaid
                                                                               orMedicaid
                                                                               or             admissions;
                                                                                              admissions;   Denialof
                                                                                                            Denial    ofpayment
                                                                                                                        paymentfor3 for3
                           allMedicaid
                           all Medicaid or      Medicare    p atients;
                                             orMedicare patients;
                       TheElderJusticeActwas
                     5 The Elder Justice Act
                                                         signedinto
                                                    wassigned     intolawbyPresident         Obamaon
                                                                        law by President Obama         on March
                                                                                                          March 23,23,2010,
                                                                                                                       2010, as   part of
                                                                                                                               as part  of
                  thePatient    Protection
                  the Patient Protection       andAffordable
                                               and                CareAct. ItItprovides
                                                    Affordable Care                           federal
                                                                                   provides federal    resources
                                                                                                       resources   to "prevent,
                                                                                                                   to"prevent,    detect,
                                                                                                                                  detect,
                         understand,
                  treat, understand,       intervene
                                           intervene in     and,where
                                                        in and,              appropriate,
                                                                  where appropriate,        prosecute
                                                                                            prosecute     elderabuse,
                                                                                                          elder           neglectand
                                                                                                                 abuse, neglect       and




Silverado Appx. 0534
                                                                                                    No. 1-15-567-CV 1623
                 Security
                 Security Act,6the
                                theElderBillof
                                   Elder Bill ofRightsof
                                                Rights ofTexas
                                                         Texas HumanResources
                                                                     ResourcesCCode
                                                                               odeSection
                                                                                    Section 102.0037,
        rej



                 exploitation."
                 exploitation."Sec.2012.
                                Sec. 2012.[42U.S.C.1397j-1]  (a)(a) ProtectionofofPrivacy.·—In
                                           [42 U.S.C. 1397j-1]                               pursuing
                                                                                   Privacy.—In        activities
                                                                                               pursuing activities
                 underthissubtitle,
                 under this subtitle,the
                                      the Secretary
                                          Secretarysshall
                                                      hallensure
                                                           ensurethe
                                                                  theprotection
                                                                      protectionofofindividual
                                                                                     individual healthprivacy
                                                                                                         privacy
                 consistent withtheregulations   promulgated   undersection   264(c)
                 consistent with the regulations promulgated under section 264(c)     ofoftheHealth
                                                                                           the HealthInsurance
                                                                                                       Insurance
                 Portabilityand
                                Accountability Actoof
                             and AccountabilityAct f1996[l2]   andapplicable
                                                      1996[12]and  applicableStateandlocal
                                                                              State         privacy
                                                                                    and local       regulations
                                                                                              privacy regulations
                    (b) Ruleof Construction.—Nothing
                     (b) Rule of Construction.—Nothing       ininthissubtitle  shallbe
                                                                   this subtitle shall beconstrued
                                                                                          construedtotointerferewith
                                                                                                         interfere    oror
                                                                                                                   with
                 abridge an elder’s r ightto practice h is   herreligion throughreliance
                                                           or her religionthrough
                  abridge an elder's right to practice hisor                         relianceonprayer
                                                                                              on prayeraloneforhealing
                                                                                                         alone for healing
                 whenthischoice—
                 when this choice—
                         (1)iscontemporaneously             eitherorally inwriting,      with
                          (1) is contemporaneously expressed, either orallyoror in writing,    respect
                                                                                            with      totoa a specific
                                                                                                 respect
                     illness  o r injurywhichtheelderhas at thetimeof thedecision            b  y an elderwhois
                      illness or injury which the elder has at the time of the decision by an elder who is
                      competent   at thetimeofthedecision;
                       competent at the time of the decision;
                         (2)ispreviouslysetforthin a livingwill,healthcareproxy,or otheradvancedirective
                          (2) is previously set forth in a living will, health care proxy, or other advance directive
                      document   thatisvalidlyexecutedandappliedunderStatelaw;or
                       document that is validly executed and applied under State law;   or
                         (3)maybeunambiguously       deducedfromtheelder’slifehistory.
                          (3) may be unambiguously deduced from the elder's life history.
                 [12] SeeVol.II,P.L.
                 [12] See Vol. II, P.L. 104-191, §264(c).
                   TheseStatues    impose revocation ofMedicare    andMedicaid              statusforviolating
                                                                                                             the
                  6 These Statues impose revocation of Medicare and Medicaid participant status for violating the
                 rights oftheelderly   withchemical restraints as Silverado SeniorLiving  hasdoneandplacethem
                  rights of the elderly
                    riskoflosing        with chemicalfrestraints
                                    allfederal                   as Silverado
                                                                       dollarhSenior Living hasforwhich
                                                                                                done andMedicare
                                                                                                        place them
                 at                           moneyortheirbillion             ospice business,
                 at risk of losing all federal money for theirmedia    billion dollar hospice business,         for which Medicare
                 pays 100%of the cost.Seewhen                                 means                         attachedheretoand
                 pays   100%
                incorporated    of  the  cost.
                               byreference.      See  when    social  media    means     noncompliance,       attached     hereto and
                 incorporatedSec.by1reference.
                                      02.003.   RIGHTS      OFTHEELDERLY.               (a) Anelderlyindividual          hasallthe
                            7 Sec. 102.003. RIGHTS OF THE ELDERLY. (a) An elderly individual has all the
                rights,benefits,   responsibilities,   andprivileges     granted   bytheconstitution       andlawsofthisstate
                 rights, benefits,
                andtheUnitedStates,  responsibilities,
                                           except   whereand   privileges
                                                            lawfully       grantedTheelderly
                                                                      restricted.    by the constitution
                                                                                                   individual and   laws of this
                                                                                                                hastheright    tobestate
                 and ofinterference,
                free  the United States,    exceptdiscrimination,
                                        coercion,    where lawfullyand  restricted.
                                                                           reprisal  The elderly individual
                                                                                     inexercising     thesecivilhas     the right to be
                                                                                                                   rights.
                 free of interference,
                           (b) Anelderly coercion,   discrimination,
                                               individual    hastherightand treprisal   in exercising
                                                                              o betreated               theseacivil
                                                                                               withdignity            rights.forthe
                                                                                                                ndrespect
                personal   integrity
                            (b) An elderly      individual without
                                       oftheindividual,       has the regard
                                                                       right totoberace,
                                                                                     treated     with dignity
                                                                                           religion,   national  and   respect
                                                                                                                  origin,       for the
                                                                                                                           sex,age,
                disability,
                 personal marital
                            integrity   of the  individual,
                                                         o  f
                                      status,orsource payment. without   regard
                                                                         Thismeansto race,
                                                                                        t hat religion,
                                                                                              t heelderlynational
                                                                                                          i         origin,
                                                                                                            ndividual:       sex,   age,
                 disability, marital(1)      has
                                       status,     the right
                                               or source        to makethe
                                                           of payment.     This  individual's
                                                                                means     that  the
                                                                                                  own    choices
                                                                                                    elderly         r egarding
                                                                                                             individual:         t he
                individual's  personal (1)    hascare,
                                         affairs,   the right to andservices;
                                                                    make the individual's own choices regarding the
                 individual's personal(2)hastheright       obefreeand
                                          affairs, care, tbenefits,   from   abuse,
                                                                          services;  neglect,   andexploitation;      and
                                      (3)ifprotective
                                       (2) has the rightmeasures     are abuse,hastheright
                                                            to be free    required,
                                                                        from                             designate
                                                                                        neglect, andtoexploitation;  a guardian
                                                                                                                         and      or
                representative         (3) iftheright
                                toensure               toquality
                                               protective          stewardship
                                                            measures                    has the right toaffairs.
                                                                                  oftheindividual's
                                                                       are required,                       designate a guardian or
                           (c) Anelderly
                 representative   to ensure the individual    hastheright
                                                  right to quality            to befreefrom
                                                                     stewardship                    physical
                                                                                    of the individual's        andmentalabuse,
                                                                                                           affairs.
                including   corporal   punishment
                            (c) An elderly            or physical
                                                individual     has the
                                                                     orright   to berestraints
                                                                         chemical      free from  that areadministered
                                                                                                     physical    and mental  forabuse,
                 including
                purpose   ofdiscipline
                             corporal        convenience
                                         punishment
                                          or            or   and  not
                                                            physical  required
                                                                       or       totreat
                                                                          chemical         t heindividual's
                                                                                       restraints   that are  medical    symptoms.
                                                                                                              administered     for 04e
                A  person
                 purpose   providing
                          of  disciplineservices  mayusephysical
                                           or convenience               orchemical
                                                               and not required        restraints
                                                                                   to treat         onlyifthemedical
                                                                                             the individual's    useisauthorized
                                                                                                                           symptoms.
                inwriting     ya physician
                 A person bproviding          orthe
                                         services          isnecessary
                                                      useuse
                                                    may                   inanemergency
                                                                physical or  chemical restraints      onlytheelderly
                                                                                                toprotect   if the use isindividual
                                                                                                                           authorized
                 in others
                or  writingfrom
                             by ainjury.
                                   physicianA physician's
                                                or the use iswritten  authorization
                                                                necessary               fortheuse
                                                                            in an emergency           ofrestraints
                                                                                                  to protect  the elderly   specify
                                                                                                                      mustindividual
                 or others from injury. A physician's written authorization for the use of restraints must specify




Silverado Appx. 0535
                                                                                                    No. 1-15-567-CV 1624
                  thecircumstances    under which therestraints
                  the circumstancesunderwhich                      may be
                                                     the restraintsmay   be usedandthe
                                                                            used and the duration forforwhich
                                                                                                         which the the
                  restraints may be
                  restraints may      used.Except
                                  be used.           inan
                                             Except in   anemergency,
                                                             emergency,  restraints
                                                                        restraints  may  onlybe
                                                                                    mayonly        administered
                                                                                              be administered       by
                                                                                                                    by
                            medical personnel.
                  qualified medical personnel.
                            (d) A
                            (d)     mentally
                                 A mentally    retarded
                                              retarded  elderlyindividual
                                                        elderly individualwith     court-appointed
                                                                          with aa court-appointed   guardian
                                                                                                    guardian  ooff the
                                                                                                                   the
         tN       person
                  person m                inaa behavior
                            ayparticipate in
                          may                  behavior modification
                                                        modification program
                                                                     program  involving
                                                                              involving use ofrestraints
                                                                                        use of restraints or adverse
                                                                                                          oradverse
         7
                  stimulionly
                  stimuli  onlywiththeinformed
                                  with the informed consent consentof oftheguardian.
                                                                         the guardian.
                              (e)       An    elderlyindividual
                              (e) An elderly individual m               may          beprohibited
                                                                                not be
                                                                           ay not          prohibitedfrom              communicating
                                                                                                           from communicating                     in the
                                                                                                                                                  in the
          1
                  individual's
                  individual's    native    language
                                  native language        with   otheriindividuals
                                                          with other    ndividuals    or   employees
                                                                                      or employees         forthe      purpose
                                                                                                           for the purpose           ofacquiring
                                                                                                                                     of  acquiring or  or
                  providing
                  providing anyanytypetypeofoftreatment,      care,or
                                               treatment, care,         services.
                                                                     orservices.
        Ct                    (f) Anelderly
                              (f)                   individualmay
                                     An elderly individual               complainabout
                                                                   maycomplain        abouttheindividual's
                                                                                               the individual's care     careor      treatment.The
                                                                                                                                 or treatment.       The
        Ol
                  complaintmay
                  complaint      may be be made
                                            madeanonymously
                                                    anonymously or        communicated
                                                                       or communicated          by                  designated
                                                                                                        persondesignated
                                                                                                by a person                           bbyy the
                                                                                                                                            theelderly
                                                                                                                                                 elderly
                  individual. The
                  individual.                     providing
                                        personproviding
                                 The person                     serviceshall
                                                                service           promptly
                                                                          shallpromptly        respond
                                                                                               respond           resolve
                                                                                                            ttooresolve       thecomplaint.
                                                                                                                              the   complaint. The   The
                           providing
                  personproviding
                  person                  services
                                          services     may
                                                       may not    discriminate
                                                             notdiscriminate       or  takeother
                                                                                   or take             punitive
                                                                                              other punitive         actionagainst
                                                                                                                     action     against      an  elderly
                                                                                                                                             anelderly
                  individual
                  individual    whomakes
                                who               complaint.
                                       makes aa complaint.
                              (g) Anelderly
                              (g)                    individual
                                      An elderly individual       isentitled
                                                                  is entitled toto privacy              attending ttoo personal
                                                                                              whileattending
                                                                                   privacywhile                             personal needs needsandandaa
                  private  p lace    forreceiving       visitors
                  private place for receiving visitors or            associating    with   other   i ndividuals       unless
                                                                 orassociating with other individuals unless providing privacy   p roviding     privacy
                  wouldinfringe
                  would   infringe     on therights
                                       on  the rights o      other iindividuals.
                                                         offother    ndividuals.    Thisright
                                                                                    This   rightapplies
                                                                                                   applies         medical
                                                                                                               tomedical
                                                                                                               to                treatment,
                                                                                                                                treatment,       written
                                                                                                                                                 written
                  communications,         telephone conversations,
                  communications, telephone                                 meeting with
                                                         conversations, meeting        with family,
                                                                                              family, and        accessto
                                                                                                          and access             resident
                                                                                                                             toresident        councils.
                                                                                                                                               councils.
                  Anelderly
                  An  elderly p     ersonmay
                                 person    maysendsendand andreceive     unopened
                                                               receive unopened       mail,and
                                                                                      mail,    andthe     person
                                                                                                     the person       providing
                                                                                                                      providing         services
                                                                                                                                        services    shall
                                                                                                                                                    shall
                  ensurethattheindividual's
                  ensure   that the individual's mailis              sentand
                                                           mail is sent     anddelivered        promptly.
                                                                                 delivered promptly.             If
                                                                                                                 If an      elderly
                                                                                                                      anelderly          individual
                                                                                                                                        individual     is
                                                                                                                                                       is
                  married   andthe
                  married and           spouse
                                   the spouse    isreceiving
                                                 is               similar
                                                     receiving similar     services,
                                                                           services,   thecouple
                                                                                       the  couple may mayshareshareaa room.
                                                                                                                           room.
                              (h) An
                              (h)                         individual
                                              elderlyindividual
                                        Anelderly                       may     participate
                                                                        may participate         in   activitiesof
                                                                                                in activities         of social,         religious,
                                                                                                                            social,religious,          or
                                                                                                                                                      or
                  community
                  community       groups
                                  groups    unlessthe
                                            unless    theparticipation     interferes
                                                           participation interferes     withthe
                                                                                        with        rights o
                                                                                               therights       offother
                                                                                                                  other p     ersons.
                                                                                                                            persons.
                              (i) An
                              (i)    Anelderly       individual
                                          elderly individual       maymanage
                                                                   may   manage the theindividual's
                                                                                         individual's personal             financialaffairs.
                                                                                                            personalfinancial              affairs.The
                                                                                                                                                     The
                  elderly  i ndividual
                  elderly individual may           authorize    inwriting      a nother   person     t o manage
                                            may authorize in writing another person to manage the individual's money.  t heindividual's         money.
                  Theelderly
                  The               individual
                       elderly individual         may      choosethe
                                                   may choose       themanner
                                                                         marmer     inwhich
                                                                                    in  whichthe   theindividual's
                                                                                                        individual's money   moneyisismanaged,managed,
                  including
                  including    aa money
                                  money      management
                                             management        program,
                                                               program, a     representative
                                                                            a representative      payee p
                                                                                                  payee        rogram,
                                                                                                            program,            financial
                                                                                                                            aa financial       power o
                                                                                                                                               power   off
                  attorney,      trust,
                  attorney, aa trust, or       similar    method,    andtheindividual        may     choose      t heleast
                                         oraa similar method, and the individual may choose the least restrictive of these      r estrictive    ofthese
                  methods.
                  methods. A                    designated
                                      persondesignated
                                 A person                       to   managean
                                                                 to manage            elderlyindividual's
                                                                                 an elderly       individual's         moneyshalldo
                                                                                                                      money          shall do so       in
                                                                                                                                                   so in
                  accordance
                  accordance witheachapplicable
                                    with each applicableprogram    programpolicy,
                                                                                policy,law,law,or  or rule.On          requestof
                                                                                                        rule. On request             of the theelderly
                                                                                                                                                 elderly
                  individual
                  individual     or
                                  or the     individual's
                                       theindividual's        representative,
                                                              representative,     the               designated
                                                                                        persondesignated
                                                                                   the person                          to   managethe
                                                                                                                       to manage            theelderly
                                                                                                                                                 elderly
                  individual's    money      s hall m    ake available   therelated     f inancial    records
                  individual's money shall make available the related financial records and provide an accounting andprovide           a n   accounting
                  ofthe
                  of      money.
                     the money.        Anelderly
                                       An               individual's
                                           elderly individual's        designation
                                                                      designation     ofanother
                                                                                      of               personto
                                                                                          another person           tomanage
                                                                                                                       manage       theindividual's
                                                                                                                                    the    individual's
                  money
                  money    d oes
                           does not      affect  t heindividual's      ability t o exercise    another     right    d escribed
                                    notaffect the individual's ability to exercise another right described by this chapter.         bythischapter.
                  If an
                  If    elderly
                     anelderly       individual
                                    individual     isunable
                                                   is  unable to    designate
                                                                todesignate      another
                                                                                 another    person
                                                                                            person     tomanage
                                                                                                       to  manage         theindividual's
                                                                                                                         the                      affairs
                                                                                                                               individual's affairs
                  and     guardianisisdesignated
                  andaa guardian            designated      byaacourt,
                                                            by    court,the     guardian
                                                                           theguardian       shallmanage
                                                                                            shall     managethe           individual's
                                                                                                                    theindividual's           moneyfn
                                                                                                                                              money
                  accordance
                  accordance      withthe
                                  with   theProbate      Codeand
                                              Probate Code      andother
                                                                      other a  pplicable
                                                                             applicable    laws.
                                                                                           laws.
                                (l)   Anelderly      i ndividual
                                (1) An elderly individual may            choose   a  ndretain
                                                                   maychoose and retain aa personal personal      physician
                                                                                                                  physician        andisentitled
                                                                                                                                  and                  to
                                                                                                                                          is entitled to
                  befully   informed      inadvance       about  treatment    orcare    that  m  ay  affect    the
                  be fully informed in advance about treatment or care that may affect the individual's well-being.  individual's       well-being.
                              (m)Anelderly
                              (m)                      individual
                                      An elderly individual         mayparticipate ininan
                                                                   may                           individual
                                                                                             anindividual         planof
                                                                                                                 plan      ofcare
                                                                                                                               carethatthatdescribesi5
                                                                                                                                              describes




Silverado Appx. 0536
                                                                                                             No. 1-15-567-CV 1625
                 Texas
                 Texas                                                                 42U.s.c.
                                      CodeSection 19.4028, 19.408,9 19.413'°, 19.414," 42
                       Administrative Code                                                       483.10
                                                                                          U.S.C. 483.10


                 theindividual's
                 the                 medical,
                     individual's medical,          nursing,
                                                    nursing,      andpsychological needs
                                                                  and                        needsandandhowhowthetheneeds     willbbeemet.
                                                                                                                     needs will        met.
                             (n)Anelderly
                             (n)                     individual
                                  An elderly individual                may
                                                                      may    refuse
                                                                            refuse     m  edical
                                                                                      medical    treatment      after
                                                                                                               after  t heelderly
                                                                                                                      the  elderly   individual:
                                                                                                                                     individual:   (1)
                                                                                                                                                   (1)
                 isadvised
                 is advised by bythe    person
                                   the person        providing
                                                    providing         services of  ofthepossible         consequences
                                                                                      the possible consequences            ofrefusing
                                                                                                                           of              treatment;
                                                                                                                              refusing treatment;
                 and
                 and
                 (2)   acknowledges
                 (2)acknowledges         thattheindividual
                                        that    the individual clearly  clearlyunderstands
                                                                                  understands      theconsequences
                                                                                                  the    consequences      ofrefusing
                                                                                                                           of             treatment.
                                                                                                                              refusing treatment.
                              (s)Except
                              (s)   Except   ininan anemergency,
                                                        emergency, aaperson             providing
                                                                              personproviding         servicesmay
                                                                                                      services   maynot      transferor
                                                                                                                        nottransfer         discharge
                                                                                                                                        ordischarge
                 anelderly
                 an             individual
                     elderlyindividual           from         residential
                                                 from a residential            facility uuntil
                                                                               facility      ntilthe30thdayafterthedatethe
                                                                                                   the 30th day after the date the person      person
                 providing
                 providing sservices
                                 ervicespprovides
                                               rovidesw          rittennotice
                                                              written     notice to       theelderly
                                                                                     to the    elderly     individual,
                                                                                                          individual,     the    individual's
                                                                                                                           theindividual's       legal
                                                                                                                                                legal
                 representative,
                 representative,          member
                                    oraa member
                                    or                    ofthe
                                                          of        individual's
                                                              the individual's       family
                                                                                     family   stating:
                                                                                              stating:
                          (1) that
                          (1)    thatthe                   providingservices
                                             personproviding
                                       the person                           servicesintends
                                                                                         intends to     transferor
                                                                                                    to transfer            dischargethe
                                                                                                                       to discharge
                                                                                                                   or to                      elderly
                                                                                                                                         theelderly
                          individual;
                          individual;
                          (2) the
                          (2)        reason forthetransfer
                                the reason     for the transfer or      or discharge       listedinSubsection
                                                                            discharge listed      in Subsection (r); (r);
                          (3) the
                          (3)   theeffective
                                    effective date dateofthetransfer
                                                           of the transfer o     orr discharge;
                                                                                     discharge;
                          (4)       theindividual
                          (4) ifif the   individual is       istotobe betransferred,
                                                                         transferred, the   thelocation
                                                                                                location to      whichthe
                                                                                                             towhich     theindividual       willbe
                                                                                                                               individual will     be
                          transferred; and and
                          (5) the
                          (5)   theindividual's
                                     individual's right   rightttooappeal
                                                                       appealthetheaction     andthe
                                                                                      action and          personto
                                                                                                     the person        whomthe
                                                                                                                   towhom       theappeal     should
                                                                                                                                    appeal should
                          bedirected.(t)
                          be directed.
                                            Anelderly
                                       (t) An                  individual
                                                   elderly individual          may:
                                                                               may:
                          (1) make
                          (1)               livingwill
                                 make aa living          willbyexecuting
                                                               by executing aadirectivedirective    underthe
                                                                                                    under    theNatural     DeathAct
                                                                                                                 Natural Death        Act(Chapter
                                                                                                                                           (Chapter
                          672,   H  ealth andSafety
                          672, Health and Safety Code);       Code);
                          (2) execute
                          (2)   execute a     durable
                                           a durable        power
                                                            power of   ofattorney
                                                                          attorney     forhealth
                                                                                       for           careunder
                                                                                            health care            Chapter
                                                                                                           under Chapter      135,   CivilPractice
                                                                                                                               135,Civil     Practice
                          andRemedies
                          and   Remedies Code; Code; or    or
                          (3)   designate
                          (3) designate           guardian
                                              aa guardian         inadvance
                                                                 in   advance of  ofneed
                                                                                      need to   makedecisions
                                                                                             tomake      decisions    regarding
                                                                                                                     regarding     theindividual's
                                                                                                                                   the  individual's
                          health
                          health c       should
                                     areshould
                                   care               tthe
                                                        heindividual        become incapacitated.
                                                            individual become           incapacitated.
                 AddedbbyyActs1983,
                 Added        Acts 1983, 68th  68th Leg.,Leg., p       5159, ch.936,
                                                                   p.. 5159,   ch. 936, S     ec.11,,eff
                                                                                            Sec.      eff. Sept.
                                                                                                            Sept. 11,,1983.     Amended
                                                                                                                       1983. Amended         byActs
                                                                                                                                             by  Acts
                 1997,   75th  Leg.,   c h.475,      S   ec.  1 ,eff
                 1997, 75th Leg., ch. 475, Sec. 1, eff. Sept. 1, 1997.  Sept.  1  ,1997.
                   (a)The
                 8 (a)      resident
                       The resident     hastheright
                                        has   the right to         exercise
                                                              toexercise       hisrights
                                                                               his  rights as     resident
                                                                                             asaa resident    at thefacility
                                                                                                              atthe             andas
                                                                                                                      facility and          citizen
                                                                                                                                      asaa citizen  or
                                                                                                                                                    or
                 resident
                 resident   oftheUnited
                           of                  States.
                               the United States.
                 (b)The
                 (b) The resident
                           resident hashastheright
                                            the right to    tobebefreeofinterference,            coercion,
                                                                     free of interference, coercion,           discrimination,
                                                                                                               discrimination,         reprisal
                                                                                                                                   orreprisal
                                                                                                                                   or            from
                                                                                                                                                 from
                 thefacility   i nexercising        hisrights.
                 the facility in exercising his rights.
                 (c)Inthe
                 (c)         case of
                     In the case          resident
                                    of aa resident        adjudged
                                                          adjudged      incompetent
                                                                        incompetent        under   thelaws
                                                                                           under the    laws ofoftheState
                                                                                                                  the State of ofTexas
                                                                                                                                  Texas by byaa court
                                                                                                                                                 court
                 ofcompetent
                 of  competent    jurisdiction,
                                   jurisdiction, therights
                                                        the rights of   oftheresident
                                                                           the resident are       exercised
                                                                                             areexercised       bythe
                                                                                                                by       person
                                                                                                                   the person     appointed
                                                                                                                                  appointed     under
                                                                                                                                                under
                 Texas   lawto
                 Texas law    toact
                                  act on   theresident's
                                       on the     resident's behalf.
                 (d)  Thefacility     m  ust
                 (d) The facility must comply comply        withall
                                                            with     allapplicable
                                                                         applicable provisions
                                                                                         provisions oftheHuman
                                                                                                        of the Human R        esources
                                                                                                                           Resources      Code,Tit'e
                                                                                                                                          Code,
                 6,  Chapter102.An
                 6, Chapter                  individualmay
                                102. An individual               may not not be     deniedappropriate
                                                                               be denied      appropriate ccare  areon     the basisof
                                                                                                                       on the   basis of hishisrace,
                                                                                                                                                 race,
                 religion,  color,national
                 religion, color,                  origin,
                                    national origin,          sex,age,
                                                              sex,    age,hhandicap,
                                                                              andicap,     marital
                                                                                          marital    status,
                                                                                                     status,  orsource
                                                                                                              or source ofofpayment.
                                                                                                                              payment.
                 (e)The
                 (e)       facility
                     The facility            allowthe
                                     mustallow
                                     must                theresident
                                                              resident the theright         observe
                                                                                       toobserve
                                                                                right to               hisreligious
                                                                                                       his religious beliefs.     Thefacility
                                                                                                                       beliefs. The              must
                                                                                                                                       facility must
                 respect  thereligious
                 respect the                beliefs
                               religious beliefs          oftheresident
                                                         of  the resident in   inaccordance
                                                                                   accordance withwith42  42United
                                                                                                              United States     Code§1396f.
                                                                                                                        StatesCode      §l396f




Silverado Appx. 0537
                                                                                                             No. 1-15-567-CV 1626
                                                                                               . .__                                   ..
                  9  (a)Aresident
                     (a) A resident hasthe
                                         has the right to:to:
                     (1) voice
                    (1)   voicegrievances         withoutdiscrimination or
                                  grievances without                                 reprisal.These
                                                                                 or reprisal.    Thesegrievances
                                                                                                         grievances include       thosewith
                                                                                                                        includethose      with
        Cl                                    whichhas  hasbeenfurnished          wellas                       not beenfurnished;
                  respect
                  respect ttootreatment
                                treatment which              been furnished as aswell    asthatwhich
                                                                                            that which hashas not  been furnished;
                     (2)prompt
                    (2)  promptefforts bythefacility
                                               by the facility to     resolve
                                                                  toresolve    grievances
                                                                               grievances      theresident
                                                                                              the  resident maymayhave,      including
                                                                                                                     have,including      those
                                                                                                                                         those
                  withrespect
                  with    respectto     thebehavior
                                     tothe  behavior of      other residents;
                                                          ofother  residents; and
                                                                                and
                     (3)notify
                    (3)                    agenciesof
                                   stateagencies
                         notify state                  ofcomplaints
                                                           complaints    againstaa facility.
                                                                         against                 Complaints
                                                                                      facility.Complaints      willbe     acknowledged
                                                                                                               will be acknowledged          by
                                                                                                                                             by
                  thestaffofthe
                  the                    agencythat
                        staff of the agency        thatreceives     thecomplaint.
                                                         receives the   complaint. All Allcomplaints
                                                                                            complaints willwillbeinvestigated,       whether
                                                                                                                be investigated, whether
                  oralor
                  oral   orwritten.
                            written.
         N         (b)A     nursingfacility
                                        facilitymay            retaliateor   discriminate     againstaa resident,        familymember
                                                                                                          resident,a family      memberor
         Ji       (b)   A nursing                 maynot  notretaliate   ordiscriminate       against                                        or
         C)       guardian      o ftheresident,
                  guardian of the resident, or         ora    volunteer   because    t heresident,     theresident's
                                                           a volunteer because the resident, the resident's family memberfamily  m   ember   or
                                                                                                                                             or
         N        guardian,
                        avolunteer,
                               oranyother
                                       person:
                  guardian, a volunteer, or any other person:
                         makes
                     (l) makes
                     (1)              complaint
                                  aa complaint      orfiles
                                                    or          grievance concerning
                                                       filesaa grievance   concerning thefacility;
                                                                                           the facility;
                     (2)reports a violation
                     (2)                violation    oflaw,including
                                                     of                        violation
                                                         law, including aa violation        oflaws
                                                                                           of  laws or    regulations
                                                                                                       orregulations      regarding
                                                                                                                         regarding    nursing
                                                                                                                                      nursing
                   facilities;
                   facilities; or
                     (3)initiates
                     (3) initiates or     cooperates
                                      or cooperates      inan
                                                         in     investigation
                                                            aninvestigation         proceeding
                                                                                 orproceeding
                                                                                or                 of    governmental
                                                                                                   of aa governmental      entity  relating
                                                                                                                            entityrelating    to
                                                                                                                                              to
                          s ervices,
                   care,services, or
                   care,                   conditions     at thenursing   f
                                       orconditions at the nursing facility.acility.
                   (c)Afacility
                  (c)  A facility may maynot     discharge
                                            notdischarge          otherwise
                                                               orotherwise
                                                               or             retaliate
                                                                              retaliate against:
                                                                                         against:
                     (1)an
                     (1)     employee,
                          anemployee,        resident,or
                                             resident,        otherperson
                                                          or other           becausethe
                                                                    personbecause       theemployee,       resident,or
                                                                                             employee, resident,           otherperson
                                                                                                                       or other  personfiles
                      complaint,      presents      grievance,
                  aa complaint, presents aa grievance, or            otherwise    p rovides   i n goodfaith
                                                                  or otherwise provides in good faith information relating    relatingto    the
                                                                                                                                         to the
                   misuse
                   misuse    of    restraint
                             ofaa restraint        involuntary
                                               orinvoluntary
                                               or                 seclusion
                                                                  seclusion   at thefacility;
                                                                              atthe   facility; oror
                     (2)    resident
                     (2)aa resident     because
                                        because     someone
                                                   someone         behalfof
                                                                onbehalf
                                                                on         oftheresident                complaint,
                                                                               the resident files aa complaint,       presents
                                                                                                                     presents      grievance,
                                                                                                                                aa grievance,
                   or   otherwise       provides     i n  goodfaithinformation           relating     to the
                   or otherwise provides in good faith information relating to the misuse of aa restraint or   misuse     of     restraint    or
                   involuntary
                   involuntary      seclusion
                                    seclusion    atthe
                                                 at       facility.
                                                    thefacility.
                      (a)Aresident
                   10 (a) A resident hasthe
                                          has the right to to have          to, andthefacility
                                                                    access to,
                                                              have access        and the facility m     ustpprovide
                                                                                                     must    rovide  immediate
                                                                                                                     immediate access
                                                                                                                                   access totoaa
                   resident
                   resident   to, thefollowing:
                              to,  the following:
                     (7)subject
                     (7) subject to     theresident's
                                    tothe                 rightto
                                            resident's right       denyor
                                                                 todeny      withdraw
                                                                          orwithdraw      consent
                                                                                          consent    atany
                                                                                                     at      time, iimmediate
                                                                                                        any time,    mmediate     family
                                                                                                                                 family    or
                                                                                                                                           or
                   other   relatives    o ftheresident;
                   other relatives of the resident; and     and
                     (8)subject
                     (8) subject to     reasonable
                                     toreasonable      restrictions
                                                       restrictions   andtheresident's
                                                                      and the resident's right         denyor
                                                                                            right ttoodeny   orwithdraw      consent
                                                                                                                withdraw consent       at
                                                                                                                                       at any
                                                                                                                                          any
                   time,   othersw
                   time, others     who hoare   visiting
                                           arevisiting     with  theconsent
                                                           with the  consent   oftheresident.
                                                                               of the resident.
                   (b)Afacility
                   (b)                mustpprovide
                        A facility must        rovide   reasonable
                                                        reasonable    access
                                                                      access        resident
                                                                              toaaresident
                                                                              to                byany
                                                                                                by      entityor
                                                                                                   anyentity      individual
                                                                                                                orindividual    thatpprovides
                                                                                                                                that    rovides
                   health,   social,
                   health, social,     legal,or
                                       legal,              services
                                                  otherservices
                                               orother                  theresident,
                                                                     tothe
                                                                     to                 subject
                                                                            resident, subject     to theresident's
                                                                                                  to                  rightttoodeny
                                                                                                     the resident's right      denyor or
                   withdraw
                   withdraw     consent
                                consent     atany
                                            at       time.3
                                               anytime.

                  11
                       (a)Theresident
                       (a)              hastheright
                           The resident has           to havereasonable
                                            the right to have reasonable access to the
                                                                         access to     use of
                                                                                   the use       telephone ((other
                                                                                           of aa telephone   othertthan
                                                                                                                    hana'pay
                  phone),         callscan
                          wherecalls
                  phone), where        canbebemade   without
                                              made without    beingoverheard,
                                                              being overheard,   andwhich
                                                                                and  whichcan   alsobeused
                                                                                           canalso           formaking
                                                                                                     be used for making
                  callsto
                  calls tosummon
                          summon    helpin
                                    help  incase ofemergency.
                                            caseof  emergency.
                  (b)The
                  (b)     facility
                      The facility must permit
                                   mustpermit   residents
                                                residents tocontract
                                                          to          forprivate
                                                             contract for         telephones
                                                                          private telephones at theirown
                                                                                             attheir ownexpense.
                                                                                                          expense.
                  Thefacility  m  ustn otr equireprivate telephones  to beconnected   toa central switchboard.lE§il
                  The facility must not require private telephones to be connected to a central switchboard.




Silverado Appx. 0538
                                                                                                       No. 1-15-567-CV 1627
                             38 C.F.R.
                etet seq.,'2 38 C.F.R.52.70,13 MandatoryDuty     ReportElderAbuse,Neglect,
                                                         DutytotoReport                    oror
                                                                        Elder Abuse, Neglect,




                  §483.10 Residentrights.
                  § 483.10Resident
                 12                rights.
                The         has right toaa dignifiedexistence,
                The resident hasaa rightto           existence,self—determination,
                                                                                 and
                                                                self-determination,                 with
                                                                                    and communication   and
                                                                                                      with and
                 accessto
                        topersons
                                   and           inside
                           persons and services insideandoutside
                                                                     thefacility.
                                                       and outside the facility.Afacility mustprotect
                                                                                 A facility           and
                                                                                            must protect   promote
                                                                                                         and promote
                therights  ofeachresident,   includingeachofthefollowing
                 the rights of each resident, includingeach   of the followingrights:
                                                                                 rights:
                (a)Exercise   ofrights.
                 (a) Exercise of rights.
                (1)The   resident hastheright toexercise
                 (1) The resident has the rightto
                                                           his orherrights
                                                   exercise hisor   her rightsasa
                                                                                  resident ofthefacility   andasa
                                                                               as a resident of the facility and as a
                citizen or resident oftheUnited   S tates.
                 citizen or resident of the United States.
                (2)Theresident     hastherightto befreeofinterference,         coercion,  discrimination,   and
                 (2) The resident has the right to be free of interference, coercion, discrimination, and reprisal
                from  thefacility i nexercising his
                 from the facility in exercising hisor
                                                      her
                                                     or her rights.
                (d)Freechoice.Theresidenthastherightto--
                 (d) Free choice. The resident has the right to—
                (1)Choose    personal  attendingphysician;
                 (1) Chooseaa personal attending physician;
                (2)Befullyinformedin advanceaboutcareandtreatmentandof any changesin thatcareor
                 (2) Be fully informed in advance about care and treatment and of any changes in that care or
                treatment thatmayaffecttheresident's    well-being; and
                 treatment that may affect the resident's well-being; and
                (3)Unless   adjudged incompetent    or otherwise foundtobeincapacitated
                                                                                      underthelawsofthe
                 (3) Unless adjudged incompetent or otherwise found to be incapacitated under the laws of the
                State,participate  inplanningcareandtreatment    orchangesin careandtreatment.
                 State, participate in planning care and treatment or changes in care and treatment.
                (e)Privacy   and                 Theresidenthastherightto personal             andconfidentiality
                (e) Privacy
                ofhis       and confidentiality. The  resident has the right to personal privacy and confidentiality
                      orherpersonal  andclinical  records.
                of his or her personal and clinical records.
                (1) Personalprivacyincludesaccommodations,
                                                        medicaltreatment,writtenand telephone
                 (1) Personal privacy
                communications,              includesvaccommodations,          medical atreatment,  written and  telephone
                                      personal   care, isits,andmeetings       offamily   ndresidentgroups, butthisdoes
                 communications,
                not  r equire t        personal
                                hefacility  to     care,
                                               provide   visits,
                                                           privateand  meetings of
                                                                          foreach  family and
                                                                                  resident;   resident groups, but this does
                                                         a          room
                 not require
                (i)Mail.  The  the  facility
                                 resident    to provide taoprivate
                                           hastheright      privacy   room for each
                                                                        inwritten   resident;
                                                                                 communications,  includingtheright
                 (i) Mail.and
                (1)Send    Thepromptly
                                  resident has   the right
                                            receive  mailttohat
                                                              privacy
                                                                 is in writtenandcommunications, including the right to—
                 (1)  Send  and
                (2)Haveaccess     promptly   receive
                                    tostationery,      mail
                                                    postage,that   is unopened;
                                                              andwriting        and
                                                                            implements  attheresident'sownexpense.
                 (2)Access   andvisitation
                      Have access             rights.
                                     to stationery,   postage, and writing implements at the resident's own expense.
                 (j) Access and visitation
                (1)Theresident                 rights.
                                     hastheright     andthefacility      mustprovide immediate  accesstoanyresident    by
                thefollowing:
                 (1)  The resident    has  the right  and the facility must provide immediate access to any resident by
                (i)Any   representative
                 the following:             oftheSecretary;
                (ii)Any
                 (i) Any representative
                          representative oftheState:
                                             of the Secretary;
                (iii)
                 (ii) The
                      Anyresident's    individual
                           representative     of thephysician;
                                                     State:
                (iv)TheState       longindividual
                 (iii) The resident's                 ombudsman
                                         termcarephysician;            (establishedundersection307(a)(12)oftheOlder
                Americans Actof
                (iv) The State   1965);
                               long term care ombudsman (established under section 307(a)(12) of the Older
                (v) Theagency
                 Americans  Actrof  1965); fortheprotection
                                esponsible                   andadvocacy  systemfordevelopmentally
                individuals (established
                 (v) The agency          under
                                responsible     artCoftheDevelopmental
                                            forpthe protection and advocacy DisabilitiesAssistance andBillof
                                                                            system for developmentally disabl
                Rights Act);(established under part C of the Developmental Disabilities Assistance and Bill of
                 individuals
                (vi)The  agency
                 Rights Act);   responsible fortheprotection   andadvocacy  system formentally  illindividuals
                (establishedunder
                 (vi) The agency   theProtection
                                 responsible forand
                                                 the Advocacy
                                                     protectionforMentally IllIndividuals
                                                                and advocacy             Act); ill individuals
                                                                              system for mentally
                 (established under the Protection and Advocacy for Mentally Ill Individuals Act);




Silverado Appx. 0539
                                                                                             No. 1-15-567-CV 1628
                  ExploitationunderFederal
                              under FederalLaw
                                           Law(felony),18
                                               (felony), 18U.S.C.371and
                                                           U.S.C. 371 and TexasPenalCodeSection
                                                                          Texas Penal Code Section

                  22.0414 (non-delegable
                          (non-delegable dutyforlicensed
                                         duty for licensed attorneystoreport    nysuspicion
                                                                     to reportaany suspicionofabuse,
                                                                                             of abuse,neglect
                                                                                                       neglect


        pl        (vii)
                  (vii) Subject to theresident's
                        Subject to the resident'sright  odeny
                                                  righttto     orwithdraw
                                                           denyor withdrawcconsent
                                                                            onsent     anytime,
                                                                                  atatany  time,iimmediate
                                                                                                 mmediate family
                                                                                                           familyoor
                                                                                                                  r
                  other
                  other relatives
                        relatives ofthe
                                  of theresident;
                                         resident;and
                                                  and
                  (viii)Subject  o reasonable
                  (viii) Subjecttto reasonablerrestrictions
                                                estrictionsandtheresident's
                                                            and the resident'sright   todeny
                                                                                rightto       orwithdraw
                                                                                         denyor          consentaat
                                                                                                withdrawconsent  t
                  any time, o therswho  arevisitingwiththe  consent oftheresident.
                  any time, others who are visiting with the consent of the resident.
                  (2)Thefacility
                  (2) The facility m ustpprovide
                                   must   rovide  rreasonable
                                                    easonable   accessto
                                                               access     anyresident
                                                                       toany  residentby   anyentity
                                                                                        byany         orindividual
                                                                                               entityor  individualthat
                                                                                                                     that
                  provides
                  provideshealth,
                           health,social,
                                    social,legal,
                                            legal,oorr other
                                                       othersservices
                                                              ervices totheresident,
                                                                     to  the resident,subject  totheresident's
                                                                                       subjectto  the resident'sright
                                                                                                                 rightto
                                                                                                                       to
        (NI       deny orrwithdraw
                  deny o  withdraw consent
                                   consent at anytime.
                                           at any time.
                  (3)
                  (3) Thefacility  must allowrepresentatives
                      The facility must                      of the
                                        allow representativesof the StateOmbudsman,
                                                                    State Ombudsman, described
                                                                                     describedin
                                                                                               in paragraph
                                                                                                  paragraph
                  (j)(l)(iv)of this section, to
                  (j)(1)(iv) of thissection,    to examine
                                                   examine aa resident's
                                                               resident's clinical  recordsw
                                                                           clinicalrecords     iththepermission
                                                                                            with     the permissionofthe
                                                                                                                       of the
                  resident ortheresident's   legal r epresentative,andconsistent  with State l aw.
                  resident or the resident's legal representative, and consistent with State law.
                  (k)Telephone.    Theresident     hastheright o have
                  (k) Telephone. The resident has the righttto       havereasonable    accessto
                                                                           reasonableaccess     tothe   useof
                                                                                                    theuse   ofaa telephone
                                                                                                                   telephone
                  where  calls anbemade
                  where calls ccan be madew     ithout
                                              without being
                                                       beingoverheard.
                                                             overheard.
                  (1)Personalproperty.Theresident
                  (1) Personalproperty.
                                                        hasthe
                                           The resident has the rightto
                                                                         retainanduse
                                                                       to retainand  usepersonal
                                                                                         personalpossessions,
                                                                                                     possessions,including
                                                                                                                    including
                  some  fumishings,    andappropriate    clothing,  as space  permits, unless
                  some furnishings, and appropriate clothing, as space permits, unless to doso  t o do   so would
                                                                                                            wouldinfringe
                                                                                                                     infringe
                  upon therights healthandsafetyofotherresidents.
                  upon the rights oorr health and safety of other residents.
                  (m)Married
                  (m)
                           couples.Theresidenthastherightto sharea roomwithhis or her spousewhen
                       Married couples. The resident has the right to share a room with his or her spouse when
                  married residents  liveinthe sameffacility
                  married residents live in the same
                                                      acility ndboth
                                                            aand      spousesconsent
                                                                 bothspouses    consentto
                                                                                          the
                                                                                        to the arrangement.
                  (n) Self-Administration    of         Anindividual    residentmayself-administer
                  (n) Self-Administration of Drugs. An individual residentmay                                    if the
                                                                                        self-administer drugs if the
                                   team,  as definedby§                ii  hasdetermined   that t his
                                                                                                    practice  issafe.
                  interdisciplinary team, as defined by § 483.20( d)(2)(ii), has determined that this practice is safe.
                  13
                    be
                  may revoked
                       38C.F.R.52.70Participant
                  may be revoked
                  The   hasa righttoa
                                             rightsforwhichMedicareeligibilityto LongTermCarefacility
                     38 C.F.R. 52.70 Participant rights for which Medicare eligibility to Long Term Care facility

                                                                existence, self-deterrnination,andcormnunication with
                  The participant has a right to a dignified existence, self-determination, and communication with
                  and  access  t o persons   andservices   insideandoutsidethefacility.      The   program  management
                  and access to persons and services inside and outside the facility. The program management
                  must protect  andpromote     therightsofeachparticipant,    including eachofthefollowing   rights:
                  must protect and promote the rights of each participant, including each of the following rights:
              —   (a)             of          (1)The                has  theright   to exercise  h is   herrights
                  (a) Exercise of rights. (1) The participant has the right to exercise hisor                    as a
                  participant oftheprogram      andasa citizen resident
                  participant of the program and as a citizenor
                                                                            oftheUnitedStates. or her rights as a
                                                                 or resident of the United States.
                  (2)The                 hastherighttobefreeofinterference,        coercion,discrimination, andreprisal
                  (2) The participant has the right to be free of interference, coercion, discrimination, and reprisal
                  from theprogram      m  anagement  inexercising hisorherrights.
                  from the program management in exercising his or her rights.
                  (3)The                hastherighttofreedom     fromchemical     orphysicalrestraint.
                  (3) The participant has the right to freedom from chemical or physical restraint.
                                22.04.(a)
                           14 § 22.04.
                                           A personcommitsan offenseif he intentionally,              knowingly,
                                   (a)      A person    commits an offense if he intentionally, knowingly,
                                   recklessly,   or  with   criminalnegligence,      by act or intentionally, 9
                                    recklessly, or recklessly
                                                      with criminal     negligence, by act or intentionally,
                                   knowingly,    or              by omission,      causesto a child,elderly 9
                                 individual,
                                        ordisabled
                                               individual:
                                    knowingly, or recklessly by omission, causes to a child, elderly
                                    individual, or disabled individual:
                                   (1  serious bodily binjury;
                                   (1  serious bodily
                                   (2) Seriousmental   binjury;
                                                                         impairment,or injury; or
                                   (2) Serious mental deficiency, impairment, or injury;                 or




Silverado Appx. 0540
                                                                                            No. 1-15-567-CV 1629
                          exploitation,
                       or exploitation,
                       or               ClassB
                                        Class                    18U.S.C.
                                              B misdemeanor),15 18         241(intentional
                                                                   U.S.C. 241              deprivation
                                                                              (intentional deprivation of
                                                                                                       of

                       Constitutional
                       Constitutional         federal felony), 18
                                      rights,federal
                                     rights,                      U.S.C.242
                                                               18 U.S.C.      (conspiracyto
                                                                         242 (conspiracy     violate
                                                                                         to violate
                       Constitutional
                       Constitutional rights, felony),18
                                      rights, felony), 18U.S.C
                                                         U.S.0 247 (Deprivation oftherightof
                                                               247(Deprivation                  freeexercise
                                                                                of the right of free exercise

                       of religion
                       of          intentionally,
                          religionintentionally,  felony),42
                                                 felony),    U.S.C.1983,
                                                          42U.S.C.        theTexas
                                                                   1983, the  TexasCitizens  Participation
                                                                                   Citizens Participation

                       Act (Anti-SLAPP
                       Act (Anti-SLAPP Statute)", TexasRulesof         Procedure10
                                                                 CivilProcedure
                                                  Texas Rules of Civil             and 13,
                                                                                10 and     andTexas
                                                                                       13,and Texas

                       Disciplinary Rules
                       Disciplinary Rules of
                                          of Professional Conduct1.15,3.01,
                                             ProfessionalConduct             3.02,3.04,
                                                                 1.15, 3.01, 3.02,       3.05,4.01,4.04,
                                                                                   3.04, 3.05, 4.01, 4.04,

                       5.08and8.04.
                       5.08 and 8.04.

                       16.DEFENDANTS’ attacked
                                ultimately           forASSAULT
                                                 claims
                                           PLAINTIFFS’      AND
                       16. DEFENDANTS' ultimately attacked PLAINTIFFS' claims for ASSAULT AND

               .       BATTERY,
                       BATTERY, FALSE                   CONSPIRACY, stating
                                                    AND CONSPIRACY,
                                      IMPRISONMENT, AND
                                FALSE IMPRISONMENT,                 stating thatthere
                                                                            that there wasno
                                                                                       was no

                       legalbasisforthem     torecover
                       legal basis for them to          dueto
                                                recoverdue      lackof
                                                             tolack     standing
                                                                    of standing  and/orno
                                                                                and/or    factual
                                                                                       nofactual  evidence
                                                                                                 evidence to
                                                                                                          to

                       support
                       support theclaims.
                               the claims. Both oftheforegoing
                                           Bothof               claimsare
                                                  the foregoing claims    WRONG
                                                                       areWRONG    andshould
                                                                                   and              havebeen
                                                                                              neverhave
                                                                                       should never     been
                       DISMISSED
                       DISMISSED under R
                                 under   ule91a
                                       Rule     or pursuant
                                            91a or pursuant to pleain
                                                            to plea     abatement
                                                                    in abatement       byJILLYOUNG
                                                                                 filed by JILL YOUNG

                       AND RUSS
                       AND      JONES.
                           RUSS JONES.

                       TheRule 11
                   17.The
                   17.            Agreementexecuted
                               11Agreement          October18,2014
                                           executedOctober 18, 2014 did not   did
                                                                        notdeprive PLAINTIFFS of      of
                                                                                      deprivePLAINTIFFS
                        standing
                        standing because it was
                                 because it     voidwhen
                                            wasvoid      executed
                                                    when executed byillegality,
                                                                  by illegality, duress, lackofconsideration,
                                                                                 duress,lack of consideration,

                        andfraudulent
                        and            inducement.
                            fraudulent inducement. As previously briefed
                                                   Aspreviously  briefed a ndargued
                                                                         and             thisCourt,
                                                                             argued ttoo this        Chapter
                                                                                              Court, Chapter
                                                                                                            166
                                                                                                             166

                        oftheTexas
                        of           Healthand
                           the Texas Health    SafetyCode
                                            andSafety     clearlystates
                                                      Codeclearly       thatonly
                                                                  statesthat         principal
                                                                             only aa principal
                                                                                                       revoke
                                                                                               canrevoke aa
                                                                                               can

                        MEDICAL
                        MEDICAL POWER OF ATTORNEY and
                                POWER OFATTORNEY      whethercompetent
                                                  and whether competent   incompetent,
                                                                       orincompetent,
                                                                       or             the
                                                                                                             the
                        revocation
                        revocation iseffective
                                   is           immediately,
                                      effective immediately, requiring
                                                             requiring that SILVERADO,
                                                                       thatSILVERADO, JILL YOUNG,
                                                                                      JILLYOUNG, RUSS
                                                                                                         RUSS
                        JONES, JOSH
                        JONES, JOSH DAVIS,
                                    DAVIS, SARAH
                                           SARAH PACHECO,
                                                 PACHECO, CAROL
                                                          CAROL ANN
                                                                ANN MANLEY,
                                                                    MANLEY, AND
                                                                            AND
                                                                                DAVID
                                                                                DAVID
                                            that                           SILVERADO
                                                                      withSILVERADO
                                                           thisCourt, with          havingthe
                        PETERSON aacknowledge
                        PETERSON   cknowledge thatfact
                                                   fact to
                                                        to this                     having the
                        additional
                        additional dutyto
                                   duty   observe
                                        toobserve it
                                                    andcomply.
                                                  itand comply.
                       Despite
                   18.Despite
                   18.        theseattorneys
                              these attomeys    andtheirclients’knowledge               POWER
                                                                       thatthe1993MEDICAL
                                             and their clients' knowledge that the 1993 MEDICAL POWER
                         OFATTORNEY          15,2013andthattherevocation
                                        November
                                wasrevoked                           was
                         OF ATTORNEY was revoked November 15, 2013 and that the revocation was

                         EFFECTIVEwhether
                         EFFECTIVEwhethersshe was incapacitated
                                           he was              or not
                                                  incapacitatedor not (with    presumption
                                                                      (withaa presumption underthe
                                                                                          under the




Silverado Appx. 0541
                                                                                     No. 1-15-567-CV 1630
                       Probate   Estates C
                       Probate// Estates      of capacity), CourtInvestigator
                                           odeofcapacity),
                                         Code                                 AndiPPavlicek's
                                                                  InvestigatorAndi  avlicek’s Report(a
                                                                                             Report  (amere
                                                                                                       mere

                       four days
                       four days after
                                 after the
                                       the

                   19.g
                   19.           application
                        uardianship
                      guardianship             as served
                                             wwas
                                   application          ononDefendant’s
                                                   served              with
                                                             Defendant's withno  doctor'sinput
                                                                              nodoctor’s  inputor
                                                                                                or

                       informationaboutthe
                       informationabout the estate) states that
                                            estate) states      SILVERADO
                                                           that SILVERADO SENIOR
                                                                          SENIORLIVING
                                                                                      doesnot
                                                                                LIVING doesnot
                       acknowledge
                       acknowledgethe
                                   the November owerof
                                       Novemberppower of attorneybecause (they believed)R
                                                         attorneybecause(theybelieved)    UBYlacked
                                                                                        RUBY  lacked
                       capacity.               for SILVERADO,theydo
                                 UnfortunatelyforSILVERADO,
                       capacity. Unfortunately                they donot  have the luxuryofdeciding
                                                                      nothavetheluxury
                                                                                                     that
                                                                                          of deciding that

                       question because
                       question         TexasH
                                because Texas  ealthaand
                                             Health      SafetyC
                                                      ndSafety   ode166.155
                                                               Code
                                                                           hasdecided  theissueforthem.
                                                                    166.155 has decided the issue for them.

                   20.Firstandforemost,   theDEFENDANTS    allknewthat powerooffattorney
                   20. First and foremost, the DEFENDANTS all knew thataapower
                                                                                               could not
                                                                                       attorney couldnot

                                       RUBYPETERSON
                       legally confine RUBY
                      legally                         againstherwillandadmitthatshe wasbeing
                                              PETERSON against her will and admit that shewas
                                                                                                    held
                                                                                               being held
                       againstherwill.Themedical    recordsprovided  byRUSSJONESfromSilverado     Senior
                       against her will. The medical records provided by RUSS JONES from Silverado Senior
                       Living     repletewithinstances  of RUBYPETERSON     cryingandscreaming to go
                              are replete with instances of RUBY PETERSON crying and screaming togo
                       Living are
                       home.DR.MERKL               thatshecriedandaskedfora minister        tostating
                                                                                   inaddition
                         home. DR. MERKL testified that she cried and asked for a minister in addition to stating
                       she wanted
                       she wanted to
                                        home. DEFENDANTS
                                     go home. DEFENDANTS never
                                  to go
                                                              took issue with thefact  that RUBY
                                                         never took issue with the fact that RUBY
                       wanted
                       wanted out
                                  ofSILVERADO SENIOR LIVING. Instead,RUSS  JONES tried totwist
                              out of SILVERADO SENIOR LIVING. Instead, RUSS JONES tried to twist
                       whatRUBY meantwhenshesaidhome.Buthomewasn’ttheonlyplaceRUBY            wanted
                       what RUBY meant when she said home. But home wasn't the only place RUBY wanted
                       to     Sherepeatedly toldSILVERADO  ANDDEFENDANTS  thatshewantedto goto
                       to go.
                          go. She repeatedly told SILVERADO AND DEFENDANTS that she wanted to go to
                         churchand wanted tospend  time with hersons  outside ofSILVERADO’S  walls. Each
                         church and wanted to spend time with her sons outside of SILVERADO'S walls. Each
                         timesheasked,testimony             thatCAROL            actedtogether
                                                                    ANNandSILVERADO
                         time she asked, testimony confirms that CAROL ANN and SILVERADO acted together
                         to denyherthisright.
                         to deny her this right.
                   21.SILVERADOcarriedoutCAROL   ANN’SINSTRUCTIONS  to deny            the
                   21.SILVERADO carried out CAROL ANN'S INSTRUCTIONS to deny PLAINTIFFS the
                         rightto evenseetheirmotherforsixweeksbetween        November 15,2013andChristmas
                         right to even see their mother for six weeks between November 15, 2013 and Christmas
                         ofthatyear—only     allowingvisitation to resumeiftheyagreedto signanonerous   Rule
                         of that year—only allowing visitation to resume if they agreed to sign an onerous Rule
                         llAgreement onthe  eve ofChristmas  under emotional duress.
                         11 Agreement on the eve of Christmas under emotional duress.
                   22.ThisCourt,at DEFENDANTS’     falsepromptings,statesthatactionsof SCHWAGER
                   22. This Court, at DEFENDANTS' false promptings, states that actions of SCHWAGER
                      prevented thefamilyfromsettlingthismatterwhichcouldeasilyhavebeendonewhen
                         prevented the family from settling this matter which could easily have been done when




Silverado Appx. 0542
                                                                                     No. 1-15-567-CV 1631
                       JUDGE SYLVIA
                             SYLVIAM ATTHEWS
                                   MATTHEWS onJuly19,
                                           on  July 19,22014
                                                         014totowhich
                                                                whichshereplied
                                                                      she replied""absolutely
                                                                                  absolutelynot."
                                                                                              not."




                  23.PACHECO
                  23. PACHECOrefused  o mediate
                              refusedtto mediate becauseDEFENDANTS
                                                        DEFENDANTShadalloftheleverage
                                                                   had all of the leverageagainst
                                                                                           against
                       PLAINTIFFS    no incentive todo
                       PLAINTIFFS andHO                 so.Were
                                                     dos0. Werethis
                                                                thisnot  so,the
                                                                     notso,     matter wouldhave
                                                                             thematter       have been

                       resolved amicably in Decemberof2013,
                                amicablyinDecember  of 2013,nnot a yearlater
                                                              otayear   laterafter
                                                                              afteraaMotion toCompel
                                                                                     Motionto Compelhad
                                                                                                     hadto
                                                                                                         to
                       be
                       be filed to even have
                                to even have aa doctor
                                                doctor of
                                                       of PLAINTIFFS’ choosingexamine
                                                          PLAINTIFFS' choosingexamineR UBYanddetermine
                                                                                     RUBY  and determine
        0
                       whether
                       whether she was safeandbeing
                               she was                caredfor
                                       safe and being cared forappropriately. PACHECO
                                                               appropriately. PACHECO complainsthat
                                                                                      complains that
        0
                       PLAINTIFFS’ accusationsofnefarious
                       PLAINTIFFS' accusationsof nefarious conduct
                                                           conducttowards
                                                                   towardsR UBYbyDEFENDANTS
                                                                          RUBY by DEFENDANTSisis
                                 KNOWING thatherclientsstonewalled    PLAINTIFFS,
                       outrageous KNOWING that her clients stonewalled PLAINTIFFS,refused
                       outrageous                                                  refusedto
                                                                                             provide
                                                                                           to provide
                       themwith       informationaboutRUBY’S   wellbeing,secretlyincarcerated  RUBYat
                                  any information about RUBY'S wellbeing, secretly incarcerated RUBYat
                        them with any
                       SILVERADOwithoutpriornotice toanyoneor
                       SILVERADO without prior noticeto anyone or agreement,
                                                                                  mentionedthe trust
                                                                             never mentioned thetrust
                                                                  agreement,never
                       and/orpowerof attorneyPLAINTIFFS   discoveredin2013,andof thecountlessliesand
                       and/or power of attorney PLAINTIFFS discovered in 2013, and of the countless lies and
                       aggressiveattemptsto deliberately  hideinformation  and/orassetsofRUBY’S.
                       aggressive attempts to deliberately hide information and/or assets of RUBY'S.
                  24.If
                  24.
                        DEFENDANTS’
                                 actionswere appropriate,
                                                       there was neverany cause for
                       If DEFENDANTS' actions were appropriate, there was never any cause for
                       DEFENDANTS’     actionsandthismatterwouldneverhaveescalated
                               aggressive                                        to the
                       DEFENDANTS' aggressive actions and this matter would never have escalated to the
                           lawsuit(guardianship)
                                             muchless second(District
                                                                   Courtaction) third(federal
                       first lawsuit (guardianship) much lessaa second (District Court action)ora
                                                                                               or a third (federal
                       Courtaction).
                                  Atalltimes,PLAINTIFFS             haveactedoutof concern
                                                     andtheirattorneys
                       Court action). At all times, PLAINTIFFS and their attorneys have acted out of concern
                       for RUBYPETERSON.        hadgoodcauseto believethat DEFENDANTS
                                       PLAINTIFFS
                       for RUBY PETERSON. PLAINTIFFS had good cause to believe that DEFENDANTS
                       were inappropriatelydruggingtheirmother,of whichsomemedicalevidencewas
                       were inappropriately drugging their mother, of which some medical evidence was
                       obtainedthroughDr.             and Ruby’smedicalrecords—prior    to settlement.
                       obtained through Dr. Tennison and Ruby's medical records—prior to settlement.
                       DEFENDANTS
                               admitted
                                      drugging
                                             RUBYagainst
                                                      herwill,whichis anassaultunderthe
                       DEFENDANTS admitted drugging RUBY against her will, which is an assault under the
                       law.DEFENDANTS
                                   admitted
                                          holdingRUBYagainstherwillandthemedical
                                                                              records
                       law. DEFENDANTS admitted holding RUBY against her will and the medical records
                       enteredintoevidence
                                         speakforthemselves,
                                                          statingthatRUBYwouldbefoundcrying
                       entered into evidence speak for themselves, stating that RUBY would be found crying
                       andscreaming
                                 togohome.
                       and screaming to go home.




Silverado Appx. 0543
                                                                                      No. 1-15-567-CV 1632
                   25.
                   25.F IVEAFFIDAVITS
                      FIVE           weresubmitted
                           AFFIDAVITSwere submittedwitheachamended
                                                    with each amendedppetition,
                                                                      etition,pareddown
                                                                                    downin
                                                                                         inan
                                                                                            an

                       effort   o simply
                       effort tto simplytthe
                                         hetrialinthis     casewith
                                             trial in this casewiththeexpertise
                                                                    the expertiseof   seasonedcivil
                                                                                 ofaaseasoned  civilrrights
                                                                                                     ightsaattorney
                                                                                                            ttomey
                       editing
                       editing the
                               the e xhaustive
                                   exhaustive work
                                              work ofSCHWAGER,
                                                   of SCHWAGER,who
                                                               whopled
                                                                  pledcclaims
                                                                        laimsfor
                                                                              forw hich
                                                                                 whichevidence
                                                                                       evidencewas
                                                                                               was
                       presented
                       presentedD uringthe
                                During  the fourdayinjunction
                                            four day injunction hearing.
                                                                hearing. See  testimony0f
                                                                         See testimony of David Peterson,
                                                                                                Peterson,
                       Carol
                       CarolAnn
                            Ann Peterson,Dr.
                                         Dr. M erkl,
                                             Merkl, Carol Jane
                                                          Jane P eterson,
                                                               Peterson,Don
                                                                         Don P eterson,
                                                                             Peterson,Lonnie
                                                                                       LonniePeterson,
                                                                                             Peterson,
                       TonyaPeterson,Mack
                       TonyaPeterson,MackP eterson,
                                          Peterson, TanaM
                                                    Tana  cMillan
                                                        McMillanand Dr.JJohn
                                                                 andDr. ohnTTennison.
                                                                             ennison. Theadditional
                                                                                      The additional

                       DEFENDANTSsued,
                       DEFENDANTS    sued,D R.M
                                           DR.    ERKL,
                                               MERKL,   DR.
                                                        DR. C LEARMAN,
                                                            CLEARMAN,     TANA
                                                                          TANA MCMILLAN
                                                                                MCMILLANAND   AND
                       LINDA LAVINSON demonstratedculpability
                       LINDA LAVINSON              culpabilityfor  someof
                                                               forsome     tortsalleged
                                                                        oftorts  allegedinthislawsuit
                                                                                         in this lawsuit
                       and were only
                       and were onlydismissed tostreamline
                                    dismissedto             the litigationbetween
                                                 streamlinethelitigation         theparties.At
                                                                           between                 notime
                                                                                   the parties. Atno  timedid
                                                                                                           did
                       Plaintiffs   epresentoorr concede
                       Plaintiffs rrepresent              (and DEFENDANTScertainly
                                                 concede (andDEFENDANTS             neverproved)
                                                                          certainlynever  proved)thatclaims
                                                                                                  that claims
                       against
                       against these
                               these DEFENDANTS
                                     DEFENDANTSlacked
                                                lackedevidentiary
                                                       evidentiarysupport
                                                                                  assertedorany
                                                                           or were assertedffor
                                                                   supportorwere
                                                                                                   other
                                                                                                any other

                       purposethan
                       purpose     believed absolutely legitimate
                               than believed absolutely legitimateandsupported
                                                                               byevidenceatthetime
                                                                   and supported by evidenceat
                                                                                                       the
                                                                                               the time the
                       pleading
                       pleading was
                                                           ofthesepartieswere
                                                       none of these partiesw
                                was filed. Furthermore,none                   ereever
                                                                                  evereven
                                                                                           served,sothey
                                                                                       even served,so
                                                                                                          did
                                                                                                      they did
                           have incur any expense retaining an attorneyto represent them. There was no
                       not have to
                       not       to incur any expense retaining an attorney to represent them. There was no
                       harm
                       harm to
                               themandPLAINTIFF S (andcounsel) annotbe
                            to them and PLAINTIFFS (and counsel)ccannot
                                                                          sanctionedfor libelclaims
                                                                        be sanctioned foraa libel claims
                       they
                       they are
                               barredfrompursuing   bythelitigation   privilege.Rule10and13donotimpose
                            are barred from pursuing by the litigation privilege. Rule 10 and 13 do not impose
                       sanctionsforanything  lessthanbadfaithand/orintentto harass,whichhas neverbbeen
                       sanctions for anything less than bad faith and/or intent to harass, which hasnever
                                                                                                          een
                       provenbyDEFENDANTS.
                       proven by DEFENDANTS.
                   26.
                    The
                      Sanctions
                         ORDERS November
                             issued 10,
                                     2014addressed
                                        and Decemberin
                                                9,2014
                   26. The Sanctions ORDERS issued November 10, 2014 and addressed December 9, 2014 in
                       hearing,whichwere           by this Courton January9, 20l5—aresimplynot
                       hearing, which were affirmed by this Court on January 9, 2015—are simply not
                       supportedbycredibleevidence andmustberescinded,   modifyingtheORDERS.  First
                       supported by credible evidence and must be rescinded, modifying the ORDERS. First
                       andforemost,
                                 theCourtcannotusean illegal                            whichonly(albeit
                                                                              11 agreement
                       and foremost, the Court cannot use an illegal rule 11 agreement which only (albeit
                       illegally)saysthePartiesagreethatCAROL      ANNANDDAVID   cancontinue  tousethe
                       illegally) says the Parties agree that CAROL ANN AND DAVID can continue to use the
                       1993POWEROFATTORNEY
                                         —rather
                                              thansayingtheyadmitthattheirNOVEMBER
                       1993 POWER OF ATTORNEY —rather than saying they admit that their NOVEMBER
                       2013DURABLE  OFATTORNEY
                                POWER                 wereinvalid.
                                            ANDREVOCATION
                       2013 DURABLE POWER OF ATTORNEY AND REVOCATION were invalid. As




Silverado Appx. 0544
                                                                                     No. 1-15-567-CV 1633
                       have    meritbecause
                            nomerit
                       have no      because NOW THEY
                                            NOW THEY MIGHT
                                                     MIGHT lackstanding,
                                                           lack           whichPLAINTIFFS
                                                                standing, which PLAINTIFFSdeny
                                                                                          deny



                       because
                       because the Rule
                               the Rule ll isvoid
                                        11 is void and
                                                   and a lways
                                                       always was void.
                                                              was       DEFENDANTS obtained
                                                                  void. DEFENDANTS obtained dismissal
                                                                                            dismissal of
                                                                                                      of

                       PLAINTIFFS’
                       PLAINTIFFS'claimsagainstthem  bybyfraud
                                   claims against them    fraudand     shotgun
                                                                and aa shot     approachof
                                                                            gunapproach of
                       misrepresentations
                       misrepresentations andliesdesigned
                                          and lies designed to confusethe
                                                            to confuse theissuesandmislead   theCourt, while
                                                                          issues and mislead the       while
                       inflaming
                       inflaming theJudge’s  passions
                                 the Judge's passions againstPLAINTIFFS
                                                      against PLAINTIFFSandtheir  attorneyiinn ways
                                                                        and their attorney          that
                                                                                               waysthat
                       egregiously
                       egregiously v iolatea litany
                                   violate   litanyof  disciplinary
                                                    of disciplinary rules.
                                                                    rules.

                   27.The
                        Court found
                           never     violated
                                 SCHWAGER theProtective
                                                   Order       the
                                                       andinfact,
                   27. The Court never found SCHWAGER violated the Protective Order and in fact, the

                       blogging
                       blogging ofwhich
                                of       DEFENDANTS
                                   which DEFENDANTS complain
                                                    complain occurred
                                                             occurred over
                                                                      over a
                                                                           a 10 month p
                                                                             10month    eriodpprior
                                                                                      period   riorttoo
                       thelawsuit
                       the         andduring
                           lawsuit and        periodsof
                                       during periods oftimeinwhich   noprotective
                                                        time in which no            orderor
                                                                         protective order   rulell
                                                                                          orrule 11

                       agreementwas
                       agreement    inplace
                                 wasin          giveSCHWAGER
                                             to give
                                       place to               noticethatherFIRST
                                                     SCHWAGER notice                AMENDMENT
                                                                     that her FIRST AMENDMENT

                       PROTECTED
                       PROTECTED S PEECHcould
                                 SPEECH       ever serve as a basisforsanctions
                                        could everserveasa    basis for sanctions b
                                                                                  byythisCourt.  First
                                                                                     this Court. First

                       andforemost,
                       and               Judge represented tthat
                                     theJudgerepresented
                           foremost, the                     hathewould   not interfere
                                                                 he would not           withtheright
                                                                              interfere with              blog
                                                                                                       to blog
                                                                                             the right to

                       andspeak
                       and       publicly
                           speak publicly       thecase
                                          aboutthe
                                          about    caseunder theFirst
                                                        underthe       Amendment
                                                                 First Amendment duringhearings
                                                                                 during hearingsthat
                                                                                                that

                                July28and30,2014.
                       occurred July                  SeeTranscript.
                                     28 and 30, 2014. See Transcript.

                   28.Second,
                   28.         SARAH
                       Second, SARAH PACHECO ccomplains
                                     PACHECO   omplainsof
                                                        of media
                                                           media attention   et shewillingly
                                                                 attention yyet she willingly rran to
                                                                                                anto
                       interview
                       interview withKPRC
                                 with KPRC Channel Two News when
                                           Channel TwoNews       they appeared iin
                                                            when theyappeared    n Court
                                                                                   Courton
                                                                                         onor about
                                                                                           or about

                       July30,20l4—and
                       July 30, 2014—and g       statement
                                           aveaa statement
                                         gave              oncamera    o betelevised.
                                                           on camera tto               Thiswas
                                                                         be televised. This wasprior tomost
                                                                                               prior to most
                       alloftheblogs
                       all              sheobjected
                           of the blogs she objected to andfliesinthefaceofheralleged
                                                     toand                                  distaste
                                                           flies in the face of her alleged distaste forpublicity
                                                                                                     for publicity

                       concerning
                       concerning tthis
                                    his case.         SCHWAGER
                                              Notably,SCHWAGER
                                        case.Notably,          declined
                                                               declined comment
                                                                        comment to thereporter,
                                                                                to the reporter,
                       deferring
                       deferring to herclient
                                 to her client and PHIL ROSS
                                               andPHIL       to choose
                                                        ROSS to choose tto
                                                                         ocomment  or refrain.
                                                                           comment or          Thisproves
                                                                                      refrain. This proves
                       whosought
                       who         thespotlight
                           sought the  spotlight     promote
                                                totopromote  herself—PACHECO.
                                                            herself—PACHECO.  JONES,
                                                                             JONES, YOUNG
                                                                                    YOUNG AND
                                                                                          AND
                       PACHECO
                       PACHECO w ereangry
                               were       with SCHWAGERforpointing
                                    angry withSCHWAGER               out liesandthe
                                                        for pointingout                failureto
                                                                          lies and the failure to
                       perform theirduties  required
                               their duties required byState
                                                     by       andFederal
                                                        State and              muchlike
                                                                          Law,much
                                                                  Federal Law,     likeJOSH  DAVIS
                                                                                        JOSH DAVIS and
                                                                                                   and
                       SILVERADO
                       SILVERADO SENIOR
                                 SENIORLIVING,
                                       LIVING,whose       stemmed frombeingexposed
                                                    anger stemmed
                                              whose anger                            for
                                                                  from being exposed for




Silverado Appx. 0545
                                                                                     No. 1-15-567-CV 1634
                        wrongdoing
                        wrongdoing and
                                   and little
                                        little eelse.
                                                 lse.



                 29.
                 29. TheMOTIONS
                     The MOTIONS FOR SANCTIONS
                                 FOR SANCTIONS and
                                               and to DISMISS
                                                   to DISMISS PLAINTIFFS’
                                                              PLAINTIFFS' CLAIMS
                                                                          CLAIMS
                 whether
                 whether under
                         under RULE
                               RULE 9lA
                                    91A OR PLEA I
                                        OR PLEA INNABATEMENT
                                                   ABATEMENT // JURISDICTION,wereffrivolous
                                                                JURISDICTION,were  rivolous
                 andsanctionable
                 and sanctionable uunder
                                    nderRule
                                         Rule 10and13.PLAINTIFFS          prayforsanctions.PLAINTIFFS
                                              10 and 13. PLAINTIFFS againpray  for sanctions. PLAINTIFFS
        C)
        SV
                 FILED
                 FILED FORTEMPORARY
                       FOR TEMPORARYINJUNCTION
                                     INJUNCTIONandpledwiththeCourt
                                                and pled with the Courtto                fearingtheir
                                                                           grant relief,fearing
                                                                        togrant                  their
        CI
                 mother would
                 mother would die attSilverado.
                              die a  Silverado. The
                                                The C ourtdismissedPLAINTIFFS'claims
                                                          dismissedPLAINTIFFS’claimsagainst
                                                                                    againstSILVERADO
        r--
                                                    Court                                  SILVERADO

                 on Thursday,
                 on Thursday, December
                              December6,2014.
                                      6, 2014. RUBY
                                               RUBYDIEDonnthe
                                                   DIEDo   the 11thofDecember,
                                                                   of December,2013 toPLAINTIFFS’
                                                                               2013to PLAINTIFFS'
                 horror.
                 horror. DEFENDANTS
                         DEFENDANTSbreached
                                    breachedtheir
                                             theirppurported
                                                    urportedRule  11 Agreementbyfailing
                                                             Rule11Agreement   by failingto
                                                                                          toever
                                                                                             everremove
                                                                                                  remove
                 herfrom  SILVERADOanddemonstrated
                 her from SILVERADO and demonstratedbadfaithintheobvious
                                                     bad faith in the obviousintent
                                                                              intenttto neverccomply
                                                                                     o never   omplywwith
                                                                                                      ith
                 their
                 their obligation to
                                     doso.RUBY
                                  to do so.
                                            RUBY
                                               PETERSON diedattSILVERADO
                                               PETERSON died a
                                                               SILVERADO SENIOR LIVING,after
                                                                         SENIOR LIVING,after
                 exclaiminghowshewas"anold
                 exclaiming how shewas       womanw
                                      "an oldwoman  ithno
                                                  with
                                                          rights."
                                                        no rights."
                 30.
                 30.
                     DAVIS,PACHECO, JONES AND YOUNG demanded sanctions
                     DAVIS, PACHECO, JONES AND YOUNG demanded sanctionsto
                                                                          this Court based
                                                                        to this Court based
                      inadmissiblehearsay,slanderous             of SCHWAGER theyknew be false or
                 upon inadmissible hearsay, slanderous accusations of SCHWAGER they knewtoto be falseor
                 upon
                 lackedanyevidence  tostatewhenstated,andpleadings inthefederalcasewhichwerenot
                 lacked any evidence to state when stated, and pleadings filed in the federal case which were not
                 authoredbySCHWAGER  andwhichtheyknewto bethe case. SCHWAGER     hadtherightto
                 authored by SCHWAGER and which they knew to be thecase. SCHWAGER had the right to
                 blogandisprotected   bytheFirstAmendment    oftheUnitedStatesConstitutionwellasArticle
                 blog and is protected by the First Amendment of the United States Constitutionas
                                                                                                as well as Article
                 I, Section8 of theTexasConstitution,
                                                  resulting
                                                          in an outrageous
                                                                        awardof attomeys’
                                                                                       feesto
                 I, Section 8 of the Texas Constitution, resulting in an outrageous award of attorneys' fees to
                 SILVERADO
                        SENIOR
                             LIVING
                                  forabusing
                                           andcontributing
                                                        to thewrongful
                                                                    deathofRUBY
                 SILVERADO SENIOR LIVING for abusing and contributing to the wrongful death of RUBY
                 PETERSON.
                        PLAINTIF
                              FSpledforaninjunction
                                                 tosavetheirmother’s
                                                                  life.Shediedjustasthey
                 PETERSON. PLAINTIFFS pled for an injunction to save their mother's life. She died just as they
                 feared.
                      Theyproved
                               theirclaims.
                                         There’s
                                              nothing                       aboutthislawsuit.
                 feared. They proved their claims. There's nothing frivolous about this lawsuit.
                 31.     TheSanctions      is attached
                                   transcript        heretoandincorporated
                                                                        herein,highlighting
                                                                                         the
                 31.     The Sanctions transcript is attached hereto and incorporated herein, highlighting the
                 intentionalefforts ofDEFENDANTS’   COUNSEL,SARAH PACHECO, JILLYOUNG,  JOSH
                 intentional efforts of DEFENDANTS' COUNSEL, SARAH PACHECO, JILL YOUNG, JOSH
                 DAVISANDRUSSJONESto inflameandprejudicethejudgeagainstSCHWAGER
                                                                              bybringing
                 DAVIS AND RUSS JONES to inflame and prejudice the judge against SCHWAGER by bringing




Silverado Appx. 0546
                                                                                        No. 1-15-567-CV 1635
                during a sanctions hearing.
                during a           hearing.




                32.
                32.     Theentire
                        The entire h earing
                                   hearing w asreplete
                                           was replete w ithunauthenticated
                                                       with unauthenticatedhearsay
                                                                            hearsayaand
                                                                                     ndhearsay
                                                                                        hearsayw ithinhhearsay
                                                                                               within  earsay
                properly
                properly objected to but
                         objectedto  but permitted over objection.
                                         permitted over objection.Thisviolates
                                                                  This violatesSCHWAGER’S
                                                                               SCHWAGER'Sright  todue
                                                                                          rightto  due

                processby not providing
                process by not providing herwiththe
                                         her with the opportunity tobe
                                                      opportunityto be heard, aftersheproved
                                                                              after she proved w ithmedical
                                                                                               with medical
                documentation
                documentation and
                              and affidavit
                                  affidavitthat
                                            thather
                                                herabsenceats
                                                   absenceat  aid
                                                            saidhearing wasmedically
                                                                 hearingwasmedicallymandated
                                                                                    mandateddue tohigh
                                                                                            dueto high
        0       blood pressure aand
                blood pressure   ndtachycardia.
                                    tachycardia.
        0
                33.
                33.    Clearly,theJudgewas angrybythe
                       Clearly, the Judgewasangry        statementsissued
                                                  by the statements issuedandthat
                                                                           and thatanger  ppearstotohave
                                                                                   angeraappears     have
                motivatedhighsanctionswhichfail to describe
                motivated high sanctions which failto describetthe
                                                                he conduct
                                                                    conductspecificallyengaged
                                                                                         engagedin  inby
                                                                                                       by
                SCHWAGERforwhichtheJudgeclaimsRule3.7 was
                SCHWAGER for which the Judge claims Rule 3.7
                                                                violatedacknowledging
                                                             was violated ((acknowledginginthe7.28.14
                                                                                          in the 7.28.14
                hearingthis      is usuallyin high        andcriminal
                hearing this rule is usually in high profile and criminalttrials)
                                                                          rials)for
                                                                                  foractions notcovered
                                                                                     actionsnot  coveredby
                                                                                                         byany
                                                                                                            any
                protectiveorder,Rule ll Agreementor gag orderand undercircumstances
                protective order, Rule 11 Agreement or gag order and under circumstances whichindicate
                                                                                         which indicate
                SCHWAGERunderstoodtheJudge gaveher          light o blog
                SCHWAGER understood the Judgegave      green lighttto
                                                  heraagreen          blog whatever
                                                                           whatevershepleased.
                                                                                    she pleased.See
                                                                                                See
                transcriptattached.
                transcript attached.
                34.    JOSHDAVIS,SARAHPACHECOANDRUSSJONESwilldenythe same,butthe
                34.    JOSH DAVIS, SARAH PACHECO AND RUSS JONES will deny the same, but the
                timing of their late filed BRIEFSto deny PLAINTIFFS’   APPLICATIONFOR
                timing of their late filed BRIEFS to deny PLAINTIFFS' APPLICATION FOR
                TEMPORARYINJUNCTION andnearlyidenticalMOTIONS    FORSANCTIONS  filedin
                TEMPORARY INJUNCTION and nearly identical MOTIONS FOR SANCTIONS filed in
                unisonblatantlysuggesta concertedeffortto illegallyretaliate.MOVANTS       havebeen
                unison blatantly suggest a concerted effort to illegally retaliate. MOVANTS have been
                alignedagainstRESPONDENTS
                                        fromthe outsetof this litigationwithoutany attemptsto
                aligned against RESPONDENTS from the outset of this litigation without any attempts to
                communicate
                        withPLAINTIFFS’
                                     counsel,suchthatonePARTYeffectively
                                                                      speaksforall.
                communicate with PLAINTIFFS' counsel, such that one PARTY effectively speaks for all.
                REPONDENTS
                         urge the Courtto considerthejoint vexatiouseffortsof DEFENDANTS’
                REPONDENTS urge the Court to consider the joint vexatious efforts of DEFENDANTS'
                andtheircounselto harass,intimidate,
                                                  andretaliateforexposing
                                                                        wrongdoing
                                                                                ontheirpart.
                and their counsel to harass, intimidate, and retaliate for exposing wrongdoing on their part.
                Nevertheless,
                           RESPONDENTS
                                    will addresseachfrivolousargumentassertedin their
                Nevertheless, RESPONDENTS will address each frivolous argument asserted in their
                conspiracy
                        ofretaliatory
                                   MOTIONS.
                conspiracy of retaliatory MOTIONS.




Silverado Appx. 0547
                                                                                    No. 1-15-567-CV 1636
                        Rule1.15:
                        Rule 1.15:D eclining
                                  Declining oorr Terminating Representation

                        a. A
                        a. A lawyer shall decline
                             lawyer shall declineto               client or,
                                                     represent aa client
                                                  to represent                     representationhas
                                                                             where representation
                                                                         or, where                has

                                   shallwithdraw,
                        commenced,shall  withdraw,except asasstated
                                                    except     statedininparagraph
                                                                          paragraph( (c)c) from
                                                                                           from
        0
                        representationif:
                        representationif:
        0                                 i.i. The
                                               Therepresentation
                                                   representation willresult
                                                                  will resultiin   violationofRule
                                                                              n aa violationof Rule3.08,
                                                                                                   3.08,
                                             otherapplicableprofessional
                                             other applicable professionalcconduct
                                                                           onductororother
                                                                                      other law
                       35.
                       35.
                           DEFENDANTS,
                                     CAROL ANN  MANLEY AND  DAVID
                           DEFENDANTS, CAROL ANN MANLEY AND DAVID TROY
                                                                  TROY
                       PETERSON,AS WELLAS SILVERADO  SENIORLIVINGand its employees re
                       PETERSON, AS WELL AS SILVERADO SENIOR LIVING and its employeesaare
                       violating   long list of federaland state statutes,
                       violatingaa long list of federal and state statutes,
                                                                             which guaranteeRUBY
                                                                            which guarantee
                                                                                            RUBY
                       PETERSON,enumeratedrightslistedherein.Theirmisconductin              knowingly
                       PETERSON, enumerated rights listed herein. Their misconduct in filing knowingly
                       frivolouspleadingsdesignedto harassand increasethe costsof litigation,while
                       frivolous pleadings designed to harass and increase the costs of litigation, while
                       wastingjudicial resourceson petty complaintsthat have no _placein this
                       wasting judicial resources on petty complaints that have no place in this
                       proceeding,
                                 as well as attemptsto demeanand degradewitnesswith patently
                       proceeding, as well as attempts to demean and degrade witness with patently
                                knowingly
                       irrelevant,             evidence——should
                                       admissible         notbe tolerated.
                       irrelevant, knowingly admissible evidence—should not be tolerated.
                       36. Norshouldthe CourttolerateDAVISANDPACHECO’S
                                                                    attemptto elicit
                       36.   Nor should the Court tolerate DAVIS AND PACHECO'S attempt to elicit
                       bias fromthis HonorableJudgeby PACHECO’S
                                                             highlyunethicalandimproper
                       bias from this Honorable Judge by PACHECO'S highly unethical and improper
                       questioningof PLAINTIFFS’expert witness,DR. JOHN TENNISON,M.D., a
                       questioning of PLAINTIFFS' expert witness, DR. JOHN TENNISON, M.D., a
                       highly          forensicpsychiatrist
                                                         whois a memberof theAmerican
                                                                                    Medical
                       highly qualified forensic psychiatrist who is a member of the American Medical
                       Association,
                                 unlikeDR.CHRISTOPHER  whoviolatespatient’srightsin
                                                   MERKL,
                       Association, unlike DR. CHRISTOPHER MERKL, who violates patient's rights in
                       forciblydruggingRUBYPETERSON
                                                  or deceiving
                                                             her to takedrugsthatshehas
                       forcibly drugging RUBY PETERSON or deceiving her to take drugs that she has
                       unambiguously
                                 objectedto. TotheContrary,
                                                         SCHWAGER
                                                               complimented
                                                                         the
                       unambiguously objected to. To the Contrary, SCHWAGER complimented the Judge
                       in a disabilityrightsvenueof 71,000members,
                                                                statingthathe wasbyfarthemost
                       in a disability rights venue of 71,000 members, stating that he was by far the most




Silverado Appx. 0548
                                                                                No. 1-15-567-CV 1637
                       impressive
                       impressiveJudge she had practicedbbefore
                                 Judgeshehadpracticed    eforeinin 16
                                                                   16 years.




        LT)
        0
        0




Silverado Appx. 0549
                                                                               No. 1-15-567-CV 1638
                       37.
                       37.    Inresponse
                              In response   SCHWAGER
                                         toSCHWAGER
                                         to         merely defending
                                                    merely defending herrecord
                                                                     her record in
                                                                                in stating that no
                                                                                           that no

                       JUDGE      sanctioned
                             eversanctioned
                       JUDGE ever           herforsocial   mediaor
                                            her for social media   anything
                                                                 oranything otherthan
                                                                            other        nominal
                                                                                  thanaa nominal mistake
                                                                                                 mistake

                       inaapleading
                       in  pleading ofthe
                                    of      amount
                                       the amount  thedefendant
                                                  the            stolefrom
                                                      defendant stole       hisincapacitated
                                                                      from his               mother,
                                                                               incapacitated mother, the
                                                                                                     the

         V             Courtinsisted
                       Court insistedthatit
                                     that    wasnot
                                          it was     looking
                                                 notlooking  toextraneous
                                                            to             things
                                                               extraneous things  indetermining
                                                                                 in              sanctions,
                                                                                    determining sanctions,
        in
                       yet theentiresanctions
                       yetthe                  hearingwas
                              entire sanctions hearing wasone extraneous
                                                          one extraneous exhibitafter
                                                                         exhibit afteranother
                                                                                      another and   federal
                                                                                              andaa federal
        Ill
                       petition
                       petition w hichwas
                                which wasnever  evenfiled, but
                                          never even                     not filed bySCHWAGER.
                                                           but certainly not       by SCHWAGER.
         ul
         44            38.
                       38.    PACHECOANDDAVIS
                              PACHECO           have violated 4.01 and4.04by
                                      AND DAVIS haveviolated4.0l               theircomplicity
                                                                   and 4.04 by their complicity

                       in inappropriate
                       in  inappropriatecriminal
                                        criminalthreatsagainstPLAINTIFFS
                                                 threats against PLAINTIFFS and their attorney
                                                                            and their          for
                                                                                      attorneyfor
                       criminalttrespass
                       criminal respass and
                                         and contempt olely toto gain
                                             contemptssolely     gain an advantagein
                                                                      an advantage       civil
                                                                                      a civil
                                                                                   in a

                       proceeding.
                       proceeding. PACHECO
                                   PACHECOddemonstrates
                                           emonstratesno   respectffor
                                                        norespect  ortherightsof     thirdpersons
                                                                       the rights of third persons
                           integrityof
                       or integrity
                       or                these
                                    of these   proceedings
                                             proceedings  with
                                                         with   highly
                                                              highly    inflammatory,
                                                                     inflammatory,   slanderous
                                                                                   slanderous

                       questionstargeted
                       questions          to place
                                 targetedto  place witnessesin    false light
                                                   witnesses inaa false         to the
                                                                         light to  the Court. Thiswas
                                                                                       Court. This was
                       degradingaand      violation
                                  nd aa violation of
                                                  ofthe
                                                     theRules
                                                         Rulesgoverning  attorneys’ behavior.Rule
                       degrading                              governing attorneys' behavior. Rule

                       3.04,4.04.H
                       3.04,4.04. Her actionsjustify
                                   er actions         sanctionsfor
                                              justify sanctions     abusingprocess
                                                                for abusing            harass,
                                                                                   to harass,
                                                                            processto
                       intimidate
                       intimidate andretaliate
                                  and            illegally
                                      retaliate illegally  against
                                                          against  PLAINTIFFS
                                                                  PLAINTIFFS  andtheir
                                                                             and       ATTORNEY.
                                                                                 their ATTORNEY.

                       39.
                       39.    InFlynt
                              In Flynt v.    Falwell,
                                         v. Falwell,    TheCourt  notedthattheFirstAmendment
                                                        The Court noted                             vigorously
                                                                        that the First Amendment vigorously

                       protects tthe
                       protects   heright       criticizein
                                     right ttoo criticize inmatters ofcore
                                                            mattersof      publicand
                                                                      corepublic   andpolitical  concern.
                                                                                       political concern. With
                                                                                                          With

                       elderabuseandexploitation
                       elder                           nationwideepidemic
                             abuse and exploitation aa nationwide         the issues asserted in
                                                                 epidemictheissuesasserted       this
                                                                                              in this

                              could not
                       matter could
                       matter           be greater
                                    not be                politicalspeech"
                                                    "corepolitical
                                            greater"core            speech" on         of public
                                                                               mattersof
                                                                            on matters     public
                                            publishedby
                                Seearticles published
                       concern.See
                       concern.                       bythe
                                                         theAmerican Bar
                                                                      BarAssociation,
                                                                          Association,Senior

                       HousingNews,LongTerm    LivingMagazine,
                       Housing News, Long Term Living Magazine,Southeast TexasRegister,
                                                               SoutheastTexas           TexasBar
                                                                              Register,Texas Bar

                       Feature




Silverado Appx. 0550
                                                                                No. 1-15-567-CV 1639
                            40.
                            40.    DAVIShas
                                   DAVIS      intentionally
                                         has intentionally aand
                                                             nd relentlessly
                                                                 relentlesslydeceived
                                                                             deceivedthis  Courtwith
                                                                                      this Court with

                                    statements
                            adamant statements ofSILVERADO
                                               of SILVERADOSENIOR
                                                           SENIOR LIVING’S
                                                                  LIVING'S deep
                                                                           deep concern forthe
                                                                                concern for the

                            privacyrightsof
                            privacy            itsresidents,
                                    rights of its  residents, RUBY
                                                             RUBY  PETERSON,
                                                                  PETERSON, andemployees
                                                                            and           whenthe
                                                                                employees when the

                            truth ofthe
                            truth of     matter
                                     the matter  isthat
                                                is       SILVERADO’s
                                                   that SILVERADO's objections
                                                                    objections    thevideo
                                                                               tothe
                                                                               to    video  and
                                                                                           and  evidence
                                                                                               evidence

                            inthis
                            in           beingpublic
                                    casebeing
                               this case      publicare strictlyfinancial.
                                                     arestrictly
                            41.
                            41.    JOSHDAVIShas
                                   JOSH DAVIS hasfurtherattempted totodeceivethe
                                                  further attempted    deceive theCourt
                                                                                   Court by  placing
                                                                                         by placing

                            SCHWAGERinina a false
                            SCHWAGER         false light,
                                                   light, as
                                                          as if  hejust
                                                             if he  justhappened
                                                                         happenedtotostumble
                                                                                       stumbleupon
                                                                                               upon
                            SCHWAGER’S
                            SCHWAGER'S socialmedia
                                       social media posts andthe
                                                    posts and     videosat
                                                              the videos    issue.Theattached
                                                                         at issue.              exhibits
                                                                                   The attached exhibits
              _
                            regardingSILVERADO’S  marketingrevealthat
                            regarding SILVERADO'S marketing             80-90%of
                                                            reveal that 80-90%    theirtarget
                                                                               of their       market,
                                                                                        targetmarket,
                            babyboomers,
                            baby          are on Facebook.
                                 boomers, areon  Facebook. Theforegoing
                                                           The foregoing v iolationsooff the
                                                                         violations       theDisciplinary
                                                                                              Disciplinary
                            Rules     certainly
                                  arecertainly
                            Rules are          not  comprehensive
                                                notcomprehensive but  demonstrate
                                                                  butdemonstrate  thatboth
                                                                                 that       attorneys
                                                                                      both attorneys have
                                                                                                     have

                            aduty
                                towithdraw
                                        under
                                           Rule
                                              1.15
                                                 andhave
                                                       not.
                            a duty to withdraw under Rule 1.15 and have not.

                                  b.Rule
                                  b. Rule 3.01
                                         3.01 Meritorious
                                              Meritorious Claims
                                                          Claims andContentions
                                                                 and Contentions

                                        a.    lawyershall
                                        a. AAlawyer shall not bringor
                                                          notbring    defendaaproceeding,
                                                                   ordefend    proceeding,or assert
                                                                                          or assert
                                                controvert any
                                            or controvert
                                            or                  issuetherein,
                                                           any issue            unlessthe
                                                                      therein, unless  thelawyer
                                                                                            lawyer
                                            reasonablybelievesthat
                                            reasonably  believes that there
                                                                      there is   basis for
                                                                            is a basis for doing
                                                                                           doingso  that is
                                                                                                 so that
                                                                                                          15
                                            not frivolous.
                                            not frivolous.

                       42. DAVISviolated
                       42. DAVIS violatedRule3.01in   sendingthe
                                         Rule 3.01 in sending                 anddesist
                                                                        ceaseand
                                                              the first cease    desistletterand
                                                                                        letter and
                       accompanying
                       accompanying emails to
                                    emails to          SCHWAGER,threatening
                                                       SCHWAGER,                 TEMPORARY
                                                                 threatening aaTEMPORARY
                       RESTRAINING
                            ORDER
                              that
                                has been
                                   not    inthe
                                       grantedState
                                                ofTexas
                                                    in200
                       RESTRAINING ORDER that has not been granted in the State of Texas in 200

                       yearsor   upheldin
                       years or upheld     theUnited
                                       in the         StatesSupreme
                                              United States Supreme Court. Thisnecessarily
                                                                    Court.This                   that
                                                                                           meansthat
                                                                               necessarily means

                       DAVISthreatens
                       DAVIS threatens c riminalaand
                                       criminal   nddisciplinary
                                                     disciplinaryactionin
                                                                 action     thisproceeding
                                                                        in this            SOLELY
                                                                                proceeding SOLELY to
                                                                                                  to
                       gainan
                       gain    advantage,violating
                            an advantage, violatingRule
                                                   Rule4.04.
                                                        4.04.

                       42    Thr dicintyprimme accprtinn that CTT \/F12   Ann,q   rnnrern ie thp rstivartf   riohte




Silverado Appx. 0551
                                                                                      No. 1-15-567-CV 1640
                        of RUBYPETERSON
                        of RUBY PETERSON while
                                         while violatingher
                                                        her privacyrightswith
                                                                    rights withrespect  o meeting
                                                                                respecttto meeting

                        with
                        withher         useof
                            her family,use of telephones,
                                               telephones,theassaultive
                                                           the assaultive showerincident,
                                                                                 incident,andmailreveals
                                                                                           and mail reveals
                        that SILVERADO
                        that SILVERADOhhas
                                       as no  respect for
                                           no respect     RUBY’Sprivacy
                                                      for RUBY'S privacyrights.The  attached
                                                                        rights. The attached
                        exhibits
                        exhibits rrevealing
                                   evealingSSILVERADO'S
                                             ILVERADO’Sroutine
                                                        routineexploitation
                                                                exploitationofoftheirresidents
                                                                                 their residentsbby
                                                                                                 y using
                                                                                                    using
                        them
                        them in advertising—when
                             in advertising—when they
                                                  they have    personalability
                                                            no personal
                                                       have no          abilityto
                                                                               to consent. SILVERADO
                                                                                  consent.SILVERADO
                        also routinelyuses
                        also routinely      employeesin
                                       uses employees    Youtubevideos,
                                                      in Youtube videos,with  TANNA
                                                                        with TANNA MCMILLAN
                                                                                   MCMILLAN
                        testifying
                        testifying tthat
                                    hatupon
                                         upon entering
                                              entering thefacility,
                                                       the facility, e mployees
                                                                     employees and residentsssign
                                                                               and residents  igndocuments
                                                                                                  documents
        CI
                        waiving
                        waivingprivacy
                               privacyrights  sothatSILVERADO
                                       rightsso                 can usethemintheir
                                                 that SILVERADOcanuse   them in theiradvertising.
                                                                                      advertising.
        CJ
        0
                  44.
                  44.       Likewise,PACHECO complicitinherclient’s
                            Likewise, PACHECOisiscomplicit
                                                         in her client's d ishonesty
                                                                         dishonesty as demonstrated
                                                                                    as demonstratedin
                                                                                                    in
                  DAVIDPETERSON’S
                  DAVID PETERSON'Sown
                                      testimonyduringthe injunctionhearing.
                                   own testimony during the injunction hearing.PETERSON
                                                                               PETERSON
                  essentiallytestifiedthat evenperjury
                  essentially testified thateven perjurywas
                                                            acceptableif ifthe
                                                         was acceptable        endsjustified
                                                                             the ends justifiedthe
                                                                                                the means,
                                                                                                    means,
                  stating, "lf you gotta lie, you gotta lie, Bill Clinton did it."               Bill
                  stating, "If you gotta lie, you gotta lie, Bill Clinton did it." Significantly, Bill
                  Clinton perjured himselfforwhomimpeachment   proceedings
                  Clinton perjured himself for whom impeachment proceedingswere
                                                                               instituted, leavingthe
                                                                            were instituted, leaving the
                  implication that for DAVIDPETERSON,      perjuryis withinthe realmof acceptable
                  implication that for DAVID PETERSON, perjury is within the realm of acceptable
                  actions.Moreover,  DAVIDPETERSON  ANDCAROL ANNMANLEY  unambiguously
                  actions. Moreover, DAVID PETERSON AND CAROL ANN MANLEY unambiguously
                  testifiedto factsthatdemonstrate   breachof fiduciary  dutyto RUBYPETERSON   and
                  testified to facts that demonstrate breach of fiduciary duty to RUBY PETERSON and
                  PLAINTIFFS
                           regarding the PETERSONFAMILYTRUST and RUBY’S estate,
                   PLAINTIFFS regarding the PETERSON FAMILY TRUST and RUBY'S estate,
                  yet PACHECO’S responseis to try to driveupthe
                  yet PACHECO'S response is to try to drive up
                                                               thelegalcostsastronomically
                                                                 legal costs astronomically upon
                                                                                            upon
                  PLAINTIFFS,
                            whoarethevictimsof her client’sbreachesof fiduciarydutyto reach
                   PLAINTIFFS, who are the victims of her client's breaches of fiduciary duty to reach
                  an  inequitable result.Thisviolates  Rule3.0],as wellas Rule3.02(minimizing     burdens
                  an inequitable result. This violates Rule 3.01, as well as Rule 3.02 (minimizing burdens
                  oflitigation)
                  of litigation)
                  45.       RUSSJONESfilesa knowingly
                                                   frivolous
                                                           requestforsanctions
                                                                             on thebasison
                  45.       RUSS JONES files a knowingly frivolous request for sanctions on the basis on
                  representationsof PLAINTIFFS’ perceptions as to whetherRUBYPETERSON   suffered
                  representations of PLAINTIFFS' perceptions as to whether RUBY PETERSON suffered
                  fromdementiaor wasbeingexcessively     druggedby SILVERADO     SENIORLIVING.
                  from dementia or was being excessively drugged by SILVERADO SENIOR LIVING.
                  Given
                      thatPLAINTIFFS
                                 arenotmedical                           andwererefused
                                                                                      the
                  Given that PLAINTIFFS are not medical professionals and were refused the opportunity




Silverado Appx. 0552
                                                                                 No. 1-15-567-CV 1641
                   to conduct
                   to         a medical
                      conduct a medical a ssessment
                                        assessment withtheir      experts,itit is
                                                              own experts,
                                                   with their own                 perfectly reasonablefor
                                                                               is perfectly            for

                   PLAINTIFFS
                   PLAINTIFFStotohavepledtheirperceptions         the time and amendpleadingswhen
                                  have pled their perceptionsatatthetimeandamend     pleadings when

                   credible   xpertttestimony
                   credible eexpert  estimony convinced  them otherwise.
                                              convinced them  otherwise.
        N




                                                  Comment:
                                             i.i. Comment: The advocatehas
                                                          The           hasaadutyto
                                                                              duty to use
                                                                                      use legal
        0
                                                procedure
                                                procedurefor
                                                          fortthe
                                                              heffullest
                                                                  ullest benefitof
                                                                        benefit ofthe
                                                                                   thec lient’s
                                                                                              cause,
        N
        Cri                                                                           client's cause,
                                                but
                                                but a lso
                                                    also aa duty      abuselegal
                                                                to notabuse
                                                            dutytonot       legalprocedure.
                                                                                 procedure.

                       46. This entire hearing and the
                       46. This entire hearing and
                                                    the three  retaliatoryfrivolous MOTIONS
                                                         threeretaliatory           MOTIONSFOR
                                                                                            FOR
                       SANCTIONSconstitute anabuse
                       SANCTIONS constitutean
                                                   of processinin violationof
                                              abuse ofprocess
                                                                               Rule 3.01. JONES,
                                                                  violation of Rule 3.01. JONES,
                       PACHECOANDDAVIS’motionsrenecessarily
                       PACHECO AND DAVIS' motionsaare
                                                                 frivolousandintendedtoharass
                                                      necessarily frivolous and intendedto harass
                       thePLAINTIFFS andSCHWAGER. TheCourt  should  takenotice  thatPLAINTIFFS
                       the PLAINTIFFS and SCHWAGER. The Court should take notice that PLAINTIFFS
                       and their                  not the parties      frivolouspleadings harassing
                                           are not the parties filing frivolous pleadings or
                       and their ATTORNEYSare                                             or harassing
                       witnessesinviolation  oftheDisciplinary   Rules—MOVANTS
                       witnesses in violation of the Disciplinary Rules—MOVANTSare.
                                                                                are.

                                       ii.  All judicial systemsprohibit, at a minimum,the
                                        ii. All judicial systems prohibit, at a minimum, the
                                          filing of frivolous or knowinglyfalse pleadings,
                                           filing of frivolous or knowingly false pleadings,
                                          motions,
                                                 or otherpapers   withtheCourtor the
                                          motions, or other papers with the Court or the
                                          assertion in an adjudicatory proceedingof a
                                          assertion in an adjudicatory proceeding of a
                                                  falseclaimor defense.A filingor assertion
                                          knowingly
                                           knowingly false claim or defense. A filing or assertion
                                          is frivolousif it is made primarily for the purpose of
                                           is frivolous if it is made primarily for the purpose of
                                           harassingor maliciouslyinjuringa person.It is also
                                           harassing or maliciously injuring a person. It is also
                                          frivolous if the lawyer cannot make a good faith
                                           frivolous if the lawyer cannot make a good faith
                                                 that the actiontakenis consistent
                                           argument                             with
                                           argument that the action taken is consistent with
                                          existinglaw...
                                           existing law...




Silverado Appx. 0553
                                                                               No. 1-15-567-CV 1642
                          SANCTIONS
                          SANCTIONSMOTIONS,
                                   MOTIONS,intended  toharass
                                            intendedto harassand
                                                             andmaliciously
                                                                maliciouslyinjure
                                                                            injure PLAINTIFFS,
                                                                                   PLAINTIFFS,
        Ji
                          JOHN
                          JOHN TENNISON,
                               TENNISON, M.D.,
                                         M.D., and
                                               and CANDICE
                                                   CANDICESCHWAGER
                                                          SCHWAGERfor
                                                                   for actingwithin
                                                                             withintheir
                                                                                    their
                          lawful
                          lawfulrights,
                                rights, MOVANTS
                                        MOVANTSshouldnotbbe
                                               shouldnot  erewarded  for""unclean
                                                            rewardedfor   uncleanhands" andtthe
                                                                                  hands"and he
                           litany of
                          litany  of




        0              disciplinary
                       disciplinary andethics
                                    and ethics rulestheyhave
                                               rules they have violated,
                                                               violated, notwithstanding
                                                                         notwithstandingtheegregious
                                                                                         the egregiousabuse
                                                                                                       abuseof
                                                                                                             of
                              PACHECO abusesprocess
                       process. PACHECOabuses
                       process.               processmaliciously
                                                     maliciouslybby
                                                                 y intentionally
                                                                    intentionallydefaming
                                                                                 defaming and
                                                                                          and
                       degradingPLAINTIFFS,
                       degrading PLAINTIFFS,their  expertaand
                                             theirexpert  ndcounsel
                                                              counselw ithdefamatory
                                                                     with defamatoryand/orirrelevant,
                                                                                    and/or irrelevant,
                       inadmissible
                        inadmissible statements
                                               designed to elicitthe
                                     statements designedto elicit the passionsof
                                                                      passions of the Judge—simply
                                                                                  the Judge—simply because
                                                                                                   because
                       sheknows  she can GETAWAY
                       she knows she can
                                                 WITHIT incivillitigation
                                         GET AWAY WITHITin civil litigationddoes
                                                                             oesnot
                                                                                 notmean
                                                                                        thisright
                                                                                    mean this right
                       shouldbe abusedin this manner.Yet, PACHECOhas no problem attackingand
                       should be abused in this manner. Yet, PACHECO has no problem attacking and
                       degrading                 their         and counselsimplybecauseshe could. She
                       degrading PLAINTIFFS, theirexpert
                                                   expert and counsel simply because she could. She
                       intentionallydeceivedthe tribunalstatingthatSCHWAGER     hadbeensanctioned   in
                       intentionally deceived the tribunal stating that SCHWAGER had been sanctioned in
                       other"COURTS"
                                  whenthisis notat all trueandobjectively
                                                                        verifiable.PACHECO
                       other "COURTS" when this is not at all true and objectively verifiable. PACHECO
                       hadnoevidence       whichtobasethislie,butsaidit anyway.
                       had no evidence upon
                                       upon which to base this lie, but said itanyway.

                                       iii. A Lawyer should conform not only to this Rules
                                        iii. A Lawyer should conform not only to this Rules
                                  prohibitionof frivolousfilingsor assertionsbut also to any more
                                   prohibition of frivolous filings or assertions but also to any more
                                  stringent applicablerule ofpracticeor procedure.
                                   stringent applicable rule of practice or procedure.
                       49.This Rule implicates Texas Rules ofCivil  Procedure 10and13,which    all
                       49. This Rule implicates Texas Rules of Civil Procedure 10 and 13, which all
                          three movantshave violated            their assertionof patentlyfrivolous
                          three movants have violated in' their assertion of patently frivolous
                          MOTIONS
                            FOR
                              SANCTIONS
                                  AND/OR
                                    CONTEMPT.
                                         Tex.Civ.
                                               P.l0,
                          MOTIONS FOR SANCTIONS AND/OR CONTEMPT. Tex. R. Civ. P. 10,
                          13.TheLawyer’sCreedis alsobalancedby thedutyto reportdishonesty,
                          13. The Lawyer's Creed is also balanced by the duty to report dishonesty,
                          fraud,elderabuse,neglectandexploitation.
                                                                A lawyerdoesnotviolatethe
                          fraud, elder abuse, neglect and exploitation. A lawyer does not violate the
                                        creed
                          T aimver'c erred nrlo 4 01 or
                                                                                               evidence
                                                                  07 hv nohlielv revealina      evidence




Silverado Appx. 0554
                                                                                    No. 1-15-567-CV 1643
                       introduced
                       introducedin
                                  intherecord   or the
                                     the record or the substanceof
                                                                of allegations confidentlypledin
                                                                                           pled in
         n
                       livepleadings.
                       live pleadings.Nordoes
                                       Nor doesaa lawyer
                                                   lawyervviolate
                                                            iolateany
                                                                   anyethical
                                                                      ethicaldduty
                                                                               utyby
                                                                                   by expressing
                                                                                      expressingan
                                                                                                 an
                       opinion
                       opinion asas to  dishonestacts
                                    to dishonest    actsofoflicensed
                                                              licensedattorneys,   violatingsworn
                                                                       attorneys,violating  sworn
                       obligation  to uphold
                       obligation to  uphold theConstitution
                                              the Constitutionandlawsofthis
                                                              and laws of this State.
                                                                               State. Furthermore,the
                                                                                                   the
                       preamble
                       preamble oof
                                  f the
                                    the Disciplinary Rulesis
                                                     Rules is aspirational
                                                              aspirational andcounter—balanced
                                                                           and counter-balancedby
                                                                                                by
                       serious concerns ooff wrongdoing
                       serious concerns                 in this
                                             wrongdoingin        case. MOVANTS’
                                                            this case. MOVANTS'tortsandcrimes
                                                                                torts and crimes
                       against
                       against RUBYpotentially
                               RUBY potentially subjectDEFENDANTS
                                                subject DEFENDANTSand
                                                                   andtheir
                                                                       theircounsel
                                                                             counselto
                                                                                     to
                       criminal
                       criminal aand/or
                                  nd/ordisciplinary
                                        disciplinary aactions
                                                       ctionsas
                                                              as accessoriesor conspirators
                                                                 accessoriesor conspiratorsin
                                                                                            intheir
                                                                                               their
                       complicity
                       complicitywithfederal
                                 with federaland  state felonies.
                                              andstate   felonies.

                             c. Rule3.02Minimizing
                             c.                      the Burdensof
                                Rule 3.02 Minimizingthe          ofLitigation
                                                                   Litigation

                                    a. In
                                    a.    the courseof
                                        In the course of litigation,aa lawyershall nottake
                                                                              shallnot takeaaposition
                                                                                              position
                                        that  unreasonablyincreasesthe costsor
                                         that unreasonably increases thecosts orotherburdensof
                                                                                 other burdens ofthe
                                                                                                  the
                                        case...
                                        case...

                                    b. ...0ne exampleof such impermissible
                                    b. ...One example of such              conductis lawyer who
                                                              impermissible conduct isaalawyerwho
                                        counsels  r assists
                                        counselsoor
                                                              clientin seeking multiplicationf
                                                    assistsaa client in seeking aa multiplicationoof
                                             costs
                                        thsi costs or
                                                       otherburdensof litigation the primary
                                                   or other burdens of litigation as
                                                                                  as the primary
                                        purpose, becausethe clientperceiveshimself more readily
                                        purpose, because the client perceives himselfas
                                                                                      as more readily
                                        abletobear
                                        able to bear
                                         thoseburdensthan its opponent,and so hopes to gain
                                          those burdens than its opponent, and so hopes to gain




                       50.DAVIS,PACHECO
                                         merits...
                                         an advantagein resolvingthe matter unrelatedto the
                                         an advantage in resolving the matter unrelated to the

                                         merits...
                                      ANDJONESviolateRule3.02by multiplying
                                                                          the costs
                       50. DAVIS, PACHECO AND JONES violate Rule 3.02 by multiplying the costs
                       of litigationandseekingforthevictimsto putup securitywhilethey"milk"their
                       of litigation and seeking for the victims to put up security while they "milk" their
                       mother’sestateand/orthe familytrustto pay theirlawyer’sfees.PLAINTIFFS
                       mother's estate and/or the family trust to pay their lawyer's fees. PLAINTIFFS
                       requested
                               an accounting
                                           fromPACHECO
                                                     in Januaryandgraciously
                                                                           providedan
                       requested an accounting from PACHECO in January and graciously provided an




Silverado Appx. 0555
                                                                                 No. 1-15-567-CV 1644
                         yet to produce
                         yetto                   remotely rresembling
                                produce anything remotely   esembling an accounting—havinglittledoubt
                                                                      an accounting—having little doubtoof
                                                                                                        f
                         her
                         her client’sduty
                             client's duty to do so
                                           to do  sounder  theTexas
                                                     underthe  TexasProperty Codeand
                                                                    Property Code     TrustCode.
                                                                                  and Trust Code.

                          Outrageously,sheattempted
                          Outrageously,                 charge -$30,000
                                                     to charge
                                       she attemptedto                    o $50,000
                                                               -$30,000 tto $50,000 tto PLAINTIFFSsimply
                                                                                      o PLAINTIFFS simply

                             be given theaccounting
                          to begiven
                          to                          to which
                                      the accounting to  whichthey
                                                               theyare entitledbby
                                                                   are entitled  y lawandDEFENDANTS
                                                                                   law and DEFENDANTSare
                                                                                                      are

                          statutorily required
                          statutorily          to keep.
                                      required to keep.

                       51.
                       51.P      tried
                            ACHECO
                          PACHECO       toburden
                                  triedto burdenP LAINTIFFS
                                                PLAINTIFFS withastronomical
                                                          with  astronomicalcosts  toachieve
                                                                             coststo  achieveresults
                                                                                              results

                              would fail
                          she would
                          she            to obtain
                                    fail to        if shepursued
                                            obtain ifshe pursuedthe
                                                                 thea     libel
                                                                      ctuallibelclaimassertedherein.
                                                                                claimasserted
        0
        N                                                           actual                   herein.
        0
        nl



                       52.  OSHDAVIS
                       52.JJOSH        iolatesRRule
                                DAVISvviolates
                                                ule3.02byhisoverly    broad,undulyburdensome   harassing
                                                    3.02 by his overly broad, unduly burdensome harassing
                          subpoenaduces tecum, designed
                          subpoena duces tecum, designedto
                                                           burdenPLAINTIFFS  with exorbitantcoststo
                                                         to burden PLAINTIFFS with exorbitant costs to
                          depose                                         examinedduring
                                                               thoroughlyexamined
                                          with Dr. Tennisonso thoroughly                the
                          depose experts,
                                 experts, with Dr. Tennison so                    during the
                          Injunctionhearing,it is             to imaginehe couldhave anythingmore
                          Injunction hearing, it is difficult to imagine he could have anything more
                          substantialto say thanhasalready
                          substantial to say
                                                             been           in opencourt.
                                             than has already been testified in opencourt.

                           Rule3.03 Candor toward thetribunal
                           Rule 3.03 Candor toward the tribunal

                             a. Alawyershallnot knowingly:
                             a. A lawyer shall not knowingly:
                                    i. Make
                                        afalse
                                        i.
                                                ofmaterial
                                           statement fact  toatribunal
                                                       orlaw
                                             Make a false statement of material fact or law to a tribunal
                                  ii.        Fail to disclosea fact to a tribunal whendisclosureis necessary
                                   ii.       Fail to disclose a fact to a tribunal when disclosure is necessary
                                             to avoidassistinga criminalor fraudulentact;
                                              to avoid assisting a criminal or fraudulent act;
                                 iii.        Fail to discloseto the tribunal authority in the controlling
                                 iii.        Fail to disclose to the tribunal authority in the controlling
                                             jurisdictionknownto the lawyerto be directlyadverseto the
                                             jurisdiction known to the lawyer to be directly adverse to the
                                                                              byopposingcounsel;
                                             positionoftheclientandnotdisclosed
                                             position of the client and not disclosed by opposing counsel;
                                 iv.         Useor offerevidencethat the lawyerknowsto be false;`
                                 iv.         Use or offer evidence that the lawyer knows to be false;
                       53.Rule 3.03 mandates that PACHECO AND DAVIS disclose authoritv             in
                       53. Rule 3.03 mandates that PACHECO AND DAVIS disclose controlling authority in




Silverado Appx. 0556
                                                                                        No. 1-15-567-CV 1645
                       this
                       this jjurisdiction
                              urisdictionand
                                          andn
                                             not       their client
                                               otassisttheir client with
                                                                    with a           or fraudulent
                                                                           nycriminalor
                                                                         any            fraudulentact,
                                                                                                  act,yet
                                                                                                      yet

                       DEFENDANTS
                       DEFENDANTShaveactedin
                                  have acted in concert, takingknowingly    rivolousppositions
                                                         taking knowingly ffrivolous  ositionsbby
                                                                                                y
                       distortingthe  law. One
                       distorting the law. One example
                                               exampleis        falseaccusation
                                                           the false
                                                       is the         accusationthat SCHWAGER
                                                                                that SCHWAGER has
                                                                                              has

                       violatedTexasRuleof    DisciplinaryPProcedure
                       violated Texas Rule of Disciplinary  rocedure3.07,4.01  or the
                                                                     3.07, 4.01or  the preamble.
                                                                                       preamble.SSee
                                                                                                 eethe
                                                                                                     the

                        Texas SupremeCourt’s           in Davenport
                                      Court's decisionin  Davenportv.  Garcia, 5th Circuitdecisionof
                                                                    v. Garcia,     Circuit decision of

        1              United
                       UnitedStates
                             StatesofAmerica v. Donald
                                   of Americav. DonaldHill,
                                                      Hill, a ndGentile
                                                            and        v.State
                                                                Gentilev. StateB arooffNev.,
                                                                               Bar     Nev.,501
                                                                                             501
                       U.S.
                       U.S. 1030(1991),incorporated
                            1030 (1991), incorporated by reference. See also
                                                      by reference.See  also TexasDisciplinaryRule
                                                                             Texas Disciplinary Rule
                       of ProfessionalConduct3.07,
                       of Professional               4.01 and
                                       Conduct 3.07, 4.01 and referenced
                                                              referencedpreamble.
                                                                         preamble. Aside
                                                                                   Asidefrom
                                                                                         fromthe
                                                                                              the

        0              limited ability
                       limited ability ofCourts  o impose
                                       of Courtstto impose""gag
                                                            gagorders,"
                                                                orders,"
                   54.
                   54.R     3.07 isby
                        ule3.07is
                       Rule            no meansaa blanket
                                    bynomeans     blanket pprohibition
                                                            rohibition on pre—trial
                                                                      on  pre-trial publicity  r disclosure
                                                                                    publicityoor disclosure
                       of testimony/evidencein Courtproceedings.
                       of testimony/evidence in Court proceedings. To
                                                                      do sowould
                                                                   To do so
                                                                            wouldunambiguously
                                                                                 unambiguously
                       violate
                       violate Art.I
                               Art. I Section
                                      Section 13of
                                                    theTexasConstitution,   guaranteeingthat Courtsof
                                              13 of the Texas Constitution, guaranteeing thatCourts of
                       the  Stateof Texasbe opento    thepublic.
                                                   to the public.Rule3.7permitsprotective   orders("gag
                        the State of Texas be open               Rule 3.7 permits protective orders ("gag
                       orders")in only the most high           cases—which    almostexclusively
                       orders") in only the most high profile cases—which are
                                                                          are almost exclusively
                       criminalproceedings, wheredisclosure  of knowingly false,inadmissible  evidence
                       criminal proceedings, where disclosure of knowingly false, inadmissible evidence

                       substantially
                                   endangersthe DEFENDANT’Sright to fair trial. The
                       substantially endangers the DEFENDANT'S right ato a fair trial. The 6th
                       Amendment
                               guarantee of fairtrialappliesonlyto criminalmatters.Thisleaves
                       Amendment guarantee ofaa fair trial applies only to criminal matters. This leaves
                       no basisexistsforsanctions       contempt.
                                                     orcontempt. Rule3.07states:
                       no basis exists for sanctions or          Rule 3.07 states:
                          (a)In the courseof representing    client,a lawyershall not make an
                          (a) In the course of representingaa client, a lawyer shall not make an
                       extrajudicialstatementthata reasonable   personwouldexpectto be disseminated    by
                       extrajudicial statement that a reasonable person would expect to be disseminated by
                       meansof publiccommunication       if the lawyerknowsor reasonably     shouldknow
                       means of public communication if the lawyer knows or reasonably should know
                       thatit willhaveasubstantial
                                                likelihood
                                                         of materially
                                                                    prejudicing
                                                                              an
                       that it will have asubstantial likelihood of materially prejudicing an adjudicatory
                       proceeding.A lawyershallnotcounselor assistanotherpersonto makesucha statement
                       proceeding. A lawyer shall not counsel or assist another person to make such a statement
                       (emphasis
                              added).
                                   A lawyerordinarily
                                                   willviolateparagraph
                                                                      (a),andthelikelihood
                       (emphasis added). A lawyer ordinarily will violate paragraph (a), and the likelihood
                       of a violation increases iftheadiudication  is         orimminent.  bv an
                       of a violation increases if the adjudication is ongoing or imminent, by making an




Silverado Appx. 0557
                                                                                   No. 1-15-567-CV 1646
                       extrajudicial statement ofthe
                       extrajudicial statement             referred
                                                      typereferred
                                               of the type            inthat
                                                                   toin
                                                                   to        paragraph
                                                                        that paragraph whenthe
                                                                                       when thestatement
                                                                                               statement refers
                                                                                                         refers

                       to:
                       to:

                              (l) the
                              (1) thecharacter,
                                      character, credibility,
                                                 credibility, reputation or criminal
                                                              reputation or criminal record
                                                                                     record o
                                                                                            offa party, suspect
                                                                                                 party, suspect ina
                                                                                                                in

                              criminal
                              criminal investigation
                                       investigation    witness;
                                                     orwitness;
                                                     or            theexpected
                                                                orthe
                                                                or             testimony
                                                                      expected testimony ofaa party
                                                                                         of         orwitness;l
                                                                                              partyor witness;

                              (2) in
                              (2) in aa criminal
                                         criminalcase      proceeding
                                                  caseororproceeding that  couldresultin
                                                                      thatcould             incarceration,
                                                                                result in incarceration,  the
                                                                                                         the
                              possibility
                              possibility of   pleaof
                                          of a plea    guiltyto
                                                    of guilty     theoffense;
                                                              to the  offense;the
                                                                               theexistence
                                                                                  existenceor
                                                                                            or contents of any
                                                                                               contentsof  any
                              confession,
                              confession, admission,   statementggiven
                                                    or statement
                                          admission,or            ivenby     defendantor suspect;
                                                                       by aa defendant   suspect;or   thatg
                                                                                                  or that
                              person's refusal
                              person's refusal    failure
                                               orfailure
                                               or        tomake
                                                         to      a statement;
                                                            make a statement;
        C)
                              (3)theperformance,
                              (3) the performance, refusal
                                                   refusal ttoo perform, or results
                                                                perform, or results of     examination
                                                                                       anyexamination
                                                                                    of any                     theb
                                                                                                         test;the
                                                                                                      or test;
                                                                                                      or

                              refusal or failureof
                                      or failure      personto
                                                 of a person    allowor
                                                             to allow    submitto
                                                                      or submit to an examination
                                                                                   anexamination    test;or
                                                                                                 or test;
                                                                                                 or          thei
                                                                                                          or the
                              identity
                              identity ornature
                                       or        ofphysical
                                          nature of physical evidence
                                                             evidence expected to bepresented;
                                                                      expected to be presented;

                              (4)any
                              (4)    opinion
                                  anyopinion asto
                                             as   theguilt
                                                tothe          innocence
                                                            orinnocence
                                                      guilt or          ofaa defendant
                                                                        of   defendant or suspect
                                                                                       orsuspect inaa criminal
                                                                                                 in   criminalli
                              case or proceeding
                              caseor  proceeding thatcould  resultin
                                                 that could result inincarceration;
                                                                     incarceration; or
                                                                                    or

                              (5)information
                              (5) information thelawyer
                                               the lawyer k nowsoorr reasonably
                                                          knows      reasonably should
                                                                                should knowis
                                                                                       know is likely
                                                                                               likely to be
                                                                                                      to be

                              inadmissible
                              inadmissible as evidence
                                           as evidence in
                                                       in a trialand
                                                          a trial    would
                                                                  andwould ifdisclosed
                                                                           if           create
                                                                              disclosed create   substantial
                                                                                               aasubstantial risk
                                                                                                             risk
                              ofprejudicing
                              of prejudicing an impartial
                                             animpartial trial.

                       (b)A
                       (b)    lawyer
                           A lawyer  ordinarily
                                    ordinarily willnot
                                               will     violate
                                                    notviolate  paragraph
                                                               paragraph  (a)by
                                                                         (a)     making
                                                                              bymaking an  extrajudicial
                                                                                        anextrajudicial
                       statement
                       statement ofthe
                                 of the type referred
                                        typereferred to in that
                                                     to in that p aragraph
                                                                paragraph when
                                                                          when thelawyer
                                                                               the lawyer merely
                                                                                          merely s tates:25
                                                                                                 states:

                              (l) the
                                  thegeneral                                                                    25
                              (1)     general nature oftheclaim
                                              natureof           ordefense;l
                                                       the claim or defense;

                              (2)theinformation
                              (2)                 contained
                                  the information contained inaa public
                                                            in   public record;




Silverado Appx. 0558
                                                                                      No. 1-15-567-CV 1647
        0                      (3)that  an investigation
                               (3) that an investigationof
                                                        ofthe  matteris
                                                           the matter is in
                                                                          in progress, including
                                                                                        includingtthe
                                                                                                  hegeneral
                                                                                                      generalsscope
                                                                                                              cope
                               ofthe
                               of theinvestigation,
                                      investigation,the
                                                     theoffense,
                                                        offense,claim
                                                                claimoorrdefense
                                                                         defenseinvolved;
                                                                                 involved;

                               (4) exceptwhen
                               (4) exceptwhenprohibited
                                             prohibitedbylaw,
                                                        by law,tthe
                                                                heidentity
                                                                    identityoof
                                                                              fthe personsiinvolved
                                                                                thepersons nvolved ininthe
                                                                                                        the

                               matter;
                               matter;
        LR
                               (5)thescheduling
                               (5) the schedulingor resultoof
                                                 orresult   f any  stepinlitigation;
                                                               anystep  in litigation;
        LP
                               (6)
                               (6) aa request for assistance
                                      request for assistancein
                                                             in obtaining
                                                                obtainingevidence,
                                                                          evidence,aand infonnationnecessary
                                                                                     nd information necessary
        Al                     thereto;
                               thereto;
        LJ
        0                      (7)
                               (7) aa waming
                                      warningooffdanger
                                                 dangerconceming
                                                       concerningthebehavior
                                                                  the behaviorof  a personiinvolved,
                                                                               ofaperson   nvolved,when
                                                                                                     whenthere
                                                                                                          there
        C
                               is a reason to
                               is areason
                                              believe
                                           to believe that
                                                           there
                                                      that there exists
                                                                 exists the
                                                                            likelihood
                                                                        the likelihoodofsubstantial
                                                                                      of substantialharm
                                                                                                    harmtto
                                                                                                         oanan
                               individual     tothepublic
                                           orto
                                individual or    the publicinterest;
                                                            interest;and
                                                                      and
                               (8)if    criminalcase:
                               (8) if aa criminalcase:
                                       (I)theidentity,  residence, occupation andfamilytatusoofftheaccused;
                                       (I) the identity, residence, occupation and familysstatus the accused;
                                       (ii)if theaccusedhasnotbeenapprehended,      informationnecessarytotoaid
                                       (ii) if the accused has not been apprehended, informationnecessary    aid
                                      inapprehension
                                                  ofthatperson;
                                       in apprehension of that person;
                                      (iii)thefact,timeandplaceofarrest;and
                                      (iii) the fact, time and place of arrest; and
                                      (iv)theidentity  ofinvestigating  andarresting              agencies andthe
                                      (iv) the identity of investigating and arresting officersor
                                                                                                or agencies and the
                                      length oftheinvestigation.
                                       length of the investigation.
                55.TheStatements
                              ofwhichDEFENDANTS’   complains
                                             COUNSEL      arefrivolous
                                                                     giventhat
                55. The Statements of which DEFENDANTS' COUNSEL complains are frivolous given that
                thisis a guardianship
                                   case,nota criminalmatter.TheFirstAmendment
                                                                           andArticleI
                this is a guardianship case, not a criminal matter. The First Amendment and Article I
                Section8 Righttofreespeechandfreedom
                                                   ofthepresscannotbesubjecttopriorrestraints
                Section 8 Right to free speech and freedom of the press cannot be subject to prior restraints
                underthecircumstances.
                                   TheSeminole         Courtcasegoverning
                                            TexasSupreme                gagorders
                under the circumstances. The Seminole Texas Supreme Court case governing gag orders
                involvedchildrenandheldthata "gagorder"violated       theTexasConstitution.             v.
                involved children and held that a "gag order" violated the Texas Constitution. Davenport v.
                                     byreference.   Thisopinionemphasizes    thegreaterprotections  bythe
                Garcia, incorporated by reference. This opinion emphasizes the greater protections by the
                Texas Constitutionover  the Amendment    tothe  U.S. Constitution.ld.
                Texas Constitution over the 1st Amendment to the U.S. Constitution. Id.




Silverado Appx. 0559
                                                                                         No. 1-15-567-CV 1648
                 55.
                 55.IIn
                     n              v. Garcia, the
                          Davenportv.                     held that: "A priorrestraint
                                                    Courtheldthat:"A
                                                theCourt                                n expression
                                                                              restraintoon          isis
                                                                                           expression

                    presumptively
                    presumptivelyunconstitutional. Withthis
                                  unconstitutional.With      conceptinmind,
                                                        thisconcept          the
                                                                      in mind,   court
                                                                               the    adopts
                                                                                   court     thefollowing
                                                                                         adopts             test:
                                                                                                the following test:

                     a gagorder
                    agag   orderiin
                                 ncivil   judicialproceedings
                                    civiljudicial  proceedingswill          constitutional
                                                               willwwithstand
                                                                     ithstand             scrutiny
                                                                              constitutional
                                                                                                    onlywhere
                                                                                             scrutiny only    there
                                                                                                           where  there
       rki
                     arespecific
                    are  specificfindings
                                  findings supportedbyevidence
                                                                   that(1) animminent
                                                       by evidence that (1)an
                                                                                        and             harmtoto
                                                                               imminent and irreparable harm
                                                                                                                 thethe
                    judicial
                     judicialprocesswill
                              process willdeprivelitigantsof  a just
                                           deprive litigants of
                                                                     resolutionof their dispute,and (2) the
                                                                a just resolution of their dispute, and (2) the
                    judicialaction
                     judicial actionrepresentsthe
                                     represents
                                                  least restrictivemeans
                                                the least restrictive     totoprevent
                                                                      means
                                                                                     that harm."The
                                                                               prevent that harm." The Court
        b           reasoned that"Every ersonsshall
                     reasoned that "Everypperson
                                                      eatat libertytotospeak,
                                                 hallbbe                     write publish     hisopinions onany
                                                                        speak, writeoror publish his opinions on any
                    subject,beingresponsible fortheabuseofthatprivilege,"       statingthatArticle1 Section8’s
        0            subject, being responsible for the abuse of that privilege," stating that Article I Section 8's
                    history"is               anditsitslanguage
                                   rich one,and         languagedemonstratesTexas'strongandlongstanding
        0           history "is aa rich one,                   demonstrates Texas' strong and longstanding
                            to freespeech.Bytheplainlanguageof our constitution,
                    commitment                                                thisfundamental
                     commitment to free speech. By the plain language of our constitution, this fundamental
                              ‘sha1lforeverremaininviolate.’
                                                          Tex.Const.
                                                                  art.              29.
                       liberty 'shall forever remain inviolate.' Tex. Const. art. I,13 29.
                 56.Due tothe   protectionsoftheADA,   Texas Anti-SLAPP Statute,Texas Constitution,
                 56. Due to the protections of the ADA, Texas Anti-SLAPP Statute, Texas Constitution,
                 Art.I Section andFirstAmendment totheUnited    States             theonlycases
                                                                       Constitution,
                               and First Amendment to the United States Constitution, the only cases
                 Art. I Section 819,
                          wherea barassociation
                 nationwide                       wasableto censurean Attorney     for speechinvolved
                 nationwide where a bar association was able to censure an Attorney for speech involved
                        pre-Trial
                 extensive      publicity andattacksonthejudiciary.         v.              Nev.,501
                 extensive pre-Trial publicity and attacks on the judiciary. Gentile v. State Bar of Nev., 501
                              TheFirstAmendment
                 U.S.1030(1991).                                         hasstatedsinceits
                                             to theUnitedStatesConstitution
                 U.S. 1030 (1991). The First Amendment to the United States Constitution has stated since its
                 ratification                                      thefreedom
                                         shallmakenolaw.. . abridging
                           in1791:"Congress                                        orofthe
                                                                            ofspeech,
                 ratification in 1791: "Congress shall make no law. . . abridging the freedom of speech, or of the
                 press.TheFirstAmendment’s  freespeechclause,includes    writtenexpression  aswellasspoken.
                 press. The First Amendment's free speech clause, includes written expression as well as spoken.
                 Barnesv.GlenTheatre, (1991)501U.S.560,576[111S.Ct.2456,2465-2466,                 115L.
                 Barnes v. Glen Theatre, Inc. (1991) 501 U.S. 560, 576 [111 S. Ct. 2456, 2465-2466, 115 L. Ed.
2d504](conc.opn.ofScalia,J.);see,e.g.,Dallasv.Stanglin(1989)490U.S.19,25[109S.Ct.
                 2d 504] (conc. opn. of Scalia, J.); see, e.g., Dallas v. Stanglin (1989) 490 U.S. 19, 25 [109 S. Ct.
                                                                                      the
                                                                               enjoined
                 1591,1595,104L.Ed.2d18].)InPolkv.StateBarofTexas,Polksuccessfully
                 1591, 1595, 104 L. Ed. 2d 18].) In Polk v. State Bar of Texas, Polk successfully enjoined the
                 TexasStateBarfromchilling
                                         hisspeech,                  ofa District
                                                          hewascritical
                                                 eventhough                          and
                                                                               Attomey
                 Texas State Bar from chilling his speech, even though he was critical of a District Attorney and
                 Judge——suggesting  374F.Supp.784(N.D.Tex.1974).
                           corruption.
                 Judge—suggesting corruption. 374 F. Supp. 784 (N.D. Tex. 1974).




Silverado Appx. 0560
                                                                                          No. 1-15-567-CV 1649
                  57.T
                  57.  heCourt agreed,
                      The      agreed,"anAttomey’s           couldnot
                                       "an Attorney's speech could                  bytheTexas
                                                                      bereprimanded by
                                                                   notbe                               Bar
                                                                                       the Texas State Bar

                  becauseof
                  because    objection
                          of objection      content."IId.
                                       ttoo content."  d. In fact,the
                                                          In fact,      Courtstated"It
                                                                   the Court                   beseriously
                                                                             stated "It cannot be seriously
                  assertedthat
                  asserted that a privatecitizen
                                a private         surrendershhis
                                          citizen surrenders  is right
                                                                 rightto   freedomof
                                                                       to freedom    expression
                                                                                  ofexpression whenhe
                                                                                               when he

                  becomes
                  becomes    licensed
                          aa licensed attorneyin
                                      attorney    thisstate."
                                               in this state." The Supreme Court hasbuilt
                                                               TheSupreme                     substantial
                                                                                 has built aa substantial lineof
                                                                                                          line of

                        theConstitution
                     where
                  cases           hasbeen
                                        readtolimit
                                                 andrestrain
                                                         thestate's toprescribe
                                                                power
                  cases where the Constitution has been read to limit and restrain the state's power to prescribe

                  standardsof
                  standards    conductfor
                            of conduct     attomeys.NAACP
                                       for attorneys.          Button, 371 U.S. 415,
                                                      NAACP v. Button,371       415, 83
                                                                                     83 S.
                                                                                        S. Ct.
                                                                                           Ct. 328,9     Ed. 2d
                                                                                                      L. Ed.
                                                                                               328, 9 Lans. Ch. 2d

                  405(1963);  Konigsberg
                  405 (1963); Konigsberg v. StateBarofCalifornia,
                                         v. State                    353U.S.252,77S.Ct.722,1L.Ed.2d810
                                                  Bar of California, 353 U.S. 252, 77 S. Ct. 722, 1 L. Ed. 2d 810

                 In Davenport v.
                 In                         Supreme Court
                                        theSupreme
                              v.Garcia, the         Court o
                                                          off Texas stated,""We
                                                              Texasstated,   Weare             thataa prior
                                                                                         awarethat
                                                                                arefully aware        prior
                 restraint
                 restraint willwithstand
                           will                          thistest
                                withstand scrutiny under this      onlyunder
                                                              testonly        themost
                                                                       under the  most extraordinary
                                                                                      extraordinary  circumstances.
                                                                                                    circumstances.

                 Thatresultis    consistent
                 That result is consistent withthemandate
                                           with              ofour
                                                the mandate of      constitution
                                                                ourconstitution  recognizing
                                                                                recognizing     broadright
                                                                                            ourbroad
                                                                                            our      rightto
                                                                                                           to
                 freedom
                 freedom ofexpression
                         of expression iin
                                         n Texas.
                                           Texas. A  individual's rights
                                                  Annindividual's rights under
                                                                         under the state constitution
                                                                               the state constitution do not end
                                                                                                      do not end at the
                                                                                                                 at the

                 courthouse
                 courthouse door;rather,   he courthouseisis properly
                            door; rather, tthe               properly the  fortressooff those
                                                                       the fortress     thoserights.  Thefirst
                                                                                              rights. The first

                 requirement
                 requirement of
                             of our standardaadvances
                                our standard  dvances  from the prior holdings o
                                                      fromthepriorholdings     off Texas courtsthatonly
                                                                                   Texas courts           an
                                                                                                that only an

                 imminent, severe harm
                 imminent, severe      can justifypriorrestraint,
                                  harm can justify prior restraint, andin  thecontext
                                                                    and in the        of gag
                                                                               contextof     orders,that
                                                                                         gagorders, thatharm  must
                                                                                                         harm must

                 be     thejudicial
                    to the
                 be to              process.E
                           judicial process. ExxParte McCormick,
                                                Parte McCormick, 129Tex.Crim.457,88
                                                                 129                     S.W2d104;ExParte
                                                                     Tex. Crim. 457, 88 S.VV.2d 104; Ex Parte

                 F       71S.
                  oster,71
                 Foster,     Wat
                           S.W.         Themandate
                                   595.The
                                at 595.            that findings ofirreparable
                                           mandate thatfindings                 harm bemade
                                                                 of irreparable harm be made isbased
                                                                                             is based onour  state
                                                                                                      on our state

                 constitutional
                 constitutional preference
                                preference for post-speech
                                           for post-speech remedies. Onlywhen
                                                           remedies.              suchmeaningful
                                                                               nosuch
                                                                     Only when no                 remedies
                                                                                      meaningful remedies

                 exist w
                 exist   illpriorrestraints
                       will                  be tolerated iin
                            prior restraints betolerated    nthis
                                                              this context. Thesecond
                                                                   context. The second p    ofthe
                                                                                         artof
                                                                                       part        testisisintended
                                                                                               thetest              to
                                                                                                           intended to

                 ensure tthat
                 ensure   hatno alternative
                              noalternative existsto
                                            exists totreat  thespecific
                                                      treatthe specific threat      thejudicial
                                                                         threattotothe           process,
                                                                                       judicial process, whichwould
                                                                                                         which would
                 belessrestrictive
                 be                  ofstate
                    less restrictive of      speechrights.
                                        statespeech        Whiletthis
                                                    rights.While      element isshared
                                                                  hiselement  is shared iinncommon
                                                                                            common withtheruling
                                                                                                   with the ruling

                 in Nebraska
                 in Nebraska P ress,427
                             Press,     US.at
                                    427 U.S. 563-64,we
                                             at563-64,    viewthe
                                                       we view      federal
                                                               the federal       announced
                                                                            testannounced
                                                                           test           thereinas
                                                                                          therein    too
                                                                                                  as too
                 permissive
                 permissive toward priorrestraints
                            toward prior restraints anddecline
                                                    and decline to adoptit.
                                                                to adopt     Thefederal
                                                                         it. The          approach
                                                                                 federal approach offersonly
                                                                                                  offers only
                 limitedguidance
                 limited guidance c oncerning
                                  concerning gag orders such
                                             gag orders such as thatinvolved
                                                             as that          here,which
                                                                     involved here,        restrict
                                                                                    which restrict        to
                                                                                                   accessto
                                                                                                   access

                 information by prohibiting individuals
                 information byprohibiting              from discussing
                                            individuals from discussing a
                                                                        a case.      ordersshould
                                                                                Suchorders
                                                                          case. Such       shouldbe
                                                                                                  betreated like
                                                                                                    treated like




Silverado Appx. 0561
                                                                                       No. 1-15-567-CV 1650
                any other
                any other priorrestraint.
                                restraint.Theonlyother
                                           The only otherfactors
                                                          factorstotoheconsidered
                                                                      he consideredunder
                                                                                    under      Nebraska Pressarethe
                                                                                                               are the

                extentofpretrial
                extentof pretrialnews         andtheeffectiveness
                                  newsccoverage
                                       overage  and the effectivenessoftherestraining
                                                                      of the restrainingorder.
                                                                                             We
                                                                                         order.  note
                                                                                                We   that
                                                                                                   note   toto
                                                                                                        that
                 the extenttthat
                  theextent hatthisopinion
                                 this opinionccites
                                              itesany
                                                    anyfederal
                                                        federallaw,
                                                                law,ssuch
                                                                     uchprecedent
                                                                          precedentisisusedonlyforguidance   and
                                                                                        used only for guidance and
                 in
                  in no way necessitates
                     no way
                                        the result reachedby
                            necessitates theresultreached  bythis        today. That standardhasbeenlargely
                                                              this courttoday.Thatstandard    has been largely
                 developedin the contextof
                 developed in thecontext
                                           criminalratherthan civilproceedings,   weighingthepress'First
                                         of criminal rather than civil proceedings, weighing the press' First
                 Amendment
                         rightsagainst accused'sSixthAmendment       rightto to
                 Amendment rights againstanan accused's Sixth Amendment right a fair trial.SeeSherylA.
                                                                                a fair trial. See Sheryl A.
        0
        PJ       Bjork,Comment, IndirectGagOrdersandtheDoctrineof            Restraint,44 U         L.
                 Bjork, Comment, Indirect Gag Orders and the Doctrine of Prior Restraint, 44 U. Miami L.
                 Rev.165,166 (1989).For instance,the              elementin this test, the extentof pretrial
                                                                                                          news
                 Rev. 165, 166 (1989). For instance, the first element in this test, the extent of pretrial news
                 coverage haslittlebearingona civilproceeding.     Nebraska Press, splintered    decision with
                  coverage has little bearing on a civil proceeding. Nebraska Press,a a splintered decision with five
                 separateopinions,    hasbeenappropriately     criticized
                                                                        for failingto providea comprehensive
                 separate opinions, has been appropriately criticized for failing to provide a comprehensive
                                       SeeStephen
                        offreeexpression.
                 guarantee                      R.Bamett,ThePuzzleofPriorRestraint,
                                                                                 29Stan.L.
                 guarantee of free expression. See Stephen R. Barnett, The Puzzle of Prior Restraint, 29 Stan. L.
                 Rev.539,541 (1977);BennoC. Schmidt,                                       An Expansionof
                                                                   NebraskaPressAssociation:
                 Rev. 539, 541 (1977); Benno C. Schmidt, Jr., Nebraska Press Association: An Expansion of
                 FreedomandContraction
                                     of                29Stan.L.Rev.431,461(1977).”
                 Freedom and Contraction of Theory, 29 Stan. L. Rev. 431, 461 (1977)."
                    In deference
                               to Texas’categorical
                                                 prohibition              of speech,the Court
                                                           uponrestrictions
                       In deference to Texas' categorical prohibition upon restrictions of speech, the Court
                         statesthat"[n]either
                                           Nebraska
                                                  Pressnoranyother                    oftheUnitedStatesSupreme
                 further states that "[n]either Nebraska Press nor any other ruling of the United States Supreme
                         has             considered
                                                 suchan order.Indeed,thereis a confusing
                                                                                       splitof federal
                 Court has specifically considered such an order. Indeed, there is a confusing split of federal
                 authorityon thismatter.SeeIn re DowJones,842F.2d603,608-10(2d.Cir.),cert.                        sub
                 authority on this matter. See In re Dow Jones, 842 F.2d 603, 608-10 (2d. Cir.), cert. denied, sub
                 nom.DowJones&Co.,Inc.v.Simon,
                                            488US.946,102 Ed.2d365,109S.Ct.377(1988)
                 nom. Dow Jones & Co., Inc. v. Simon, 488 U.S. 946, 102 L. Ed. 2d 365, 109 S. Ct. 377 (1988)
                 (gagordersontrialparticipants
                                            are subjectto a lesserdegreeof scrutinythanarepriorrestraints);
                 (gag orders on trial participants are subject to a lesser degree of scrutiny than are prior restraints);
                 In re                                             onNebraska
                               726F.2d1007,1010(4thCir.1984)(relying        Pressto upholda gag
                 In re Russell, 726 F.2d 1007, 1010 (4th Cir. 1984) (relying on Nebraska Press to uphold a gag
                 orderon trialparticipants);
                                         butseeJournalPublishing
                                                               Co.v. Mechem,
                                                                          801F.2d1233,1236
                 order on trial participants); but see Journal Publishing Co. v. Mechem, 801 F.2d 1233, 1236
                 (10thCir.986)(gagorderson trialparticipants                   priorrestraint)."
                                                                                              Theendresulthas
                 (10th Cir. 986) (gag orders on trial participants constitute prior restraint)." The end result has
                 beena lackofuniformity
                                     inlowerCourtswiththeU.S.Supreme                        striking
                                                                                                   downeverygag
                 been a lack of uniformity in lower Courts with the U.S. Supreme Court striking down every gag
                 orderthatwasremotely
                                   deemed
                                        apriorrestraint
                                                     uponspeech.
                 order that was remotely deemed a prior restraint upon speech.




Silverado Appx. 0562
                                                                                         No. 1-15-567-CV 1651
                  58.
                  58.T      SupremeCourt
                       exasSupreme
                      Texas        Courtrruled
                                         uledthatthe"gagorder"
                                               that the "gag order" w   undoubtedlyin
                                                                      asundoubtedly
                                                                    was             in violation
                                                                                       violation ooff Article

                       One,Section  Eight of the Texas Constitution.ItItfailed
                       One, Section EightoftheTexasConstitution.                toidentify
                                                                         failedto           anymiscommunication
                                                                                   identifyany miscommunicationthat
                                                                                                                that

                       thejury
                       the jury may have perceived, lacked
                                may haveperceived,  lacked specificproofof
                                                                    proof ofimminent
                                                                             imminent harmto  the litigation,and
                                                                                           tothelitigation,   and

                       offered   o explanation
                       offered nno explanationof
                                               of whythealleged
                                                  why the alleged harm could not be
                                                                       could not    sufficiently
                                                                                 be sufficiently addressed
                                                                                                 addressedby
                                                                                                           by
                       remedial
                       remedialaaction. Gagorders
                                ction.Gag          are almost
                                            ordersare  almost withoutexceptionunconstitutional   in civil
                                                              without exception unconstitutionalin  civil

                       cases unlessthe
                       cases            matter is
                             unless the matter    sealedin
                                               is sealed    accordancewithstrictconstitutional
                                                         in accordance with strict constitutionalmandates
                                                                                                 mandatesof
                                                                                                          of
                       Article
                       Article II Section
                                  Section 13 andTexas
                                          13 and       Ruleof
                                                 Texas Rule    CivilProcedure
                                                            of Civil           76a. Sealing hhas
                                                                     Procedure 76a.Sealing    ashistorically
                                                                                                 historically
                       beenlimited
                       been limited to sensitive
                                    to sensitive       involving
                                                 casesinvolving
                                                 cases          juveniles
                                                                juvenilesandadoptions.
                                                                         and adoptions.

                59.Evenin   the criminal
                59. Even inthe           context, notall
                                criminalcontext,not   allhighprofile  casesjustifythe
                                                         high profilecases  justify theimposition
                                                                                        impositionofofaa"gag
                                                                                                         "gag
                   order."Whilethe        Court of Appealsgranted
                   order." While the 14th Courtof  Appeals grantedaa"gagorder"in
                                                                     "gag order" inthe
                                                                                    theAndreaYatestrial,
                                                                                        Andrea Yates trial,
                   itit was deniedin
                        was denied in O.J.       ’s criminaltrial
                                      O.J. Simpson
                                           Simpson's
                                                                    and countlessothercriminal ases
                                                     criminal trial and countless other criminal ccases
                   deemedsensitive     high profile.In county of
                   deemed sensitiveoror high profile. Inaa county of more
                                                                          than 4,000,000people,it is
                                                                     more than 4,000,000 people, it is
                   impossible   o conceive
                    impossible tto
                                           of scenarioin whichthe Courtwouldbe incapableof finding6-12
                                   conceive of aa scenario in which the Court would be incapable of finding 6-12
                   jurorswhohad        readSCHWAGER’S blog,FACEBOOKage,or     thefewonlinearticles
                    jurors who had not
                                   not read SCHWAGER'S blog, FACEBOOKppage, or the few online articles
                   writtenbytheAmerican    BarJournal,SeniorHousing   News,LongTermLivingMagazine,
                   written by the American Bar Journal, Senior Housing News, Long Term Living Magazine,
                   the Examiner,the SoutheastTexasRecord,or other insignificantinternetvenues.See
                   the Examiner, the Southeast Texas Record, or other insignificant internet venues. See
                             concerning                 anddebatesin thelongterm
                                      policyconsiderations
                   articles concerning policy considerations and debates in the long termcare
                                                                                          care community
                   oversocialmedia resultofSilverado         's actions.
                   over social media asa
                                     as a result of Silverado's actions.
                  60.Theconstitutional      of freespeechandpresswerefashioned
                                   protections                               to assurethe
                  60. The constitutional protections of free speech and press were fashioned to assure the
                  unfettered       ofideasforbringing
                          interchange                           andsocialchanges
                                                    aboutpolitical             desiredbythe
                  unfettered interchange of ideas for bringing about political and social changes desired by the
                  people.NewYorkTimesCo.v. Sullivan,376U.S.254,84S.Ct.710,11L.Ed.2d686(1964).
                  people. New York Times Co. v. Sullivan, 376 U.S. 254, 84 S. Ct. 710, 11 L. Ed. 2d 686 (1964).
                                               redeeming
                  "Allideashavingeventheslightest     social                                          ideas,
                  "All ideas having even the slightest redeeming social importance--
                                                                                   -- unorthodox ideas,




Silverado Appx. 0563
                                                                                       No. 1-15-567-CV 1652
                  controversial
                  controversial ideas,
                                ideas, even ideashateful to
                                       even ideas           theprevailing
                                                         tothe            climate
                                                               prevailing climate ofopinion"
                                                                                  of          —-
                                                                                     opinion" -- fallwithin
                                                                                                 fall        thefull
                                                                                                      within the full

                  protection
                  protection o
                             offtheFirstAmendment.           UnitedStates,
                                                     Rothv.v.United
                                the First Amendment. Roth           States,354 U.S. 476, 484, 77 S. Ct. 1304, 11
                                                                           354U.S.476,484,77S.Ct.1304,
                  L.Ed.2d1498
                  L.              (1957).
                     Ed. 2d 1498 (1957). Legislation
                                         Legislation orRules
                                                     or       thataim
                                                        Rulesthat aim at penalizing
                                                                      atpenalizing  thepublication
                                                                                   the             oftruthful
                                                                                       publication of truthful

                  information
                  information can
                              can seldom satisfyconstitutional
                                  seldomsatisfy                standards,Smith
                                                constitutional standards,                       866F.2d1318,
                                                                          Smith v. Butterworth, 866 F.2d 1318,

                  1320(11th
                  1320       Cir.1989),
                       (1lth Cir.              granted,493
                                  1989), cert. granted, 493U.S.807,110S.Ct.46,107L.Ed.2d          16(1989),
                                                           U.S. 807, 110 S. Ct. 46, 107 L. Ed. 2d 16         andis
                                                                                                     (1989), and is

                  generally
                  generally presumed unconstitutional.
                            presumed unconstitutional.

                 61.
                 61.     Asidefrom
                         Aside fromthe
                                   thegreater
                                       greaterprotections
                                              protections afforded
                                                          afforded bytheTexas
                                                                   by           Constitution,
                                                                      the Texas Constitution, theU.S.
                                                                                              the      Supreme
                                                                                                  U.S. Supreme
        Ci       Courthhas
                 Court  aslongheldthatpolitical
                           long held that political speech aboutggovernment
                                                    speechabout   ovemment  issues
                                                                             issues oorr officials is
                                                                                                   is "atthe       of
                                                                                                              coreof
                                                                                                      "at the core
        C‘I
                 whatthe
                 what     FirstAmendment
                      the First Amendment is designedto
                                          is designed    protect."M
                                                      to protect."         Frederick,127
                                                                    orsev. Frederick,
                                                                   Morse              127S. Ct.2618,
                                                                                         S. Ct. 2618,2626,
                                                                                                     2626,

                 168L.
                 168    Ed.2d
                     L. Ed. 2d290
                               290(U.S.
                                   (U.S.2007)(citation  omitted).There
                                        2007)(citation omitted). Thereis   universalagreement
                                                                       is universal agreementtthat
                                                                                               hat a major
                                                                                                     major
                 purpose of that
                 purpose of thatAmendment
                                 Amendment was to protect
                                           was to         thefree
                                                  protectthe  freediscussion ofgovernmental
                                                                  discussion of governmentalaffairs.M
                                                                                            affairs.  illsv.
                                                                                                     Mills v.
                 Alabama,384U.S.214,218,86
                 Alabama,                       S. Ct.
                          384 U.S. 214, 218, 86 S. Ct.1434,
                                                       1434,16L.  Ed.2d
                                                            16 L. Ed.    484(1966).
                                                                      2d 484         TheSupreme
                                                                             (1966). The         Courthas
                                                                                         Supreme Court has

                 long held
                 long held thatregulations  enacted
                           that regulations enacted forthe
                                                    for     purpose
                                                        the purpose ofrestraining
                                                                    of             speech
                                                                       restraining speech    thebasis
                                                                                          onthe
                                                                                          on          ofcontent
                                                                                                basis of contentare
                                                                                                                are

                 presumptively
                 presumptively violative
                               violative ooff theFirstAmendment,
                                              the First Amendment, Renton    PlaytimeT
                                                                   Renton v. Playtime  heatres,Inc.,475U.S.41,
                                                                                      Theatres, Inc., 475 U.S. 41,

                 46-47,106S.Ct.925,89L.Ed.2d29(1986).
                 46-47, 106 S. Ct. 925, 89 L. Ed. 2d 29 (1986).TThe entirety of
                                                                 heentirety     MOVANTS’
                                                                             of MOVANTS' frivolousMOTIONS
                                                                                         frivolous MOTIONS
                 FORSANCTIONS
                 FOR SANCTIONS aims
                               aims to punishccore
                                    to punish      political speech
                                               orepolitical  speech o  matters
                                                                    onnmatters ofpublic
                                                                               of         concem
                                                                                  public concern protected
                                                                                                 protected

                 by Constitutional
                 by Constitutional and Statutoryincluding
                                   and Statutory includingbbut notlimited
                                                           ut not          to Article
                                                                   limitedto  Article I,  Section8,
                                                                                       I, Section    theFirst
                                                                                                  8, the First
                 Amendment,
                 Amendment,the  Texas Citizens’
                            the Texas Citizens' Participation Act, Title II andIII
                                                ParticipationAct,TitleII            ofthe
                                                                            and III of     Americans
                                                                                       theAmericans with
                                                                                                    with

                 Disabilities
                 Disabilities Actof  1990, tthe
                              Act of 1990,   heElder          Act, 18U.S.C.241,18U.S.C.242,42
                                                Elder Justice Act,                                  U.S.C.1983,
                                                                   18 U.S.C. 241, 18 U.S.C. 242, 42 U.S.C. 1983,

                 andfederal
                 and         andstate
                     federal and      abuse,neglect,
                                 stateabuse,  neglect, and/or
                                                     and/or  exploitation
                                                            exploitation  statutes
                                                                         statutes  which
                                                                                  which  prohibit
                                                                                        prohibit  retaliation.
                                                                                                 retaliation. This
                                                                                                              This

                 isaside
                 is aside from
                          from thefact
                               the fact tthat
                                          hatMOVANTS
                                              MOVANTS havefailed
                                                      have failed to demonstrate
                                                                  to demonstrate falsity ofany
                                                                                 falsity of     statement
                                                                                            anystatement made
                                                                                                         made

                 bySCHWAGER,
                 by SCHWAGER,prejudice
                             prejudice tto  thejudicial
                                         o the           process,
                                               judicial process,  compliance
                                                                 compliance withConstitutional
                                                                            with                mandates
                                                                                 Constitutional mandates

                      thescope
                 uponthe
                 upon     scopeofofsuch restrictions,
                                  such restrictions, or actual
                                                      oractual malice
                                                               malice forpublic
                                                                      for public figures.




Silverado Appx. 0564
                                                                                       No. 1-15-567-CV 1653
                       Rule3.04
                       Rule 3.04Fairness in
                                         inAdjudicatory Proceedings
                                                        Proceedings
                            ...in representing
                         a. ...in
                         a.       representingaa client
                                                 clientbefore               [thelawyer shall not]
                                                        before aa tribunal, [the             not]

                               i.
                               i.   habituallyvviolate
                                    habitually  iolatean  established
                                                       an established rrule
                                                                        uleofprocedure
                                                                            of procedure

                             ii.
                             ii.    state or
                                    state    alludeto
                                          or allude toany matterthat
                                                      anymatter       thelawyer
                                                                that the  lawyerdoesnot   reasonably
                                                                                does not reasonably

                                    believeis  relevantto
                                    believe is relevant    suchproceeding
                                                        to such               that will
                                                                proceeding or that willnot     supported
                                                                                            besupported
                                                                                        not be
                                    byadmissible
                                    by admissible evidence...
                                                  evidence...

                            iii.
                            iii.    ask     question intended
                                        any question
                                    ask any          intended to           witnessor
                                                                 degrade a witness
                                                              to degrade               other person
                                                                                   or other   person
        C
        C
                                    exceptwhere
                                    except       thelawyer
                                           where the        reasonably
                                                     lawyer reasonably believes
                                                                       believes thatthequestion   will
                                                                                that the question will

                                    lead to
                                    lead to relevantand
                                            relevant and admissible
                                                         admissible evidence...i
                                                                    evidence...

                  Rule3.05Maintainingthe
                  Rule 3.05 Maintaining the impartialityofthe
                                            impartiality of the tribunal
                                                                tribunal

                         b. Alawyershall
                         b.                not:
                            A lawyer shall not:

                               i.
                               i  Seek to
                                  Seek     influenceaa tribunal
                                       to influence     tribunalconcerning     pendingmatter
                                                                 concerningaa pending matter by
                                    applicable rules
                                    applicable       of practice
                                               rules of practice or
                                                                 or procedure,  communicateor
                                                                     procedure,communicate or cause
                                                                                               causeE
                                    another
                                    another to                parte withthe
                                                           ex parte
                                            to communicate ex                tribunalfor
                                                                    with the tribunal     thepurpose
                                                                                      for the purpose33
                                                                                                                 33
                                    of
                                    of influencing
                                       influencing that
                                                   that entity    person concerning
                                                        entity or person concerning a pending
                                                                                      pending matter...
                                                                                              matter...

                  62. Likewise,PACHECO
                  62. Likewise, PACHECOANDDAVIS’improper   attemptsto
                                       AND DAVIS' improper attempts    inflamethis
                                                                    to inflame      Honorable
                                                                               this Honorable
                  Judge
                  Judge w ithfalseaccusations
                        with false accusations andimproper,  degrading,
                                               and improper, degrading, defamatory
                                                                        defamatory statements,
                                                                                   statements, knownto
                                                                                               known

                  beinadmissible
                  be inadmissible violates Rule3.05.
                                  violates Rule 3.05.
                  Rule4.01Truthfulnessin
                  Rule                      Statementsto
                       4.01 Truthfulness in Statements    others
                                                       to others

                            Inthe
                         a. In
                         a.               ofrepresenting
                                   courseof
                               the course                   clientaa lawyer
                                            representing aa client   lawyershall
                                                                            shallnot knowingly;
                                                                                 notknowingly;

                               i. Makeaa false
                               i. Make   false statement ofmaterial
                                               statementof          factor
                                                           material fact    lawto
                                                                         or law       thirdperson;
                                                                                to aa third person;or
                                                                                                   ori

                             ii.
                             ii.    Fail to
                                    Fail    discloseaa material
                                         to disclose    material fact
                                                                   fact to     third person
                                                                        to aa third         whendisclosure
                                                                                     personwhen     disclosureis is
                                               t o avoidmaking      the lawyer      party to   criminal
                                    necessaryto avoid making the lawyer aa party to aa criminal act
                                    necessary                                                               act or
                                                                                                                or
                                    knowingly
                                    knowingly   assisting in aa fraudulent
                                                assisting in    fraudulentact    perpetratedbbyy aa client;
                                                                             actperpetrated




Silverado Appx. 0565
                                                                                        No. 1-15-567-CV 1654
                  61.JOSH
                        DAVIS
                           hasmisrepresented
                                       many                              before
                                                                             thistribunal,
                                                                                       themost
                  61. JOSH DAVIS has misrepresented many facts before this tribunal, the most

                  egregiousooff which
                  egregious     whichis  theknowingly
                                      is the           frivolousassertion
                                             knowingly frivolous assertionof
                                                                          of SILVERADO'S
                                                                             SlLVERADO’S feignedconcern
                                                                                         feigned concern
                  fortheprivacy
                  for             rightsofitsresidents,
                      the privacy rights                    RUBY
                                         of its residents, RUBY  PETERSON,
                                                                PETERSON,    employees,
                                                                          oremployees,
                                                                          or           whileexploiting
                                                                                       while exploiting
                  theminadvertising
                                throughout
                                       social                   theinternet,
                                                                         andYoutube.
                                                                                 PLAINTIFFS
                 them in advertising throughout social media, the internet, and Youtube. PLAINTIFFS

        r.        downloadedmore
                  downloaded more than
                                   than 20 Youtubevideos
                                        20 Youtube        exploitingdementiapatientswho
                                                   videos exploiting dementia patients who had no
                                                                                           had no
        s.
        sr
                 capacityto
                 capacity toconsent
                            consent     beingusedfor
                                     tobeing
                                    to                 SILVERADO’S
                                             used for SILVERADO'S  advertising.
                                                                  advertising.  TANNA
                                                                               TANNA MCMILLAN
                                                                                     MCMILLAN
        C)
                           thatupon
                 testified that     entering
                                uponentering    commencing
                                             orcommencing
                                             or           workatatSILVERADO,
                                                          work    SILVERADO, residents
                                                                             residents andemployees
                                                                                       and employees
        0
                 waiveprivacyrights       thatSILVERADO
                                      so that
                 waive privacy rights so       SILVERADOcan      themin
                                                            use them
                                                        can use          commercialadvertising
                                                                     in commercial advertisingand
                                                                                               and
                 marketing.
                 marketing.

               62.SILVERADO’S
               62. SILVERADO'Slackof
                               lack of regardfor
                                       regard for RUBY PETERSON'Sprivacy
                                                  RUBYPETERSON’S privacy rightsin   refusingto
                                                                          rights in refusing to
                 permit RUBYto
                 permit RUBY to visitwithher        inprivate,
                                               sonsin
                                visit with her sons            denyingaaccess
                                                      private, denying            phonecalls,
                                                                        ccessttoo phone calls,screening
                                                                                              screening or
                                                                                                        or
                 failingto
                 failing    delivermail,
                         to deliver          wellasasthe
                                          aswell
                                    mail, as          theassaultive
                                                          assaultive showerincident
                                                                    shower  incidentRUBY speaksof
                                                                                    RUBYspeaks     in
                                                                                               of in
                 thevideo SILVERADO
                 thevideo SILVERADO finds    objectionable.
                                          soobjectionable.
                                    finds so               SILVERADO’S
                                                           SILVERADO'S concern
                                                                       concern isMONEY
                                                                               is MONEY
                 Silverado’s
                 Silverado's SeniorVice
                             Senior VicePresident prepared
                                        President prepared theattached
                                                           the          presentation
                                                               attached presentation    howcritical
                                                                                     onhow
                                                                                     on             social
                                                                                           critical social
                 mediais     itsmarketing
                          toits
                 media is to     marketingand        margins.
                                           andprofit margins. Notably,
                                                              Notably,  thepresentation
                                                                       the                     thatbaby
                                                                                        statesthat
                                                                           presentation states     baby
                 boomers
                 boomers use Facebook
                         use Facebook more than
                                      more      any o
                                           than any   ther
                                                    other media
                                                          media at   rate
                                                                at aarate of80-90%.
                                                                          of 80-90%.While
                                                                                    While Davis
                                                                                          Davis would
                                                                                                would
                 havethisCourt      believethat
                                 to believe
                 have this Court to         thatSCHWAGER’S
                                                SCHWAGER'Sprotected
                                                          protectedaadvocacy
                                                                    dvocacyand
                                                                             and core  political
                                                                                 core political
                 speechon
                 speech    Facebook
                        on Facebook iiss an isolatedevent
                                         anisolated       forwhich
                                                    eventfor       punishment
                                                             which punishment shouldensue,
                                                                              should           federal
                                                                                     ensue,aa federal
                 lawsuit
                      onfileintheSouthern
                                      District
                                            ofTexas  includes
                                                  Court    a form"Facebook
                 lawsuit on file in the Southern District of Texas Court includes a form "Facebook
                 Subpoena."
                 Subpoena." SeeSilverado Senior Living's
                            See                 Living’s                         Thisdemonstrates
                                                         exploitive marketing .. This              that
                                                                                      demonstrates that
                 Silverado’s
                 Silverado's monitoring
                             monitoring ofobjectionable
                                        of objectionable"content"
                                                        "content"    Facebook
                                                                  onFacebook
                                                                  on         isaaregular
                                                                             is   regularpractice
                                                                                         practice used
                                                                                                  used

                 to intimidate
                 to intimidate others withlegitimate
                               others                 complaints
                                      with legitimate complaints againstthem.
                                                                 against them.E




Silverado Appx. 0566
                                                                                  No. 1-15-567-CV 1655
                       Rule4.04Respect
                       Rule 4.04 Respect ffor
                                           ortheRights
                                              the Rightsofthird
                                                        of thirdpersons
                                                                persons

                            a.A               not present,
                            a. A lawyer shall not present, participatein
                                                                       in presenting, or threaten
                                                                          presenting,or   threatento
                                                                                                   to
                              present:
                              present:

                                   i.i. Criminal or disciplinarychargessolely
                                        Criminalor  disciplinary charges solelytotogain  anadvantagein
                                                                                    gainan  advantage inaa
                                      civil
                                      civil m atteror
                                            matter or

                                 ii.
                                  ii. Civil,
                                      Civil, criminal, or disciplinarycharges
                                             criminal, or disciplinary chargesagainst
                                                                               againstaa complainant,
                                                                                         complainant,aa
                                       witness,  r aa potential
                                       witness,oor    potentialw itnessin
                                                               witness  in aa bar
                                                                              bar disciplinary proceeding
                                                                                  disciplinary proceeding

        fil                            solely
                                       solely to prevent participation
                                              to prevent               by the
                                                         participationby   the complainant,witness,
                                                                               complainant, witness,or
                                                                                                     or
        0
                                       potential
                                       potentialwitness
                                                witnesstherein.
                                                        therein.
              63.As
              63. As statedherein,  PACHECOAND DAVIS have violated Rule4.04by
                     stated herein, PACHECO ANDDAVIShaveviolatedRule    4.04 bythreatening
                                                                                threateningsanctions,
                                                                                            sanctions,
                 contempt,
                 contempt, arrest,
                                   and trespass, violating
                           arrest, and trespass, violating tthe
                                                             heConstitutional
                                                                Constitutional rightsof  PLAINTIFFS
                                                                               rights of PLAINTIFFS andtheir
                                                                                                    and their
                ATTORNEYS      solelytotogain
                ATTORNEYS solely             ananadvantage
                                          gain
                                                          in this proceeding.Wherean
                                                  advantage in this proceeding.Where        attorneyhas
                                                                                        anattorney   hasnono
                legalbasisto threatenactionor doesso in badfaith,the onlyrationalconclusion          i s the
                legal basis to threaten action or does so in bad faith, the only rational conclusion is the
                threatsweremadesolelyto gainan advantage,       in violationof Rule4.04.VIOLATIONS
                threats were made solely to gain an advantage, in violation of Rule 4.04. VIOLATIONSOF
                                                                                                    OF
                RULE10,13and/or215
                RULE 10, 13 and/or 215
              64.To
              64.
                    imposesanctionsunderRule 13, the proponent
                                                            must establishthat the SUITWAS
                 To impose sanctions under Rule 13, the proponent must establish that the SUIT WAS
                GROUNDLESSandbrought  (1)inbadfaith (2)forthepurposes         ofharassment. Tex.R.Civ.
                GROUNDLESS and brought (1) in bad faithor
                                                       or (2) for the purposes of harassment. Tex. R. Civ.
                 P.13.Apleading
                              isgroundless
                                        whenithasnobasisinfactorlaw.Rule13.Theburden
                                                                                   ison
                  P. 13. A pleading is groundless when it has no basis in factor law. Rule 13. The burden is on the
                 partymovingforsanctions   to overcome thepresumption  thatthepleading asfiledingood
                 party moving for sanctions to overcome the presumption that the pleadingw
                                                                                         was filed in good
                 faith.GTEComm’nySys. Corp v. Tanner,856 S.W.2d725, 731 (Tex. 1993).Badfaith
                  faith. GTE Comm'ny Sys. Corp v. Tanner, 856 S.W.2d 725, 731 (Tex. 1993). Bad faith
                 meansthe"conscious  doingof a wrongfordishonest,     discriminatory,or malicious purposes."
                 means the "conscious doing of a wrong for dishonest, discriminatory, or malicious purposes."
                 Campos,879S.W.2dat 71;Mattlyv. Spiegel,Inc.;19S.W.3d890,896(Tex.App.——Houston
                  Campos, 879 S.W.2d at 71; Mattly v. Spiegel, Inc.; 19 S.W.3d 890, 896 (Tex. App.—Houston
                 [14thDist]2000,nopet).Indeciding
                                                whether
                                                     a pleading
                                                              was                     inbadfaithorforpurposes
                                                                                                           of
                  [14th Dist] 2000, no pet). In deciding whether a pleading was filed in bad faith or for purposes of
                 harassment,
                         thetrial                    a litigant’s
                                            mustmeasure             atthetimetherelevant
                                                               conduct                pleading
                                                                                             was
                  harassment, the trial court must measure a litigant's conduct at the time the relevant pleading was




Silverado Appx. 0567
                                                                                          No. 1-15-567-CV 1656
                  filed. Texas-Ohio
                         Texas-Ohio Gas,Inc.
                                    Gas,Inc. v.       28 S.W.3d 1
                                                Mecom,28S.W.3d
                                             v.Mecom,             29,1139
                                                                129,      (Tex.App—Texarkana
                                                                       39(Tex. App—Texarkana2000,  nopet).
                                                                                             2000,no  pet).

                 Texas
                 Texas llaw requires theCourt
                         awrequires  the Court examine notjjust
                                               examine not ustobjectively,
                                                                objectively,but         subjectivelythemotives
                                                                            but examinesubjectively  the motives

                 and credibility ofthe
                 andcredibility  of the attorney who signed
                                        attorney who signedtthe
                                                            hepetition.
                                                                petition.No        was everm
                                                                         No findingwasever   adethatSchwager
                                                                                           made  that Schwager

                  lacked credibility
                  lacked credibilitysubjectively     hadaa malicious
                                                  orhad
                                     subjectivelyor                  improperintent.
                                                           maliciousimproper  intent.RRule 13 requiresthatthe
                                                                                       ule13requires   that the

                 Judgelookbeyond   the merits ofthepleading
                 Judge look beyondthemeritsof                    theintent(asbest
                                                              tothe
                                                 the pleadingto      intent (as bestssthey
                                                                                       theycan discern)oof
                                                                                            candiscem)  f the
                                                                                                           the
                  signing
                  signing aattorney.
                            ttorney. Improper
                                     Impropermotive
                                             motiveiis an ESSENTIAL
                                                    s an           ELEMENTofBAD
                                                          ESSENTIALELEMENT        FAITH.Parker
                                                                           of BADFAITH.  Parkervv.
                                                                                                .
        r•
        0        Walton, 2233
                 Walton,   33S.W.3d
                              S.W.3d 535,539(Tex.        Houston[14thDist.]2007,
                                     535, 539 (Tex. App.—Houston                    nopet.).Alejandro
                                                                 [14th Dist.] 2007,no  pet.). Alejandrovv.
                                                                                                        .

                 Bell, 84 S.W.3d 383,393(Tex.
                 Bell,84S.W.3d   383, 393 (Tex.A     CorpusCChristi
                                                 pp.—Corpus
                                               App.—         hristi22002).
                                                                    002).RRule
                                                                           ule10Sanctions
                                                                               10 Sanctionsrequire
                                                                                                   thatit be
                                                                                            require that it be

                 proven tthat
                 proven   hat(1)thepleading    or motion
                              (1) the pleading or motion w asbrought
                                                         was broughtfor  an improper
                                                                     for an
                                                                                             (2)there wereno
                                                                                     purpose, (2) therewere
                                                                             improperpurpose,               no
                 grounds  f or
                 grounds for the
                                    legal
                                the legal arguments
                                                     advanced,    the   factualallegations
                                          arguments advanced,oror the factual allegationsor
                                                                                               denialslacked
                                                                                            or denials lacked
                 evidentiary
                 evidentiarysupport;
                                     See Tex.Civ.Prac.& Rem.CodeAnn.§ 10.001(Vernon2002);Low,
                             support; Sec Tex. Civ. Prac. & Rem. Code Ann. § 10.001 (Vernon 2002); Low,
                  221S.W.3d
                  221 S.W.3d at
                                614;Armstrong CollinCountyBailBondBd.,233S.W.3d57,62(Tex.App.—
                             at 614; Armstrong vv.. Collin County Bail Bond Bd., 233 S.W.3d 57, 62 (Tex. App.—
                  Dallas2007, o pet.).   Chapter10            that oneoftheaimsforimposition     ofsanctionsforthe
                  Dallas 2007, nno pet.). Chapter 10 specifies thatone of the aims for imposition of sanctions for the
                  filingoffrivolousorgroundless
                  filing of frivolousor
                                                  pleadingsis to "deterrepetition   oftheconductor comparable
                                        groundless pleadings is to "deter repetition of the conductor comparable
                  conductbyotherssimilarly   situated." Tex.Civ.Prac.&Rem.CodeAnn.§ 10.004(b)        (Vernon
                  conduct by others similarly situated." Tex. Civ. Prac. & Rem. Code Ann. § 10.004(b) (Vernon
                  2002).Weconstrue  thephrase"improper   purpose" astheequivalent  of"badfaith"underRule
                  2002). We construe the phrase "improper purpose" as the equivalent of "bad faith" under Rule
                  13.SeeTex.R. Civ.P. 13;cf.SaveOurSpringsAlliance,LazyNine                       Util.Dist.ex rel.
                  13. See Tex. R. Civ. P. 13;cf. Save Our Springs Alliance, Lazy Nine Mun. Util. Dist. ex rel.
                                                                    2006,pet.denied)("non-
                  Bd. of Directors,198S.W.3d300,321 (Tex.App.Texarkana
                  Bd. of Directors, 198 S.W.3d 300, 321 (Tex. App. Texarkana 2006, pet. denied) ("non-
                  frivolous"requirement is sameas "goodfaith"requirement);    Elwellv.            No.10-04-
                  frivolous" requirement is same as "good faith" requirement); Elwell v. Mayfield, No. 10-04-
                          2005WL1907126,
                  00322-CV,                            Aug.10,2005,pet. denied)(mem.op.)
                                      at *5(Tex.App.——Waco
                  00322-CV, 2005 WL 1907126, at *5 (Tex. App.—Waco Aug. 10, 2005, pet. denied) (mem. op.)
                  (same).Anorderimposing   a sanction underChapter10"shalldescribe theconduct             the
                  (same). An order imposing a sanction under Chapter 10 "shall describe. ..... the conduct the
                  courthasdetermined violatedSection10.001 andexplain  thebasisforthesanction       imposed."
                  court has determined violated Section 10.001 and explain the basis for the sanction imposed."
                  Tex.Civ.RemCode.10.001.         whether
                                       Indetermining    sanctions          thetrial
                                                               areappropriate,
                  Tex. Civ. Rem Code. 10.001. In determining whether sanctions are appropriate, the trial court
                  mustexamine           to thelitigantandthecircumstances
                            factsavailable                                   whenthelitigant
                                                                      existing
                  must examine facts available to the litigant and the circumstances existing when the litigant




Silverado Appx. 0568
                                                                                        No. 1-15-567-CV 1657
                                     Robsonvv.. Gilbreath,
                  filed the pleading.Robson
                 filedthepleading.                         267 S.W.3d4401,
                                                Gilbreath,267S.W.3d         405 (Tex.A
                                                                        01,405(Tex.    pp.——Austin
                                                                                      App.—Austin 2008,pet.
                                                                                                    2008, pet.

                 denied);
                  denied);Alejandro
                            Alejandrov.v.Robstown  Indep.SSch.
                                         RobstownIndep.         ist.,1131
                                                          ch.DDist.,      S.W.3d6663,
                                                                      31S.W.3d        669 (Tex.AApp.—Corpus
                                                                                 63,669(Tex.     pp.—Corpus
                 Christi
                 Christi2004,
                         2004,nno pet.). Courtsshould
                                o pet.).               presumepartiesandtheircounsel
                                                shouldpresume
                                                                                      fileall
                                                               parties and their counsel               inin
                                                                                         file all papers

                 good faith,aand
                 goodfaith,   ndthe  party seeking
                                 the party seekingssanctions
                                                    anctionsmust
                                                             mustovercome
                                                                         thatpresumption.  SeeTex.R.
                                                                  overcome that presumption. See Tex. R.
                 Civ.P.  13;GTECommc’nsSys.Corp. Tanner,856 S.W.2d725,731 (Tex. 1993).The
                 Civ. P. 13; GTE Commc'ns Sys. Corp.v.v. Tanner, 856 S.W.2d 725, 731 (Tex. 1993). The
                       seekingsanctionshas the burdenof showingits right to relief.Tarmer,
                  party seeking sanctions has the burden of showing its rightto
                 party                                                                    856S.W.2dat
                                                                                    Tanner, 856 S.W.2d at
                 731;Elkins
                 731; Elkinsv.
                               Stotts-Brown,103S.W.3d664,668(Tex.App.—Dallas2003,    nonopet.),
                            v. Stotts-Brown, 103 S.W.3d 664, 668 (Tex. App.—Dallas2003,   pet.).

                65.      Chapter10provides that:Thesigning   of pleading motionconstitutes        a certificateby
        lv      65.      Chapter 10 provides that: The signing ofaa pleadingoror motion constitutes a certificate by
                the            that to the signatory’s
                                                    bestknowledge,        andbelief,formedafter
                                                                information,
                the signatory that to the signatory's best knowledge, information, and belief, formed after
                reasonable inquiry:(1)thepleading   or motionis notbeingpresented    foranyimproper
                 reasonable inquiry: (1) the pleading or motion is not being presented for any improper purpose,
                includingtoharassortocause               delayorneedless  increaseinthecostoflitigation;(2)the
                 including to harass or to cause unnecessary delay or needless increase in the cost of litigation; (2) the
                               orotherlegalcontentions
                        defenses,                               ormotion
                                                    inthepleading               byexisting
                                                                       iswarranted       lawor
                 claims, defenses, or other legal contentions in the pleading or motion is warranted by existing law or
                                                                    or reversalof existinglaw or the
                               argumentfor the extension,modification,
                by a non—f`rivolous
                 by a non-frivolous argument for the extension, modification, or reversal of existing law or the
                           of new law; (3) the allegationsor otherfactualcontentionsin the pleadingor
                establishment
                 establishment of new law; (3) the allegations or other factual contentions in the pleading or
                motionhaveevidentiary   or,fora specifically
                                   support                                                                    is
                                                                                           or factualcontention,
                                                                                   allegation
                 motion have evidentiary support or, for a specifically identified allegation or factual contention, is
                likelyto haveevidentiary            aftera reasonable                for        investigation
                 likely to have evidentiary support after a reasonable opportunity for further investigation
                 discovery...Id.         BothRules10andRule13requireproofofimproper
                                    added).
                             (emphasis                                           purpose,
                  discovery...Id. (emphasis added). Both Rules 10 and Rule 13 require proof of improper purpose,
                 maliciousintent,intentto harassor increase   thecostsoflitigation,.   Tex.R.Civ.P. 13,10.No
                 malicious intent, intent to harass or increase the costs of litigation,. Tex. R. Civ. P. 13,
                                                                                                          for10. No
                 proofofharassment   or maliceexistsorcanbeshown.Sanctions         maybeonlyimposed good
                  proof of harassment or malice exists or can be shown. Sanctions may be only imposed for good
                 causeunderRule13the particularsof whichmustbe statedin the order.Tex.R.Civ.P. 13;
                  cause under Rule 13 the particulars of which must be stated in the order. Tex .R. Civ. P. 13;
                                                      PROVED
                        89S.W.3dat327.Atnotimehascounsel
                 Rudisell,                                                     thatany
                                                                        required
                                                           to thestandard
                  Rudisell, 89 S.W.3d at327. At no time has counsel PROVED to the standard required that any
                 pleadingswerefiledbyPLAINTIFFS     or theirATTORNEYS withtheintentto harass,mislead,
                  pleadings were filed by PLAINTIFFS or their ATTORNEYS with the intent to harass, mislead,
                 increasethe costsoflitigation,                    hasfiledeverypleading
                                               or in badfaith.Counsel                       ingoodfaith
                 increase the costs of litigation, or in bad faith. Counsel has filed every pleading in good faith
                 and inrelianceontheConstitutions     oftheUnited    States,Texas,  Federal andState  Statute,
                  and in reliance on the Constitutions of the United States, Texas, Federal and State Statute,




Silverado Appx. 0569
                                                                                           No. 1-15-567-CV 1658
                         Rules,and/or
                 Ethical Rules,        procedural
                                and/or procedural rulesof
                                                  rules    thisCourt.
                                                        of this        MOVANTS
                                                                Court. MOVANTS have
                                                                               havetheburden
                                                                                    the burdenoof
                                                                                                fproving
                                                                                                  proving

                 some formof
                 some form of malicious
                              maliciousintent,whichthey
                                        intent, which theypatentlycannot.
                                                           patently      Tex.R.
                                                                    cannot.       Civ.
                                                                            Tex. R. Civ.PP10,
                                                                                           10, 13.
                                                                                               13.

                 SCHWAGER
                 SCHWAGERhas  sentthelawsuits
                          hassent  the lawsuitsfiledin
                                                 filed inthis       totheTexas
                                                               caseto
                                                          thiscase                          ofAging
                                                                                 Departmentof
                                                                       the Texas Department   Agingand
                                                                                                    and

                 Disability
                 Disability ((DADS),                GeneralEElder
                                     Texas AttorneyGeneral
                              DADS),Texas                   lderAbuseand
                                                                  Abuse and Exploitation
                                                                            ExploitationUnit
                                                                                        Unit Captain
                                                                                             Captain

                 (investigation
                 (investigation pending),
                                pending), D
                                          Department of Justice (investigationpending),
                                            epartmentofJustice(investigation  pending),aand
                                                                                         ndPoliceDepartment.
                                                                                            Police Department.
                 SCHWAGER
                 SCHWAGERwouldhardlycommit
                         would hardly commitaa crime
                                               crime or engagein
                                                     or engage    sanctionable
                                                               in sanctionable conductgiventhe
                                                                               conductgiven the
                 penalties
                 penalties imposed
                            imposedffor
                                    ordoing
                                        doing so. SANCTIONS
                                              so. SANCTIONSare only justified in
                                                            areonlyjustified   in thefollowing
                                                                                  the following s cenarios:
                                                                                                scenarios:
                 Attorneys notreadingthe
                 Attorneysnot  reading the pleading,  ot conducting
                                           pleading,NNot  conductingadequateinvestigation into
                                                                     adequate investigation      the facts,
                                                                                            intothe   facts,
                 Groundless
                 Groundlessandbrought
                           and brought iin
                                         n bad
                                           badfaith,Groundless   andbrought
                                               faith, Groundless and brought to
                                                                                needlesslyincrease the cost
                                                                             to needlessly increase thecost
                 of litigation;
                 of litigation; or Statements
                                or Statements known
                                              known to befalse.
                                                    to be false.MOVANTS
                                                                MOVANTS are unable
                                                                        are unable to provideaanything
                                                                                   to provide  nything
                 beyondspeculative
                 beyond speculativeconjecture
                                             of anyof
                                    conjecture ofany
                                                       the           becausetheevidence   simplydoes not
                                                     of the foregoing because the evidence simply doesnot
                 exist
                 exist to supporttheirmalicious,
                       to support
                                                  illegalMOTIONS. Notably, noneofofthe
                                  their malicious, illegal MOTIONS. Notably,none
                                                                                        foregoingfactors
                                                                                    the foregoing factors
                 were established tocounter
                 were established to  counterSchwager’s presumptionofgoodfaith,suchthatsanctionsarenot
                                            Schwager's presumption of good faith, such that sanctionsare not
                 authorizedunder  R  ule10
                 authorized under Rule 10or
                                             13.Rule13authorizes    the  imposition of sanctions  against
                                           or 13. Rule 13 authorizes the imposition of sanctions againstaan
                                                                                                          n
                 attorney,who         pleadingis either:(1)groundless   andbroughtin badfaith; r (2)
                 attorney, who filedaa pleading is either: (1) groundless and brought in bad faith;oor
                                                                                                            33,
                                                                                                       (2)gg 33,
                 236(Tex.App.——CorpusChristi  2002, opet,).
                 236 (Tex. App.—CorpusChristi 2002, nno pet.).
                       Theruledefines                  groundlessandbrought  to harass.Tex.R.Civ.P. 13; see
                                                     as groundless and brought to harass. Tex. R. Civ. P. 13;see
                       The rule defines "groundless"as
                 alsoRudisell              89S.W.3d  233,236(Tex.App.—Corpus   Christi2002, pet).having
                 also Rudisell v.
                               v. Paquette, 89 S.W.3d 233, 236 (Tex. App.—Corpus Christi 2002,no
                                                                                               no pet). having
                 "no basisin law or fact and not                    by goodfaithargumentfor theextension,
                 "no basis in law or fact and not warranted by good faith argument for the extension,
                 modification,                                              whosepleadings
                                             law."Tex.R.Civ.P. 13.It isMOVANTS
                                    ofexisting
                           or reversal
                 modification, or reversal of existing law." Tex. R. Civ. P. 13. It is MOVANTS whose pleadings
                 meetthisstandard,  notPLAINTIFFS  ortheirATTORNEYS.  Withrespect  toRule215,theRule
                 meet this standard, not PLAINTIFFS or their ATTORNEYS. With respect to Rule 215, the Rule
                 pertainsexclusively to discovery abuse.GiventhatthePARTIES    havejust         discovery,
                 pertains exclusively to discovery abuse. Given that the PARTIES have just begun discovery,
                 thereare clearlyno groundsuponwhichto allegethatPLAINTIFFS        or theirATTORNEYS
                 there are clearly no grounds upon which to allege that PLAINTIFFS or their ATTORNEYS
                        Rule215.Tex.R.Civ.P.215.Tothe
                 violated                                                          overlybroad,harassing
                                                                           JOSHDAVIS’
                 violated Rule 215. Tex. R. Civ. P. 215. To the Contrary, JOSH DAVIS' overly broad, harassing
                       violates
                 subpoena     Rule215,muchlikehisother                      dishonest,
                                                                                   retaliatory
                                                                                            conduct.
                 subpoena violates Rule 215, much like his other frivolous, dishonest, retaliatory conduct.




Silverado Appx. 0570
                                                                                       No. 1-15-567-CV 1659
                 withcleanhands.
                 with clean hands.Breaux v.AlliedBank,699S.W.2d
                                  Breauxv. Allied Bank, 699 S.W.2d599,604(Tex.App.-—Houston   [14th
                                                                   599, 604 (Tex. App.--Houston [14th
                 Dist.]
                 Dist.] 1985,
                        1985,writref’d
                             writ refd n.r.e.).
                                       n.r.e.). Theclean—hands  doctrineisisA[t]he
                                                The clean-handsdoctrine      A[t]hepprinciple
                                                                                    rinciplethat a party
                                                                                              that       cannot
                                                                                                   a party cannot
                 seekequitable
                  seek equitablerelief
                                 reliefor         anequitable
                                        or assertan  equitabledefense
                                                               defenseififthat  partyhadviolated
                                                                           thatparty               anequitable
                                                                                      had violatedan  equitable
                 principle, suchasgood
                  principle, suchas
                                        faith. Suchparty
                                    good faith.. .. .Such partyisis describedasashavingunclean
                                                                                  having       hands.
                                                                                         unclean     Sanctions
                                                                                                 hands.        and
                                                                                                        Sanctions and
                 fees havebeendeniedwherethe partyseeking
                  fees have been denied where theparty      seekingthem
                                                                      themlacked
                                                                            lacked "cleanhands"
                                                                                    "clean hands"suchasasevidence
                                                                                                  such    evidenceofof
                 impropriety    badfaith ontheir        174F.R.D. 319, 326 (S.D.N.Y.1997).
                  improprietyor
                              or bad faithon their part., 174 F.R.D.319,326              AA
                                                                                     1997). partywhoseeks
                                                                                              party who seeks
                 equitymustdo equity.Furrv. Hall,553S.W.2d666,672(Tex.Civ.App.Amarillo1977,writ
                  equity must do equity. Furr v. Hall, 553 S.W.2d 666, 672 (Tex. Civ. App. Amarillo 1977, writ
        CTf
                 refdn.r.e.);Ligonv. E.F.Hutton&Co.,428S.W.2d434,437(Tex.Civ.App.Dallas
                                                                                      1968,writ
        N         refd n.r.e.); Ligon v. E.F. Hutton & Co., 428 S.W.2d 434, 437 (Tex. Civ. App.Dallas 1968, writ
                 ref’dn.r.e.).Sanctions  maynotbearbitraryorcapricious,       inthiscase——when      considers
                  refd n.r.e.). Sanctions may not be arbitraryor capricious,as                  one
                                                                             as in this case—when one considers
                 thelandscape  ofthehearing   andmultiple instances ofmisconduct  andmisrepresentations of
                  the landscape of the hearing and multiple instances of misconduct and misrepresentations of
                 otherattomeys,
                             ashasbeenmadeclearbymultiple
                                                       motions byAPPLICANTS.
                                                                         Blanket
                 other attorneys, as has been made clear by multiple motions filed by APPLICANTS. Blanket
                 conclusorystatementsare              tosupport  a sanctions awardunderRule10or 13without
                 conclusory statements are insufficient to support a sanctions award under Rule 10 or 13 without
                 EVIDENCE   (subjectiveandobjective)   proving thatthe"pleading"  wasgroundless  and with
                 EVIDENCE (subjective and objective) proving that the "pleading" was groundless and filed with
                 malicious
                        or improper
                                 intent.Theycannotdothisbecause
                                                              no suchevidence
                                                                            exists.Forthe
                 malicious or improper intent. They cannot do this because no such evidence exists. For the
                 foregoing    nosanctions
                        reasons,       canbeawarded
                                                  underRules10,13,or 215.Instead
                                                                               the
                 foregoing reasons, no sanctions can be awarded under Rules 10, 13, or 215. Instead the Court
                 shouldassesssanctionsagainstSARAHPACHECO,
                                                        JOSHDAVISANDRUSSJONESas well
                 should assess sanctions against SARAH PACHECO, JOSH DAVIS AND RUSS JONES as well
                 astheirclients(absent
                                    RUBY                 theserulesaswellastheTexasRules
                                              forviolating
                                       PETERSON)
                 as their clients (absent RUBY PETERSON) for violating these rules as well as the Texas Rules
                 of             Conduct
                                     asstatedherein.
                 of Disciplinary Conduct as stated herein.
                                                     ANDPRAYER
                                           V.CONCLUSION
                                            V. CONCLUSION AND PRAYER
                      PLAINTIFFS
                              ANDTHEIRATTORNEYS
                                             respectfully
                                                       requestthis HonorableJudge
                       PLAINTIFFS AND THEIR ATTORNEYS respectfully request this Honorable Judge
                 MODIFY
                      THEORDERS
                              ISSUED
                                   NOVEMBER
                                         10,2014,dismissing
                                                          PLAlNTIFFS’
                                                                   claims
                 MODIFY THE ORDERS ISSUED NOVEMBER 10, 2014, dismissing PLAINTIFFS' claims
                 againstSILVERADO
                                SENIORLIVINGor otherwiseunderRule91aor Motionsto Dismiss,and
                 against SILVERADO SENIOR LIVING or otherwise under Rule 91a or Motions to Dismiss, and
                 rescindallsanctions
                                   orderswhetherissuedpursuant
                                                            to Rule10,13or Rule3.7.MOVANTS
                 rescind all sanctions orders whether issued pursuant to Rule 10, 13 or Rule 3.7. MOVANTS
                 requestallotherreliefto whichtheymaybejustlyentitled.
                 request all other relief to which they may be justly entitled.




Silverado Appx. 0571
                                                                                        No. 1-15-567-CV 1660
                                                               Respectfully
                                                               Respectfully submitted,


                                                               /5/ Z'aiedreQ'        4.tnayer
                                                               Candice
                                                               CandiceL.Schwager
                                                                      L. Schwager1417
                                                                                 1417 RamadaDr.
                                                                                            Dr.
                                                               Houston,
                                                               Houston,Texas
                                                                       Texas77062
                                                                            77062
                                                               Tel:(832)
                                                               Tel: (832)315-8489
                                                                          315-8489
                                                               Fax:(713)583-0355
                                                               Fax: (713) 583-0355
                                                               schwerlawfinn@live.com
                                                               ATTORNEYS
                                                               ATTORNEYSFOR
                                                                        FORMACK
        0                                                      GLEN
                                                                PETERSON,
                                                                    LONNY  MACK
                                                               GLEN PETERSON, LONNY
                                                               PETERSON,
                                                               PETERSON,AND
                                                                        AND DON
                                                              LESLIE
                                                              LESLIEPETERSON
                                                                    PETERSON




                                                                    of
                                                        Certificate of Service
                       II hereby         that true and
                          hereby certify that aa true and correct   opyoftheabovedocument
                                                          correct ccopy of the above documentwas was e-filedand
                                                                                                             andsent
                                                                                                                 sent
                 byemail     electronicdelivery   by agreement
                          or electronic delivery byagreement
                 by email or                                   to  thefollowing  onthe
                                                                to the followingon
                                                                                           dayof
                                                                                    the 6th day of February2015:
                                                                                                             2015:
                 SarahPacheco
                 Sarah Pacheco
                                                              JillYoung
                                                              Jill Young
                 Kathleen Beduze
                 Kathleen Beduze
                                                              Maclntyre, McCulloch,          Young,LLP
                 Crain,C aton&James,PC                        Maclntyre, McCulloch, Stanfield, Young, LLP
                 Crain, Caton & James, PC
                                                              2900Weslayan, Suite150
                                                              2900 Weslayan, Suite 150
                 Houston,
                 1401
                   TX McKinney
                    77010        St.,Suite1700
                 1401 McKinney St., Suite 1700
                 Houston, TX 77010
                                                              Houston, TX77027
                                                               Houston, TX 77027
                                                              JoshDavis
                 RussJones                                    Josh Davis
                                                              LewisBrisbois
                                                                         Bisgaard
                 Russ Jones
                                                                               &Smith,
                                                                                    LLP
                                                               Lewis Brisbois Bisgaard & Smith, LLP
                 Underwood, Jones,Scherrer&                   Weslayan  Tower,Suite1400
                 Underwood,
                 Malouf,PLLCJones, Scherrer &                  Weslayan  Tower, Suite 1400
                                                              24Greenway   Plaza
                 Malouf, PLLC Ave.,Suite505
                 5177Richmond                                 24 Greenway   Plaza
                                                              Houston, TX77046
                 5177 Richmond
                 Houston,      Ave., Suite 505
                          TX77056/S/                           Houston, TX 77046
                 Houston, TX 77056
                                                              Is/ 'i7")a,te&e 04ivayer
                                                              Candice
                                                               Candice Schwager




Silverado Appx. 0572
                                                                                                No. 1-15-567-CV 1661